     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 1 of 293
                                                                        1


 1                     IN THE UNITED STATES DISTRICT COURT

 2                           WESTERN DISTRICT OF TEXAS

 3                                EL PASO DIVISION

 4                                 VOLUME 10 Of 20

 5

 6    UNITED STATES OF AMERICA                   EP:13-CR-0370-DG

 7    v.                                         EL PASO, TEXAS

 8    MARCO ANTONIO DELGADO                      September 13, 2016

 9
                                STATEMENT OF FACTS
10                      THE HONORABLE DAVID C. GUADERRAMA
                           UNITED STATES DISTRICT JUDGE
11

12

13    APPEARANCES:

14    For the Government:      Debra Kanof
                               Anna Arreola
15                             Luis Gonzalez
                               Assistant United States Attorney
16                             700 East San Antonio, Suite 200
                               El Paso, Texas 79901
17
      For the Defendant:       Maureen Franco
18                             Erik Hanshew
                               Assistant Federal Public Defender
19                             700 E. San Antonio, Suite 410
                               El Paso, Texas 79901
20
      Court Reporter:          Kathleen A. Supnet
21                             El Paso, Texas
                               (915)834-0573
22                             kathi.supnet5303@gmail.com

23

24                Proceedings reported by mechanical stenography,

25    transcript produced by computer-aided software and computer.


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 2 of 293
                                                                                2


 1                               CHRONOLOGICAL INDEX

 2                                 VOLUME 10 OF 20

 3    September 13, 2016                                          PAGE   VOL.

 4    JUROR NUMBER 2 . . . . . . . . . . . . . . . . . .          8      10

 5    GOVERNMENT'S
      WITNESS TESTIMONY        DIRECT      CROSS      VOIR DIRE          VOL.
 6
      BEDDARD, KEVIN           13,208      173,217    --                 10
 7    ADAMS, JOHN MICHAEL      220         --         --                 10

 8    Court Reporter's Certification . . . . . . . . . . 293             10

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 3 of 293
                                                                              3


 1                (Open court.    Jury not present.)

 2                THE COURT:    Ms. Kanof, you had some matters we need to

 3    take up?

 4                MS. KANOF:    Yes, Your Honor.

 5                Last night the Court filed in the E.C.F. system E.C.F.

 6    Document 226, which was Exhibit Number 7 from the evidentiary

 7    hearing from yesterday morning, and the government has -- was

 8    able to access it and it has every exhibit and contained in

 9    there is P.P.I., is protected personal information.

10                Mr. Gireud and his wife's personal 1040 with their

11    Social Security numbers --

12                THE COURT:    Are you talking about that packet of --

13                MS. KANOF:    Yes.    That one document, the one that I

14    put in the envelope for this very purpose and so anybody in the

15    whole world that wants to steal their identities and their

16    Social Security number can.        So we'd ask that it either be

17    redacted or removed from that exhibit on public display.

18                THE COURT:    Okay.   We'll do that.

19                THE COURTROOM DEPUTY:      I'll have the docket clerk log

20    it, Judge.

21                THE COURT:    Anything else?

22                MS. KANOF:    No, that was it, Your Honor.

23                THE COURT:    Okay.   So we have issues with two jurors.

24    The one juror Rosanna Lara that very badly wanted not to serve

25    because she wanted to be home because her daughter was pregnant


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 4 of 293
                                                                                4


 1    and so wanted to be home to I guess take care of the child or

 2    something like that.      Apparently, that didn't work, so now she's

 3    got a letter from the Mayor of Anthony that says that she is the

 4    accountant for the City of Anthony, is the only person who can

 5    prepare a budget.     There are budget hearings and it would

 6    absolutely destroy the City of Anthony if she's not there

 7    working on their budget.

 8                I'm tempted to set a hearing this afternoon and tell

 9    the Mayor he can come down here, tell me all of this under oath

10    subject to penalties of perjury and let me hear why he only has

11    one human being that knows how to run that budget.           What happens

12    when she's on vacation.      What happens if she were to die?      What

13    happens if she were to stay home with her daughter who's having

14    the child like she first told us, what would happen to the

15    budget then?     So that's one.

16                The other is Juror Number 2, who spoke to Mr. Heidtman

17    and apparently is unhappy about serving as well.

18                And what was it that she told you?

19                COURTROOM SECURITY OFFICER HEIDTMAN:        Your Honor, she

20    told me she was having problems with concentration.           And she

21    advised, I asked about the concentration, she said that she

22    neglected to tell the Court that she also works a primary job

23    for the Texas Workforce and they just hired three people that

24    she was responsible for training, thus, her concentration was

25    not here.    It was with those new employees she was supposed to


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 5 of 293
                                                                              5


 1    be training.

 2                THE COURT:    Ms. Lara, doesn't concern me as much,

 3    because she's an alternate.       Juror Number 2, my experience, I've

 4    had three or four trials with jurors like that, and it seems

 5    like in every single one of those, they did everything they

 6    could to sabotage the proceedings, and so it's always dangerous

 7    to proceed with jurors who are digging in their heels and

 8    wanting to do that.

 9                The law is pretty clear that if someone is being that

10    resistant to jury service, I can remove them and seat an

11    alternate.    If I do that, I'm simply going to move Juror Number

12    2 to the Alternate Number 2 position and have her sit through

13    the entire trial.     I am bothered by the fact that people don't

14    want to do their duty.      And so I can move her off the primary

15    jury, so she can't affect it, put her in Alternate Number 2

16    position and she can sit through the trial, that way she's not

17    going to get what she wants by throwing her tantrum.

18                MS. KANOF:    Would you replace her with Alternate

19    Number 1.

20                THE COURT:    That's what the law requires that it be in

21    that record.     So Alternate Number 1 would have to be seated and

22    Juror Number 2 would be moved to the back.         And we don't -- I

23    mean, this is just us talking.       We can bring in Juror 2 and see

24    if we can't encourage her do what she's supposed to do.           If that

25    doesn't happen and we seat her -- because yesterday she was


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 6 of 293
                                                                            6


 1    visibly not engaging with the witnesses.         And so if she

 2    continues to do that, we can always replace her any time during

 3    the proceeding.

 4                So we can talk to her now or we can talk to her later.

 5    We can bring her in, talk to her now, continue to watch her

 6    demeanor during the proceeding, and we find that it's going to

 7    be incongruent with what a reasonable juror should be doing, we

 8    can then talk about replacing her with Alternate Number 1.

 9                MS. KANOF:    Your Honor, I think the team agrees that

10    you should talk to her now.

11                THE COURT:    Okay.

12                Ms. Franco, did you want a moment to talk to

13    Mr. Hanshew?

14                MS. FRANCO:    Well, that's what we're talking about

15    right no, Your Honor.      It just seems -- I don't now how to say

16    this so that it's unrespectful, but it seems rather heavy-handed

17    to bring her in and talk to her right now.         And I don't mean any

18    disrespect by that, but --

19                THE COURT:    No, she's the one that's wanting to give

20    us this new information.

21                MS. FRANCO:    Okay.   I just -- I'm concerned about

22    moving her from the panel into the alternate slot, because I

23    think the problem is still going to be there, because the

24    alternates go to the jury room, and so the idea that she could

25    perhaps poison or pollute the rest of the pool is still there,


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 7 of 293
                                                                                   7


 1    so I think --

 2                THE COURT:    The damage is done at deliberations, not

 3    during the time.     They're not talking about the case.           The other

 4    jurors know they're under instructions not to talk about the

 5    case.

 6                MS. FRANCO:    Not supposed to.

 7                THE COURT:    The damage is done at deliberations.         At

 8    least that was my experience, those jurors just, you say this,

 9    I'll say that; you say that, well, then I'll say this.

10                MS. FRANCO:    Well, I'll leave it to the Court's

11    discretion as to what you think is obviously the right thing to

12    do.   I'm just concerned that it might shut her down even more

13    so.

14                THE COURT:    Well, I think -- she wants to talk to us,

15    right?

16                COURT SECURITY OFFICER HEIDTMAN:       Yes, sir, she does.

17                THE COURT:    So we can speak to her and hear her out

18    about this other job that she never told us anything about, even

19    though that was the whole point of the three hours of voir dire

20    yesterday, and let her vent a little bit and then we'll just

21    watch her during the rest of the trial and if we have to replace

22    her we will.     So let's do that.

23                I don't need to bother you with this, sir.            If you'd

24    like to go out and get a drink, we'll call you in from the

25    hallway once we are finished with this.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 8 of 293
                                                                                8


 1                COURT SECURITY OFFICER HEIDTMAN:       Ms. Valenzuela.

 2                THE COURT:    Venezuela, yes, sir.     Valenzuela.

 3                (Juror present.)

 4                THE COURT:    Good morning, Ms. Valenzuela.       You are

 5    Juror Number 2?

 6                JUROR VALENZUELA:     Yes, I am.    Good morning.

 7                THE COURT:    Good morning.    You wanted to address

 8    something with us?

 9                JUROR VALENZUELA:     Yes.    Thank you for giving me the

10    opportunity to explain my situation.

11                Yesterday, when you questioned me, I only mentioned my

12    part-time job because that was one of my worries.          And I'm also

13    the director of Texas Workforce Commission.         That's my full-time

14    job.   I imagine that you have that information in my

15    questionnaire when I completed that information.          I'm still

16    working there.     My hope was when I found this job with community

17    college that I was going to resign from my full-time job, but I

18    haven't been able to do that because of extreme circumstances

19    that are occurring within my agency.

20                I retire -- and I'm sorry for making this story long.

21    I think you need to know the details.          I didn't want to disclose

22    them, because they have to do with the way that the agency,

23    specifically hear in El Paso, operated.

24                I retired.    I went to -- from the agency after

25    27 years, I went to get a Ph.D., and when I was graduating, they


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 9 of 293
                                                                              9


 1    called me back to the agency if I wanted to become the director.

 2    And because they fired the director at that time and the

 3    operations coordinator.      So I went back to work for them and

 4    it's been very hectic there after firing those two managers.

 5    Nothing is resolved immediately because there are people that

 6    have old habits and their difficult to change.          So I've been

 7    struggling in wanting to go to full-time teaching, but

 8    unfortunately I feel responsible and maybe that's the way I am

 9    for that position.      Not until I have everything in order there,

10    then I can quit that job and go to teaching, which is my degree

11    is in teaching education.

12                So to make the story short, there has been some of the

13    supervisors that were there are retired and now we're in the

14    process of hiring new supervisors.        So the state center where I

15    work, I have 150 employees under my direction, and all the

16    supervisors under my direction, so I don't think yesterday I

17    felt that maybe this was a good time for me to see if they can

18    manage the center without me being there and things happened.

19    As I haven't been able to take a vacation from there, because

20    every time that I leave something happens.         And they send me a

21    series of e-mails that have to do with selection of the new

22    supervisors with training them.        I found this during my lunch

23    yesterday, so I was thinking about it all afternoon during the

24    trial, and I was just thinking that I was needed there.           And

25    even though I wanted to participate in this process, it's not


                              KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 10 of 293
                                                                               10


 1     time for me to be away such a long time from that center.         And

 2     that's the way things are.

 3                THE COURT:    Okay.   All right.    Well, I will tell that

 4     you in our country there are a lot of people who are in

 5     important positions where they're supervising and running

 6     operations --

 7                JUROR VALENZUELA:     I know.

 8                THE COURT:    -- that are critical, and because we live

 9     in this country and we enjoy the benefits of this country, this

10     country asks very little of us in return; one is military

11     service, the other is jury service.

12                And so we all have to shoulder that responsibility,

13     including me.    I get called to jury service, also, and so when I

14     get called, I show up, because that's our duty as Americans.

15     And if that duty only fell to those people that didn't have a

16     job, didn't have another commitment, then the face of our juries

17     would be very, very different and the input into our court

18     system would very, very different, and that's not the way the

19     system was set up.

20                The beauty of America is that in this country

21     everybody is the same, rich and poor, powerful and weak, all the

22     same under the law.     And everybody gets a seat in the jury box

23     and everybody gets a voice in deliberations.

24                And so if we start eliminating those people that --

25     doctors?   Oh, Judge I got patience scheduled for surgery.        If


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 11 of 293
                                                                               11


 1     I'm not there that patient isn't going to have surgery.           Well, I

 2     understand.    Truck drivers?    Jude, I have a contract to deliver

 3     perishable goods.     If I'm not there to drive it, the goods are

 4     all going to rot in my truck.       Well, I understand.     Everybody

 5     has a really good legitimate economic reason for not serving on

 6     jury duty.    Lots of people do.     Unfortunately, it's one of those

 7     things we got to get the job done and everybody has to lend a

 8     hand equally.

 9                JUROR VALENZUELA:     I understand, Your Honor, and

10     that's precisely why I didn't persist yesterday on, my -- on

11     this explanation.

12                I also like to mention that now that I'm close to one

13     of the attorneys, I don't know if -- I don't know him by name,

14     but I don't if he's your -- you seem familiar, because my

15     daughter is a close friend of a lady, an attorney, Soria; is she

16     your wife?

17                MR. HANSHEW:     Yes, ma'am.

18                JUROR VALENZUELA:     So I -- knowing that you're the

19     wife of Soria, I don't think I can be completely impartial,

20     because my daughter is a very close friend of Soria.          Not

21     until -- because she went to the wedding and she talks about

22     Soria.   I cannot never [sic] had the pleasure of meeting you,

23     but she has a picture of Soria and you.        And I connected the

24     dots yesterday afternoon and now that I'm closer to you, I see

25     that your name starts with H., something like that, right?          I


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 12 of 293
                                                                                  12


 1     didn't pay attention, because I didn't know your name.             Soria

 2     goes by her maiden name, so that's why.

 3                 THE COURT:    Ms. Kanof?

 4                 MS. KANOF:    Move for cause.

 5                 THE COURT:    All right.   That's granted.

 6                 All right.    Ms. Valenzuela, we'll schedule you for

 7     another trial where Mr. Hanshew is not counsel and I'm sure --

 8     so you don't have those issues.        Thank you very much.       If you

 9     would -- do you have any other personal items in the jury room.

10                 JUROR VALENZUELA:     I don't think so.

11                 THE COURT:    Okay.   Thank you so much.

12                 JUROR VALENZUELA:     Thank you.

13                 (Juror Number 2 excused.)

14                 THE COURT:    Okay.   So now we move -- Rene Saucedo will

15     be Juror Number 2.       Okay.

16                 So what about Ms. Lara?      Should I call in the Mayor

17     and have him come down and --

18                 MS. KANOF:    We'd like to see the Mayor's explanation,

19     Your Honor.

20                 THE COURT:    Sure.

21                 MS. KANOF:    I mean, we'd like the Court to call the

22     Mayor in.

23                 THE COURT:    Oh, okay.    Yes.

24                 All right.    Then we're ready to go.     If you'd notify

25     Mr. Saucedo, he is now Juror Number 2 and seat him in the second


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 13 of 293
       DIRECT BEDDARD                                                           13


 1     chair.

 2                   COURT SECURITY OFFICER HEIDTMAN:       Yes, sir, I will.

 3                   THE COURT:    If we can get Mr. Beddard.     How do you

 4     spell his name?

 5                   MS. KANOF:    Gireud.

 6                   THE COURT:    No, that's Gireud.   No, no.   The --

 7                   MS. KANOF:    Oh, Beddard.   I'm sorry.

 8                   THE COURT:    How do you spell it?

 9                   MS. KANOF:    B-E-D-D-A-R-D.

10                   THE COURT:    Beddard.

11                   (Jury present.)

12                   THE COURT:    Let the record reflect that all members of

13     the jury are present, the United States through its assistant

14     United States attorney is present, the defendant and his counsel

15     is present.      The witness Mr. Beddard is on the witness stand.

16                   Ms. Kanof?

17                   MS. KANOF:    May I proceed, Your Honor.

18                   THE COURT:    Yes, ma'am.

19                                JOSEPH KEVIN BEDDARD,

20                           DIRECT EXAMINATION CONTINUED

21     BY MS. KANOF:

22     Q.    Mr. Beddard, you understand you are still under oath?

23     A.    I do.

24     Q.    Mr. Beddard, do you know an individual by the name of Marco

25     Delgado?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 14 of 293
       DIRECT BEDDARD                                                         14


 1     A.    Yes.

 2     Q.    How do you know him?

 3     A.    Concerning the contract with F.G.G.

 4     Q.    Is he here in the courtroom?

 5     A.    He is.

 6     Q.    Would you identify him by indicating where he is sitting?

 7     A.    He's sat over there.

 8     Q.    Over there.    The record doesn't know what "over there"

 9     means?

10     A.    Okay.    With the defense lawyers, in the gray jacket.

11     Q.    Gray?

12     A.    Well, it looks gray for me.

13     Q.    In between the two defense lawyers?

14     A.    Correct.

15                   MS. KANOF:    Let record reflect the witness has

16     identified the defendant?

17                   THE COURT:    Mr. Hanshew?

18                   MS. FRANCO:    No, objection, Your Honor.

19                   THE COURT:    I'm sorry.   The record will so reflect.

20     BY MS. KANOF:

21     Q.    What was your understanding was his role in the Agua Prieta

22     II Project?

23     A.    Well, attorney.

24     Q.    Attorney for who?

25     A.    F.G.G.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 15 of 293
       DIRECT BEDDARD                                                    15


 1     Q.    Okay.   And we talked yesterday about you having to

 2     implement contracts; is that correct?

 3     A.    Correct.

 4     Q.    And with regard to that, implementation meant what to you?

 5     A.    Basically, to administer the contract as such and to make

 6     sure the supply contract will be fulfilled with supply, the

 7     scope of supply, which includes not just the equipment, but the

 8     delivery of those such as drawings, et cetera, also, making the

 9     budget for internal purposes and, also, then making a payment

10     schedule, make sure that the invoices so we get the payments

11     coming in, right, accounts receivable.

12     Q.    Were you concerned at all with something known as

13     assignment of collection rights?

14     A.    Yes.

15     Q.    What is assignment of collection rights?

16     A.    Basically, for this contract -- normally we get paid

17     directly on a contract into Mitsubishi.

18     Q.    Why is that?

19     A.    Because the contracts are normally that way and it gives us

20     assurance that payment we receive it into our bank.

21     Q.    Well, you said yesterday that normally there isn't an

22     intermediary company like F.G.G., correct?

23     A.    Correct.

24     Q.    Usually, it's Mitsubishi and the people that are going to

25     use the energy, right?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 16 of 293
       DIRECT BEDDARD                                                       16


 1     A.    Or an E.P.C., erection contractor there who is actually

 2     building the plant.

 3     Q.    So, in this case, however, since there was an intermediary,

 4     you wanted an assignment -- you, meaning Mitsubishi, wanted an

 5     assignment of collection rights; is that correct?

 6     A.    Correct.

 7     Q.    And why did you want that?

 8     A.    Well, it gives us assurance of payment.        So what we invoice

 9     with accounts receivable, we get that amount in and it comes

10     from a reliable entity and that it means that no one can mess

11     about with the payment.

12     Q.    So even through you were selling the equipment to F.G.G.,

13     you, Mitsubishi, wrote in to the contracts that they did

14     participate that they would have an assignment of collection

15     rights; is that correct?

16     A.    Somebody in Mitsubishi did.

17     Q.    Okay.

18     A.    I -- I reviewed that on the VISC analysis to find out, you

19     know, why aren't I getting the payments directly to our project?

20     It's because we have to wait for the assignment.

21     Q.    In other words, for you to do your job, you had to make

22     sure that you were going to get that money directly so that you

23     could keep preparing the generators; is that correct?

24     A.    Correct.

25     Q.    Yesterday we were talking about Government's Exhibit 12A.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 17 of 293
       DIRECT BEDDARD                                                               17


 1                    MS. KANOF:      If you could display it, please?

 2     BY MS. KANOF:

 3     Q.     That's basically the subcontract between Mitsubishi and

 4     F.G.G.    Do you recall this contract?

 5     A.     I do.

 6     Q.     Now, that contract at the bottom appears to have been

 7     entered into on December 16th of 2009, correct?

 8     A.     Correct.

 9     Q.     And I'm going to draw your attention in that contract

10     to page -- let me find it -- to clause 15.             This contract

11     doesn't have any pages so it's a little bit difficult to find.

12     Oops.

13                    MS. KANOF:      I'm sorry.    How do I get out of it?   Zero.

14     It disappeared.        It's good.     It's gone.    Okay.   Okay.   Thank

15     you.    I'm showing my age.

16                    Okay.   Clause number 15 -- no, it didn't go away.           It

17     didn't escape.         Okay.    Thank you.

18                    You can tell Ms. Arreola is much younger than I am.

19     BY MS. KANOF:

20     Q.     Okay.    Clause number 15.      Clause number 15, in fact, is

21     called assignment of collection rights; is that correct?

22     A.     Correct.

23                    MS. FRANCO:      Your Honor, I've been very tolerant of

24     the leading nature of Ms. Kanof's questions.

25                    THE COURT:      Sustained.


                                   KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 18 of 293
       DIRECT BEDDARD                                                    18


 1     BY MS. KANOF:

 2     Q.    What is clause number 15?

 3     A.    It's where F.G.G. -- to get the assignment from the end

 4     user, so we receive our money directly into our bank account.

 5     Q.    And is that written directly into the subcontract?

 6     A.    Well, that's a copy of the letter from the federal

 7     electricity commission confirming the approval of the aforesaid.

 8     It's attached to this subcontract.

 9     Q.    So what exactly was the agreement in the subcontract with

10     regard to assignment of collection rights?

11     A.    The agreement from here what I was told was that as soon as

12     the contract between F.G.G. and the Comisión or C.F.E., it would

13     be wrote in there that they would assign collection rights to

14     directly to Mitsubishi.

15     Q.    Okay.    So, it -- because there was no relationship directly

16     between C.F.E. and Mitsubishi, the subcontract had a clause in

17     it that F.G.G. had a responsibility to get those rights for

18     Mitsubishi; is that correct?

19                   MS. FRANCO:    Your Honor?

20                   THE COURT:    Sustained.

21                   MS. KANOF:    I'm sorry.

22     BY MS. KANOF:

23     Q.    What was the purpose then of this clause?

24     A.    To establish that we get a direct line of payment from the

25     end user into our account.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 19 of 293
       DIRECT BEDDARD                                                         19


 1     Q.    So from the very beginning, then there was a prime

 2     contract.    Was there a contract between F.G.G. and C.F.E.?

 3     A.    Yes, there was a contract.

 4     Q.    I'm going to draw your attention to Government's Exhibit

 5     Number 18.    And there's and 18 in Spanish and 18A.

 6                 MS. KANOF:    Your Honor, we would move to admit -- this

 7     is an item that was provided through the Mutual Lateral

 8     Assistance Treaty.

 9                 THE COURT:    Ms. Franco?

10                 MS. FRANCO:    No, objection.

11                 THE COURT:    Admitted GX-18 and GX-18A are admitted.

12     BY MS. KANOF:

13     Q.    And if I draw your attention to the front page, on what --

14     when was that contract entered into?

15     A.    Well, on this page it says January 2010.

16     Q.    And specifically are we talking about -- it says the

17     National Bank of International Commerce as a fiduciary.           Exactly

18     who did F.G.G. enter into a contract with, if you know?

19     A.    I can only say that it was the Comisión.

20     Q.    You don't know how to pronounce it, but somebody that was

21     representing F.G.- -- the C.F.E.; is that correct?

22     A.    I think the Comisión represents the payment of Mexico.

23     Q.    If you'll look at Roman numeral number II under recitals.

24     Does that refresh your memory?

25     A.    No, because I never dealt with the maximum.


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 20 of 293
       DIRECT BEDDARD                                                           20


 1     Q.    Okay.    And at the bottom of page two on the right-hand

 2     side, does it give the date that this contract was entered into?

 3     A.    Yes, January the 6th.

 4     Q.    Okay.    I'm going to turn your attention to page 12 of the

 5     prime contract.      And you didn't sign this contract, because

 6     Mitsubishi was not a party to it; is that correct?

 7                   MS. FRANCO:    Your Honor, objection.

 8                   THE COURT:    Sustained.

 9     BY MS. KANOF:

10     Q.    Did you review this contract in order to fulfill your

11     obligations?

12     A.    No.

13     Q.    Initially, on page 12 of the contract, does it have where

14     the payments were agreed to be wired?

15                   MS. FRANCO:    Your Honor, this witness has already

16     testified that he didn't review this contract.

17                   MS. KANOF:    But Your Honor, it's part of his job and

18     this is what he tries to --

19                   THE COURT:    The document's in evidence.    He can tell

20     us what the document says.        He can read it.

21     BY MS. KANOF:

22     Q.    Under the 14th paragraph, payment location, what was the

23     original agreement for the payment location?

24     A.    According to this contract?

25     Q.    Yes.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 21 of 293
       DIRECT BEDDARD                                                           21


 1     A.    The wire contract is Wells Fargo Bank in El Paso.

 2     Q.    And what are the last four digits of the account number?

 3     A.    00.

 4     Q.    Last four digits?

 5     A.    That's 1614.

 6     Q.    Okay.    And with regard to -- on page 13, there's a

 7     paragraph 16.      With regard to paragraph 16 -- excuse me -- do

 8     you know whether or not the Comisión through their trustee,

 9     agreed to assignment of collection rights?           Look at paragraph

10     15.

11     A.    I just reading it.

12                   It says that the supplier would apply in writing for

13     the collection rights to be changed.

14     Q.    Okay.    And paragraph V of the assignment of collection

15     rights, do you understand whether or not Mitsubishi required

16     paragraph V to be included in the prime contract?

17     A.    I do not know.

18     Q.    Okay.

19                   That number, the Wells Fargo Bank number, do you know

20     what that account was?

21     A.    No, I don't.    I can only speculate.

22     Q.    I'm showing to you -- displaying to you Government's

23     Exhibit 144.

24                   MS. KANOF:    Your Honor, this has a self-proving

25     affidavit, these bank records, and we'd ask that it be moved


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 22 of 293
       DIRECT BEDDARD                                                     22


 1     into evidence.

 2                   THE COURT:    Ms. Franco?

 3                   MS. FRANCO:    No, objection.

 4                   THE COURT:    GX-144 is admitted.

 5     BY MS. KANOF:

 6     Q.    And this item from Wells Fargo bank, do you see an account

 7     number?

 8     A.    I do.

 9     Q.    And does it have the last four digits that you read to the

10     jury?

11     A.    I did, 1614.

12     Q.    And does it have a date when the account was opened?

13     A.    Date was 07-17-2009.

14     Q.    Okay.    And I know that's in the American way and there's no

15     17th month anyway, so that would be July 17th?

16     A.    Correct.

17     Q.    Okay.    And the date that preceded, did it precede the date

18     of those two contracts?

19     A.    Yes.

20     Q.    Okay.    So was it your responsibility then to ensure that

21     the assignment of collection rights was in place before you

22     invoiced for the first payment?

23     A.    I had to ensure it was going on for my subcontract, right,

24     that the assignment was in play.

25     Q.    Okay.    And did you eventually invoice for the first


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 23 of 293
       DIRECT BEDDARD                                                        23


 1     subcontract?

 2     A.    I did.

 3     Q.    Okay.

 4                   MS. KANOF:    Government's Exhibit Number 41.

 5     BY MS. KANOF:

 6     Q.    Is that an e-mail that you sent?

 7     A.    Yes, it is.

 8                   MS. KANOF:    We move for admission of Government's

 9     Exhibit Number 41.

10                   THE COURT:    Ms. Franco?

11                   MS. FRANCO:    No, objection.

12                   THE COURT:    GX-41 admitted.

13     BY MS. KANOF:

14     Q.    To whom did you send it?

15     A.    Fernando Gireud, it was.

16     Q.    And why did up send it to him?

17     A.    Because as I mentioned yesterday, we have protocols, right,

18     and who receives mail.        Like all mail comes to me directly as

19     the project managers or any one of my project managers, and then

20     we get an assignment, a name from the client of who all of the

21     mail goes to and they give us that all of official mail has to

22     go to Fernando.

23     Q.    Okay.    And so when -- what was the purpose of this e-mail?

24     A.    That one was -- because of the contract on the fast payment

25     schedule.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 24 of 293
       DIRECT BEDDARD                                                       24


 1     Q.    Okay.   And you were sending it -- an e-mail for what

 2     purpose?

 3     A.    To put in our first hour, first invoice into play.

 4     Q.    Previously you said that there was approval process for all

 5     of your e-mails.     Does that indicated here?

 6     A.    Yes, it is.

 7     Q.    And I've highlighted the approval process.        What does this

 8     mean?

 9     A.    Basically, the first name is the initiator who writes it,

10     right, and then it goes to -- the second part there is the one

11     over them, approves and checks it and approves it to go to the

12     next floor.

13     Q.    So who wrote it?

14     A.    I wrote this one.

15     Q.    Who was the first approver?

16     A.    It is me, actually.

17     Q.    And the next approver?

18     A.    It was the V.P. of commercial, Ueki-san.

19     Q.    Then did it go back to you?

20     A.    Then it went back to me, because it goes back in that work

21     floor, because if Ueki made any changes, right, from a

22     commercial, I must check that to ensure that it didn't affect

23     the technical part, so then I review it, then I send it back.

24     Q.    And then who's Mr. Nomba (phonetic)?

25     A.    Nomba was the commercial and salesperson who works for


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 25 of 293
       DIRECT BEDDARD                                                        25


 1     commercial.

 2     Q.    And does your e-mail start at "Dear, sir"?

 3     A.    Yes.

 4     Q.    And could you read that to the jury, please?

 5     A.    As we approach the finalization of our agreement, according

 6     to its revised payment schedule with the first invoice payment

 7     you did as the 6th of March, please find attached a copy of the

 8     reference invoice.     The original will be sent by courier on the

 9     12th of February, 2010.      Can you please review the invoice

10     submittal and inform if you require any further backup

11     documentation.    And then it says, best regards, and I've

12     attached the said invoice.

13     Q.    So where did you get the date of the 6th March as the first

14     payment that you should receive?       You, meaning Mitsubishi.

15     A.    What I look at is the contract and then it normally has a

16     payment net 30 days, net 60 days.

17     Q.    And how far in advance from the date of payment do you send

18     an invoice?

19     A.    Normally, as early as possible.       But normally, I'm governed

20     in the contract when I can send it.        But normally, one month,

21     six weeks.

22     Q.    So this e-mail was dated February 12th of 2010, correct?

23     A.    Yes.

24     Q.    And attached to this e-mail, what did you attach?

25     A.    The invoice.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 26 of 293
       DIRECT BEDDARD                                                          26


 1     Q.    On the screen now, is that the invoice that you attached to

 2     the e-mail?

 3     A.    Could you scroll a little bit further?        Yes, because it's

 4     my signature.

 5     Q.    Who did you write the invoice to?

 6     A.    Again, Fernando Gireud, who was the president of F.G.G.

 7     Q.    Did you -- had you received from F.G.G. the assignment of

 8     collection rights, yet?

 9     A.    No.

10     Q.    So did you know where or who was going to be sending your

11     money on March 6th?

12     A.    Basically, no.

13     Q.    Okay.   Were you and other employees at Mitsubishi still

14     trying to attain an assignment of collection rights?

15     A.    Yes.

16     Q.    With regard to the invoice, how much money are you

17     invoicing?

18     A.    The total amount there was 16,995,000.

19     Q.    Do you know how much the first payment, what agreement

20     between F.G.G. and C.F.E. was for the first payment that would

21     be sent to them?

22     A.    I don't know.

23     Q.    Okay.   But this is how much -- what this amount, almost

24     $17-million, represented what?

25     A.    That represented the payment scheduled between Mitsubishi


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 27 of 293
       DIRECT BEDDARD                                                       27


 1     and F.G.G., which I think I said it was annex five, which meant

 2     that we get the invoice 16.5 percent of the contract value.

 3     Q.    Is that a standard percentage for a first payment?

 4     A.    Not really because every contract changes.        It has nuances.

 5     And that's one of the reasons we have to check the contract for

 6     the payment, right.

 7     Q.    Okay.    So what was the total price then at this point?

 8     A.    At this point to my knowledge, right, was our portion was 1

 9     or 3 million.

10     Q.    So this would be 16-and-a-half-percent of 103 million?

11     A.    Basically, this could have been the equipment contract,

12     right, supply was 106.6 million and included in that was a fee

13     basis to F.G.G.

14     Q.    Okay.    What was that fee for?

15     A.    That was for services and also certain of commercial and

16     financial.

17     Q.    And as part of the invoice you laid out on the second page

18     of the invoice, you broke it down; is that correct?

19     A.    Correct.

20     Q.    And could you explain how you broke it down?

21     A.    Basically, what we did, we had to the bill of sale for the

22     two gas turbines, so basically each gas turbine's value to the

23     contract was 45 million, right, and 835,000, so, for one gas

24     turbine.      So 16 and half percent of that and then timed by two,

25     because it's two units, gives me the total price of


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 28 of 293
       DIRECT BEDDARD                                                           28


 1     15-point-125,550 dollars for the gas turbine portion.             And then

 2     the second portion would be for the steam turbine, which had a

 3     value of 11.3 million.      And then so again, I did 16.5 percent of

 4     that, which accumulated to 1-point-869,450.

 5     Q.    Where did you get the 16.5 percent?

 6     A.    Basically, that was in the annex of payment schedule.

 7     Q.    Of which contract?

 8     A.    Of F.G.G. and Mitsubishi.

 9     Q.    All right.   The subcontract --

10     A.    Yes.

11     Q.    -- government's 12?

12     A.    Correct.

13     Q.    All right.   Now below on the left-hand side in the box

14     marked description, there's a box that has some other

15     information in it.     What is this all about?

16     A.    Basically, as I said as part of our subcontract, we wanted

17     the assignment of collection rights.        We had the right to get

18     that.   So that was put into that, again, reminding who I want

19     paying or Mitsubishi wanted paying into our account directly

20     that amount that we've invoiced.       So basically what I've done

21     here is put part of the contract in there to say, you know,

22     collection rights, whether it's the Comisión or it's F.G.G.

23     whether it's Tom Blogs [sic], you know, that 16 million goes

24     into Mitsubishi's account directly.

25     Q.    Did -- where did you lift that language from.         You have


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 29 of 293
       DIRECT BEDDARD                                                          29


 1     quotation marks?

 2     A.    Basically, that would be from the subcontract.

 3     Q.    And after that below you have the words "remit to."

 4     A.    Correct.

 5     Q.    What is that information?

 6     A.    That is the bank of Mitsubishi where our account is.        And

 7     that's our account date and there's a routing number.

 8     Q.    So this invoice is consistent with what?

 9     A.    Normal practice, Mitsubishi for invoicing.

10     Q.    And is it also consistent with the subcontract between

11     F.G.G. and Mitsubishi?

12     A.    Yes.

13     Q.    Is that where the money was wired?

14     A.    Eventually, some money was.

15     Q.    Was it wired directly --

16     A.    No.

17     Q.    -- from C.F.E. as per this little box?

18     A.    No.

19     Q.    Okay.   C.F.E. did not wire the money to you?

20     A.    Uh, no.

21     Q.    And earlier in your e-mail you said you were -- you gave a

22     date that the payment was supposed to be made?

23     A.    Correct.

24     Q.    Was that payment made on the 6th of March of 2010?

25     A.    No.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 30 of 293
       DIRECT BEDDARD                                                           30


 1     Q.    I'm sorry, I can't hear you.

 2     A.    No.

 3     Q.    Okay.    Do you remember when you finally got paid?

 4     A.    I don't, but it could've been at the end of March.

 5     Eventually.

 6     Q.    Okay.    With regard to Government's Exhibit Number 47A.      I'm

 7     going to just use the English.

 8                   Now, I'll ask you just to look at this and ask whether

 9     or not you've ever seen the suggested revised payment schedule?

10     A.    Yes.

11     Q.    Okay.    And when did you see this and why did you see this?

12     A.    I cannot remember when I did first see this.

13     Q.    I'm sorry?

14     A.    I could not definitely say when I've seen this.         It would

15     be in early 2010.

16     Q.    Why did you -- what were -- was this provided to you?

17     A.    Well, if you look and if you scroll down again.

18     Q.    Yes, sir.

19     A.    It says here, the first -- the event and date and the price

20     offered and then it says assignment of contract the first

21     payment is two -- you're moving too fast.

22     Q.    I'm sorry?

23     A.    Okay.    The first payment is two months after signing the

24     contract.      So basically, this one was with F.G.G. and C.F.E., so

25     I took that as January the 6th, right, so two months after that


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 31 of 293
       DIRECT BEDDARD                                                           31


 1     is March the 6th, so that's why I put March the 6th down as the

 2     payment was due.     And then we come to the next column.         It's

 3     price offered was -- it says 16.5 percent.

 4                MS. KANOF:    Excuse me, Your Honor, since he used this

 5     to figure his invoice, may we publish it to the jury and move it

 6     in admittance as Government's Exhibit 47A.

 7                THE COURT:    Any objection to 47A.

 8                MS. FRANCO:    Yes, Your Honor.     It's not an e-mail that

 9     he either authored or received.       At the beginning of 47A is an

10     e-mail.

11                MS. KANOF:    Um, we -- you know, we'll tie it up later,

12     Your Honor.    Mr. Ponce will testify that he received it.

13                THE COURT:    Well, when is Mr. Ponce going to testify?

14                MS. KANOF:    Probably tomorrow.

15                Anna?

16                Probably tomorrow.

17                THE COURT:    All right.    I'm going to allow you to

18     display that to the jury.      I'm going to admit it provisionally,

19     but Mr. Ponce absolutely needs to lay the foundation to that.

20                MS. KANOF:    Yes, Your Honor.

21                THE COURT:    All right.

22     BY MS. KANOF:

23     Q.    All right.   Now with regard to this chart --

24                MS. KANOF:    I won't show the e-mail until Mr. Ponce

25     has testified, Your Honor, just the chart that he used.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 32 of 293
       DIRECT BEDDARD                                                    32


 1     BY MS. KANOF:

 2     Q.    What were you saying about the first payment?

 3     A.    Basically, the first payment says here two months after

 4     signing of the contract.

 5     Q.    Okay.

 6     A.    So basically, as we see in the C.F.E.-F.G.G. contract was

 7     signed on January the 6th, right, so from January the 6th, the

 8     first payment was due two months later which was March the 6th,

 9     which I put in my letter that payment was due March the 6th.

10     Q.    Okay.   And with regard to the other two columns it says

11     Option A and Option B.      Did you have input regarding your

12     opinion of Option A and Option B?

13     A.    Basically, I was not in control of that one.

14     Q.    All right.   And at some point in time, did the price

15     adjustment occur?

16     A.    Yes.

17     Q.    Do you know when that was?

18     A.    It was -- I think it was March-, April-time of 2010.

19     Q.    Now, with regard to the payment schedule getting changed,

20     are you familiar with how the payment schedule was changed?

21     A.    The first time?

22     Q.    The first time.

23     A.    The first time, basically, I understood that there would be

24     a reduction of 1 million from our contract and it would be split

25     half a million from our portion and half a million from T.A.I.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 33 of 293
       DIRECT BEDDARD                                                     33


 1     portion, right.

 2     Q.    Well, you didn't participate in changing -- reducing your

 3     price, did you?

 4     A.    No.

 5     Q.    No.    But as a result of it, were you given a new price for

 6     you to figure how much to invoice?

 7     A.    I did.    I was given 102 million.

 8     Q.    When you invoiced, did you invoice a different amount?

 9     A.    I --

10     Q.    Did you re-do the first invoice?

11     A.    Uh --

12     Q.    Or did you take the new amount into account in the second

13     invoice?

14     A.    I cannot remember.

15     Q.    Okay.    With regard to -- we talked about this kick off

16     issue.      Have you still -- now you're asking for money and it

17     said February for March 6th, did -- had you had a kickoff

18     meeting, yet?

19     A.    No.

20     Q.    How do you know -- did you expect to get the money on

21     March 6th?

22     A.    Yes.

23     Q.    Okay.    And why did you need the money on the scheduled

24     date?

25     A.    Well, for the refurbishment I needed to get the equipment


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 34 of 293
       DIRECT BEDDARD                                                          34


 1     and I was out laid because we were doing inspections, we were

 2     doing engineering interfacing, so I was paying for storage fees.

 3     So I had a lot of outlay going out, with it, so basically I

 4     needed some inflow to balance my books or my budget.

 5     Q.    Do you send an e-mail to Mr. Delgado?         It's a little bit

 6     difficult seeing this.

 7                  MS. KANOF:    Could you -- can you give me number 55,

 8     please?

 9                  I got it.    No, that's not it.    I'll do it.

10     BY MS. KANOF:

11     Q.    Did you send and e-mail on April 1st of 2010 to Mr. Gireud

12     with copies to Mr. Delgado?

13     A.    Yes.

14                  MS. KANOF:    We move that Government's Exhibit Number

15     55 be admitted into evidence.

16                  THE COURT:    Ms. Franco?

17                  MS. FRANCO:    No, objection.

18                  THE COURT:    GX-55 is admitted.

19                  MS. KANOF:    I'm sorry.    I keep walking on you, Judge.

20                  THE COURT:    It's all right.

21     BY MS. KANOF:

22     Q.    What's the date of the e-mail?

23     A.    The date is the 1st of April, 2010.

24     Q.    What was the purpose of the e-mail?

25     A.    I tried to track down where the payment was.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 35 of 293
       DIRECT BEDDARD                                                      35


 1     Q.    And who did you write it to?

 2     A.    Fernando Gireud.

 3     Q.    All right.    So you were supposed to get the first payment

 4     on March 6th; is that correct?

 5     A.    Correct.

 6     Q.    And now it's April 1st?

 7     A.    Correct.

 8     Q.    And you still have not received the payment?

 9     A.    Correct.

10     Q.    Did you know that Mr. Delgado had $20 million in his bank

11     account from C.F.E. at this time already?

12     A.    No.

13     Q.    Did you know that the payment was made timely in the second

14     week of March?

15     A.    No.

16     Q.    And so you are -- you've copied Mr. Delgado on this e-mail,

17     correct?

18     A.    Yes.

19     Q.    And you've used two different e-mail accounts in order to

20     copy him.    Why did you do that with regard to your protocol?

21     A.    Basically, normally when -- if I get sent another e-mail

22     address from the same person, I put them into my address book.

23     Q.    All right.    And so at some point in time you had already

24     communicated with Mr. Delgado?

25     A.    I think so.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 36 of 293
       DIRECT BEDDARD                                                      36


 1     Q.    And what are you asking him --

 2     A.    Um --

 3     Q.    -- or asking Mr. Gireud in copying Mr. Delgado?

 4     A.    It says, Fernando, we've been informed that our payment for

 5     our invoice was wired to your bank yesterday as of 4:00 p.m.

 6     Thursday the 1st of April.        No payment has been received --

 7     meaning no payment received in our bank.        Can you please send us

 8     the bank statement, transaction number for C.F.E.-F.G.G. wire

 9     transfer to Mitsubishi Power Systems America.

10     Q.    Let's break this down.       You were informed that Mitsubishi's

11     payment for the invoice was wired to your bank the day before;

12     is that correct?

13     A.    That's correct.

14     Q.    Okay.    Who informed you of that, do you know or recall?

15     A.    I don't recall.

16     Q.    All right.    And so you're basically asking them -- I think

17     the e-mail speaks for itself.

18                   MS. FRANCO:    Your Honor?

19                   THE COURT:    Sustained.

20     BY MS. KANOF:

21     Q.    Do you continue to communicate with Mr. Gireud regarding

22     this issue?

23     A.    I think so.    Yeah.

24     Q.    Okay.    Government's Exhibit Number 57, do you recognize

25     that as an e-mail from you to Mr. Gireud?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 37 of 293
       DIRECT BEDDARD                                                         37


 1     A.    Yes.

 2                   MS. KANOF:    Move that Government's Exhibit Number 57

 3     be admitted into evidence.

 4                   THE COURT:    Ms. Franco?

 5                   MS. FRANCO:    No, objection.

 6                   THE COURT:    GX-57 is admitted.

 7                   MS. KANOF:    Okay.

 8     BY MS. KANOF:

 9     Q.    And do you recall this e-mail?

10     A.    Yes.

11     Q.    And beginning at, as most mail chains do at the bottom, did

12     you initiate this e-mail chain or did Mr. Gireud?

13     A.    I initiated.

14     Q.    And can you tell me what date?

15     A.    I initiated the first one on April the 1st I just

16     mentioned, 2010.

17     Q.    And then that -- and then was it responded to?

18     A.    I can't remember, but it will be a chain of e-mails.

19     Q.    Okay.    Did Mr. Gireud respond to you on the same day?

20     A.    Yes.

21     Q.    What did he tell you?

22     A.    He said, Hi, Kevin.       I do not have the information yet.   My

23     bank just told me that I was getting a wire transfer today for

24     one -- I take it as 1 million -- and that it will be posted

25     tomorrow morning.      I bank with Wells Fargo and they told me that


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 38 of 293
       DIRECT BEDDARD                                                           38


 1     usually the national transactions take three to five business

 2     days.   If I find out more info I will call you all and Hector.

 3     Q.    And how did you respond?

 4     A.    Basically, I responded, Fernando, for your information, the

 5     payment had not arrived by noon Friday.        We will check Monday we

 6     will require transaction numbers and track -- for tracking

 7     purpose.

 8     Q.    When he said that he was supposed to get $1 million into

 9     his account, what did you do?

10     A.    Uh, well, for me, I'm not there to deal with F.G.G.

11     business.    That could be getting 1 million from anywhere.        I'm

12     waiting for my money, Mitsubishi money.

13     Q.    And how much money were you waiting for?

14     A.    Basically, initially the invoice was 16 million and I think

15     it got reduced to 15.

16     Q.    And how does he respond to you on Sunday, April 4th?

17     A.    Basically, on the 4th he says, Hi, Kevin, as I said last

18     week, I will be trying to find out tracking numbers or anything

19     to help you.    Unfortunately, I do not have any control of this.

20     As you know, the info from your bank was sent directly to Marco

21     and I think he transferred the info to C.F.E. and the Federal

22     Comisión, but I will try to find out.        Have you reviewed the

23     codes and all of the info to make sure it was okay?          I have a

24     doctor's appointment from 8:00 a.m. to about 11:00, E.L.P.,

25     El Paso time.    I will call while I wait with the doctor.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 39 of 293
       DIRECT BEDDARD                                                       39


 1     Q.    Why did you continue to communicate with him when he said

 2     it was Mr. Delgado who provided your wiring information?

 3     A.    Because bank protocol is actually Fernando, unless Fernando

 4     tells me to contact.

 5     Q.    And finally on this e-mail chain of that Monday, what did

 6     you respond to Mr. Gireud?

 7     A.    On the Monday, which I take it would be the 5th of April,

 8     Fernando, just a reminder, please send a copy of C.F.E. letter

 9     you received last week referring to the C.F.E. payment and a

10     request for a kickoff meeting.

11     Q.    Did you eventually get your approximately

12     16-plus-million-dollars?

13     A.    No.

14                   MS. FRANCO:    Objection, Your Honor.   He testified that

15     he was expecting 15 million not 16.

16     BY MS. KANOF:

17     Q.    I'm sorry.    How much were you expecting?

18                   THE COURT:    Well, I'll sustain your objection.

19                   MS. FRANCO:    Thank you, Your Honor.

20     BY MS. KANOF:

21     Q.    How much were you expecting, sir?

22     A.    The initial invoice was for 16.8 million, whichever it was,

23     but then it was negotiations and things and I think it got

24     reduced down to 15.

25     Q.    Okay.    With regard to Government's Exhibit Number 67, are


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 40 of 293
       DIRECT BEDDARD                                                        40


 1     you copied on this e-mail?

 2     A.    Yes, ma'am.

 3     Q.    And why are you copied on this e-mail?

 4     A.    Well, I'll be the project manager.

 5     Q.    And is it important for you to have the information in the

 6     contents of this e-mail?

 7     A.    With dealing with balances and amount going into the

 8     project, yes.

 9                 MS. KANOF:    Move to admit Government's Exhibit Number

10     67 into evidence.

11                 THE COURT:    Ms. Franco?

12                 MS. FRANCO:    No, objection.

13                 THE COURT:    GX-167 is admitted.

14     BY MS. KANOF:

15     Q.    Could you please tell the jury what this is e-mail is

16     about?

17     A.    It's from John Adams, who was my boss at the time, to

18     Fernando.    Unfortunately, your letter did not clear up the

19     situation.    In good faith, we had agreed to the first payment

20     from F.G.G. to M.P.S.A. in the amount of

21     40-million-point-493-thousand-434.        And we expected you to

22     confirm the same as you verbally did yesterday.          Please confirm

23     that M.P.S.A. and T.A.I. will receive the balance of the amount

24     due immediately.

25                 Also, we must clearly be informed of all common


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 41 of 293
       DIRECT BEDDARD                                                       41


 1     payments amounts and dates, so that we have certainty of the

 2     payments of the total amount of 103 million will be paid.         Also,

 3     we need your confirmation that all financing, L.C. and banking

 4     fees are outside the scope and the price.

 5     Q.    So does that refresh your memory how much money you were

 6     supposed to receive in April?

 7     A.    40-million-493.

 8     Q.    How much did you receive?

 9     A.    Eventually, we received 11 million and I can't remember.

10                MS. FRANCO:    Your Honor, I'm sorry to interrupt at

11     this time, but the Government's 67 that I have isn't the one

12     that's being displayed.      Maybe if Ms. Kanof can scroll down to

13     show us the exhibit number.

14                MS. KANOF:    Oh, I'm sorry.     I'm talking about

15     Government's 61.     I apologize and would move Government's 61.

16     67 is the next e-mail.

17                THE COURT:    Ms. Franco?

18                MS. FRANCO:    No, objection Your Honor.

19                THE COURT:    GX-61 is admitted.

20                MS. KANOF:    I apologize.

21     BY MS. KANOF:

22     Q.    So, you -- this is an e-mail verifying that you did expect

23     the 14-and-a-half and you received how much, I'm sorry?

24     A.    It was 11.3 million I think or about.

25     Q.    And with regard to that, Government's Exhibit Number 67,


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 42 of 293
       DIRECT BEDDARD                                                            42


 1     now 67, you recognize this e-mail as having been initiated by

 2     you?

 3     A.     Yes.

 4                    MS. KANOF:    We move 67 into evidence at this time?

 5                    THE COURT:    That is in evidence, 67.

 6     BY MS. KANOF:

 7     Q.     And what is this document?

 8     A.     The subject of the document is the F. --         the Agua F.G.G.

 9     subcontract for purchase of gas turbine generators and steam

10     turbine generators.

11     Q.     What is the date?

12     A.     The date is the 20th of April, 2010.

13     Q.     And attached to this e-mail is what document?

14     A.     It says that it's invoice number two.

15     Q.     Okay.    Do you recognize the attachment?

16     A.     Yes, it's the second invoice.

17     Q.     And if you could please describe -- first of all, what is

18     the date in the second invoice?

19     A.     March 23rd.

20     Q.     You previously testified that you had not received the

21     first payment until sometime in April; is that correct?

22     A.     The first payment, yes.

23     Q.     So you are sending the second invoice even before you

24     receive the first payment?         Why are you doing that?

25     A.     Because the payment schedule, they noted that.


                                   KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 43 of 293
       DIRECT BEDDARD                                                          43


 1     Q.    I'm sorry.    Can't hear you, sir.

 2     A.    The payment schedule agreed, right, would have denoted that

 3     the second invoice would be due.

 4     Q.    Okay.   And what percentage of the total contract are you

 5     invoicing on March 23rd?

 6     A.    On this one it's down to 10 percent of the 45 million for

 7     the gas turbine and 10 percent for the steam turbine.

 8     Q.    And as a result, what is the total dollar amount that you

 9     are requesting?

10     A.    Basically, further payments of 9,780,907.        After paying

11     back another payment of 1 million point 1 million [sic].

12     Q.    Okay.   When you say "paying back," what do you mean?

13     A.    Well, the new payment schedule that changed and given me,

14     meaning that the first invoice, right, was 10 percent of the

15     contract, which meant that I needed 10.2 million not 16 million,

16     so they actually only sent was 11-million-and-3, so there was a

17     deficit, so they'd overpaid us according to their next payment

18     schedule, right.     So I in theory had to pay that money back.

19     You know I can't accept anything that was not mine or

20     Mitsubishi, so I had to give them a credit on that one and then

21     the deduction is deducted.

22     Q.    Okay.   So let's go back to the first payment.        The first

23     payment originally your invoice was...

24     A.    16-million-    --

25     Q.    Something.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 44 of 293
       DIRECT BEDDARD                                                        44


 1     A.    -- -something.

 2     Q.    And it was renegotiated and you were supposed to get...

 3     A.    Basically, again, it was renegotiated and we were forced to

 4     get, um --

 5     Q.    14-something?

 6     A.    It was 14,300,000.

 7     Q.    And I've highlighted what you actually got.         How much?

 8     A.    We actually got out of the 14 million, 11 million.

 9     Q.    No, the actual -- when you were supposed to get 14 million,

10     you have put first payment received April 1st?

11     A.    Yes.

12     Q.    And how much did you actually receive?

13     A.    11-million-point-3.

14     Q.    Okay.    And -- but you expected based on the negotiation to

15     get more?

16     A.    Yes, 14 million.

17     Q.    All right.    Why are you giving money back if you got less

18     than you were supposed to get?

19     A.    Because they renegotiated again, because we didn't get the

20     money.   And so they made another payment schedule, right, to say

21     that the first payment, right, should have been

22     10-million-point-2, right, with it.

23                   Then the second payment would be the second payment,

24     which is the top, would be 9 million as expected, additional 9

25     million, and then for the steam turbine, additional 1.1 million


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 45 of 293
       DIRECT BEDDARD                                                          45


 1     for the second payment.      So when I put them both together what

 2     I've got to look at is that now with the new payment schedule,

 3     the first payment, which initially was 16.8 million, right, then

 4     changed to 14, now it changed to actually 10.2 million.           I'd

 5     received 11.3 million.      So I had deduct, right.      So there was

 6     access -- in excess of the invoice of one point.          And because

 7     we're honorable, right, we paid that back.         Well, we gave a

 8     credit.      So I gave a credit of that back in the second invoice

 9     and that's why that change.

10     Q.    In this box is this -- what is this language?

11     A.    Again, it's the same language I put on all, because we had

12     not received the direct payment.       The assignment of our

13     collection rights was not given to us still at this time, right,

14     so again I put that same block of language in and then I put

15     again remit to Mitsubishi bank.

16     Q.    Before you said that you have to accept a contract, had you

17     accepted this contract yet?

18     A.    No.

19     Q.    Why?

20     A.    Because it was too fairy-fairy.       It just -- I could not

21     operate it, you know, with it.       They were changing payment

22     schedules on me, right, with it, because we didn't get paid, so

23     then it was renegotiations, so we didn't get a rock solid, full

24     counter-contract for me to administrate it.         So then they wanted

25     to do a new amendment to make that contract whole, so a new


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 46 of 293
       DIRECT BEDDARD                                                           46


 1     amendment was organized.

 2     Q.    Was there ever an amendment about the collection rights?

 3     A.    No.

 4     Q.    Was there ever an amendment about the letters of credit?

 5     A.    No.

 6     Q.    Government's Exhibit Number 68, do you recognize this as

 7     being your e-mail address?

 8     A.    Yes.

 9                  MS. KANOF:    Move Government's 68 into evidence.

10                  THE COURT:    Ms. Franco?

11                  MS. FRANCO:    One moment, Your Honor.

12                  THE COURT:    Yes, ma'am.

13                  MS. FRANCO:    No, objection.

14                  THE COURT:    GX-68 is admitted.

15     BY MS. KANOF:

16     Q.    And do you recognize this is an e-mail from you?

17     A.    Yes.

18     Q.    Can you -- what is the date of the e-mail?

19     A.    The date is April the 20th.

20     Q.    And are you saying the one saying "Dear, sir"?

21     A.    Yes.

22     Q.    What is this e-mail about?

23     A.    Basically, I'm asking that there be a mutual agreement to

24     the payment terms specified under the same contract.          And it's

25     been our recent agreement to amend payment terms and reflecting


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 47 of 293
       DIRECT BEDDARD                                                       47


 1     annex five attached to this letter.        So I'm just reiterating

 2     basically that our first payment under that annex should have

 3     been 14-million-point-493-434.

 4     Q.    And not the 11 million?

 5     A.    No.

 6     Q.    Okay.    Now in this second paragraph you talk about fees for

 7     letter of credit.     Can you explain why you are talking about

 8     that?

 9     A.    Basically, our subcontract, again, we supplied the

10     equipment and the financial part of this would be guarantees,

11     had to be put up, and normally guarantees are letters of credit

12     put in place as a guarantee of financial.

13     Q.    Who was supposed to provide letters of a credit to

14     guarantee the equipment in this case?

15     A.    F.G.G.

16     Q.    F.G.G.?

17     A.    Yes.

18     Q.    And that -- was that in any of the other contracts that you

19     had entered into with them, if you can recall?

20     A.    As far as I know, all of the fees were F.G.G.s.

21     Q.    All right.    Let me go to -- were you familiar with the

22     teaming agreement?

23     A.    Not in-depth, no.

24     Q.    But was it one of the agreements that you had to review?

25     A.    Yeah.    I reviewed it as part of the risk analysis at the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 48 of 293
       DIRECT BEDDARD                                                         48


 1     beginning.

 2     Q.    Okay.    And on page four of the -- what was the teaming

 3     agreement?

 4     A.    It was the mutual agreement between the parties about the

 5     equipment and how it would be if it was sold and went forward, a

 6     structure to go toward.

 7     Q.    And it was between who?

 8     A.    Between Mitsubishi, F.G.G. and T.A.I., Thomas Aircraft

 9     International.

10     Q.    T.A.I.?

11     A.    T.A.I.

12     Q.    Okay.    And so you had to review this document in order to

13     do your job?

14     A.    I did a risk analysis, right, to find out if anything

15     affected, right, the administration to the subcontract.

16     Q.    Did you rely on the language in the teaming agreement to do

17     your risk analysis?

18     A.    Basically, yeah, it was there.         It was agreed by all

19     parties, so I took that as permittable.

20                   MS. KANOF:    Government moves Government's Exhibit 7.

21                   MS. FRANCO:    We object, Your Honor.    He's not the

22     author of it.

23                   THE COURT:    All right.    So what is your objection?

24                   MS. FRANCO:    Well, as to she hasn't laid the proper

25     foundation for it, Your Honor.           He says they've reviewed it for


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 49 of 293
       DIRECT BEDDARD                                                         49


 1     risk assessment.      He didn't review for any other purpose but

 2     that as far as the financial terms.

 3                   THE COURT:    Her objection is foundation, Ms. Kanof.

 4                   MS. KANOF:    Your Honor, the parties who entered into

 5     this will testify.         It was signed by -- it was signed by -- I

 6     think it was signed by Mr. Gireud and by John Adams who will

 7     both testify.      John Adams should testify either today or

 8     tomorrow and Mr. Gireud is going to testify next.

 9                   THE COURT:    And they will identify the documents?

10                   MS. KANOF:    They will, Your Honor.

11                   THE COURT:    And lay the proper foundation if that is

12     what it is?

13                   MS. KANOF:    Yes.

14                   THE COURT:    All right.   I'm going to admitted

15     provisionally with the understanding that that will be -- the

16     foundation will be laid by Mr. Gireud.

17     BY MS. KANOF:

18     Q.    Mr. Beddard on page four of the teaming agreement, there's

19     a paragraph number two called "mutual obligations," do you see

20     that?

21     A.    I do.

22     Q.    And in the middle of that paragraph, does it indicate who

23     must provide the letters of credit for the equipment and

24     service?

25     A.    It says F.G.G. will also provide any letters of credit


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 50 of 293
       DIRECT BEDDARD                                                         50


 1     required by the R.F.P. for the supply of the equipment and

 2     service.

 3     Q.    What's an R.F.P.?

 4     A.    It's basically the request for a price of estimate.

 5     Q.    It's the bid?

 6     A.    It's the bid, yeah.

 7     Q.    Okay.    So there was an agreement then.      And did you look at

 8     any other documents that also verified that?         Do you know

 9     whether or not it's in the prime contract, the letters of credit

10     language?

11     A.    Again, I did not do the prime -- the prime contract is not

12     my contract.

13     Q.    Okay.

14                   With regard then back to number 68, your letter, your

15     e-mail, you talk about this amount of money regarding two

16     letters of credit, fees for letters of credit

17     2-million-678-plus-change.      Why are you talking about that?

18     A.    Because what was informed to me is the reduction in the

19     price was based because F.G.G. were finding difficulty in paying

20     for all of the financial costs and hardship.         So basically it

21     was agreed that an additional monies would be given to them to

22     offset any hardship in providing all of the financial services,

23     which included the letter of credit.

24     Q.    Did you -- did Mitsubishi agree to that?

25     A.    To give them additional --


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 51 of 293
       DIRECT BEDDARD                                                          51


 1     Q.    To allow more than $2 million to be withheld from your

 2     payment for financing the letters of credit?

 3     A.    No.   No.

 4     Q.    No.   And are you telling them that?

 5     A.    Basically, yeah.

 6     Q.    So you've now -- has a discovery been made why you only got

 7     11 million instead of 14 million?

 8     A.    Basically, what we were informed that, and if I can get it

 9     right, I think it was informed was that C.F.E., the Comisión had

10     actually distributed the monies accordingly, right.

11     Q.    Okay.    And you're not saying that you know that was the

12     truth, but that's what you were told?

13     A.    That's what I was told.

14     Q.    Okay.    And you continued to talk a little bit in this

15     e-mail about the monies; is that correct?

16     A.    Correct.

17     Q.    Okay.    What is the real purpose of this letter?       Why are

18     you saying Mitsubishi is insecure?

19     A.    Well, as I've said before, we're supplying the equipment

20     and we needed payment for that equipment, and because the only

21     guarantee was the equipment, it belonged to us, you know, title

22     and everything belonged to us.

23                   Now, once we let that ship, right, because remember

24     this contract was assumed that we would deliver, right, and that

25     portion.      When it was ex works, right, that meant somebody else


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 52 of 293
       DIRECT BEDDARD                                                       52


 1     would have to come in to the different factories around the

 2     world and take our equipment and take it to Mexico.          Well,

 3     basically, that was the only collateral, right, insurance that

 4     we had is the equipment belonged to us.        And because of the

 5     payments not coming on time and not coming in the amounts, gave

 6     us an insecure feeling and we wanted -- first of all, the

 7     collection rights were not there, again.

 8                   So if we had the direct collection rights on the

 9     invoice amounts directly from the Comisión and C.F.E., them

10     being the government of Mexico, gives us a more assured [sic]

11     that we're okay, but the payments coming through from a third

12     party gave me no insurance.

13     Q.    I, what are you complaining about?

14     A.    Ensure prompt payment of unpaid deficiencies in the first

15     milestone invoice payment.

16     Q.    Okay.    So that's the missing money, correct?

17     A.    The missing money, yes.

18     Q.    And I, what are you complaining about?

19     A.    Future payments shall be wired directly to M.P.S.A.

20     designate account without any deductions or setups for any costs

21     or expenses currently outstanding, if any, which may arise in

22     the future connection with any financing nn secured on behalf of

23     F.G.G.

24     Q.    Okay.    Including the letters of credit?

25     A.    Yes.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 53 of 293
       DIRECT BEDDARD                                                     53


 1     Q.    Because that was F.G.G.'s responsibility?

 2     A.    Correct.

 3     Q.    And then how do you conclude?

 4     A.    Please be advised that F.G.G.'s failure to deliver M.P.S.A.

 5     written confirmation from the Federal Comisión acknowledging

 6     that the full amount of all future milestone payments payable to

 7     M.P.S.A. will be paid directly to M.P.S.A. pursuant to the

 8     assignment of collection rights under the subcontract by the

 9     close of business April 23, 2010.

10     Q.    And then you were saying -- what will that mean?

11     A.    Will be.   If it isn't done, will be deemed as a breach of

12     subcontract.

13     Q.    Okay.   And you sent this to Mr. Gireud; is that correct?

14     A.    Correct.

15     Q.    And what did you attach?

16     A.    Now, the payment schedule annex five.

17     Q.    Okay.   So what did you attach to this e-mail?

18     A.    This was the -- I attached the payment schedule that I was

19     under the impression was agreed by all parties in good faith.

20     Q.    Okay.   And is it your job to tell the party that it was in

21     breach of contract?

22     A.    Yes, because I administrated my subcontract.

23     Q.    Okay.   You also attached to your e-mail a letter in

24     Spanish; is that correct?

25     A.    Yes.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 54 of 293
       DIRECT BEDDARD                                                          54


 1     Q.    Where did you get this letter?       Do you recall?

 2     A.    I don't recall, actually, where I got it.

 3     Q.    Why did you attach this letter?

 4     A.    Because as I've said, the -- this was what was told to us

 5     that the Comisión had distributed my invoice.

 6     Q.    Okay.   I'm sorry.    You were told what, that the Commission

 7     disputed your invoice?

 8     A.    My invoice, right, was there as you see and somebody had

 9     then took out all of the financials and charges from my invoice.

10     Q.    This?

11     A.    Well, here, right, as you see the first payment was that,

12     was 14.493 million.     It was supposed to be the payment.

13     Q.    Yes.

14     A.    Should have gone in our bank.

15     Q.    Okay.

16     A.    But then we were told that -- if you'd scroll down to the

17     Spanish one, right -- that they deducted the financials, which

18     is 2.6 million, and they deducted 1 million, right, which left

19     only 11.3 million to be paid to Mitsubishi.

20     Q.    And what does that have to do with you?        You don't have a

21     contract with C.F.E., do you?

22     A.    Exactly.   That's why I sent the letter to -- I want to be

23     paid my money or Mitsubishi.

24     Q.    You said you were told?     Who told you by you?      By "you," I

25     mean Mitsubishi?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 55 of 293
       DIRECT BEDDARD                                                       55


 1     A.    I think Marco.

 2     Q.    The date of this letter that was provided to you is what?

 3     A.    When I look at that, the 30th of March, 2010.

 4     Q.    Okay.   And you notice underneath the date there is a

 5     number, correct?

 6     A.    Yes.

 7     Q.    Number 20, correct?

 8     A.    Correct S.T.-20.

 9     Q.    Okay.   And so this was provided to you by someone, right?

10     A.    Correct.

11     Q.    And basically it explains why you only got $11 million?

12     A.    Well, that was what we were told as the explanation.

13     Q.    Okay.   And somehow -- so you're sending a letter saying,

14     well, what -- about that retention fee and that $1 million?

15     A.    Yeah.

16     Q.    What are you telling F.G.G. about -- they send you this

17     letter saying the Comisión decided to charge a fee for the

18     letters of credit and another million-dollar fee and what are

19     you felling F.G.G. about those fees?

20     A.    That's not my subcontract.      My subcontract said I needed

21     14.3 million as the first payment.

22     Q.    And that's the agreement that you had?

23     A.    Correct.

24     Q.    Okay.   And also that F.G.G., with regard to who's

25     responsible for the letters of credit and the financing of the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 56 of 293
       DIRECT BEDDARD                                                        56


 1     letters of credit, do you make it clear in the first page, fees

 2     for the letters of credit are the responsibility of F.G.G.?

 3                   MS. FRANCO:    Objection, Your Honor, asked and

 4     answered.      Leading.

 5                   THE COURT:    I'll sustain the leading objection.

 6     BY MS. KANOF:

 7     Q.    What do you make clear regarding the responsibility for

 8     those fees?

 9     A.    Basically, what I'm making clear is that Mitsubishi was due

10     14.3 million with no deductions.        All the deductions, if they

11     were true and factual was to the account of F.G.G. not to the

12     account of Mitsubishi.

13     Q.    After you sent this e-mail, does Mitsubishi continue to

14     negotiate with F.G.- -- I mean you're saying you're in breech;

15     is that correct?

16     A.    Yes.    Well, I put a date, I think, if it's not rectified.

17     Q.    Okay.    As we have e-mails -- oh, by the way, Government's

18     Exhibit Number 69, is that the response to Government's Exhibit

19     Number 68 copied also to you, part of the e-mail chain?

20                   Let me show you the bottom so that you can see.

21     That's your original, the bottom of this e-mail?

22     A.    Yes.

23     Q.    Okay.    And Government's 69 are responses and further

24     communications with regard to that e-mail; is that correct?

25     A.    That's correct.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 57 of 293
       DIRECT BEDDARD                                                            57


 1                   MS. KANOF:    We move Government's Exhibit 69 into

 2     evidence.

 3                   THE COURT:    Ms. Franco?

 4                   MS. FRANCO:    No, objection.

 5                   THE COURT:    GX-69 is admitted.

 6     BY MS. KANOF:

 7     Q.    Who is Patrick Altamura?

 8     A.    He's the leading representative.

 9     Q.    And does he send a follow-up e-mail to your breach of --

10     your notice of breach of contract?

11     A.    Yes, I think he did.       Yes.

12     Q.    In your notice of breach of contract you gave them three

13     days till April -- did you give them three days?

14     A.    I think I gave them a deadline of April 23rd.

15     Q.    Okay.    Now, in this particular -- in Government's Exhibit

16     Number 69, Mr. Altamura your legal counsel is -- what is he

17     doing?

18     A.    We received the documentation required under M.P.S.A.

19     notice sent by Kevin Beddard.           So, basically, he's -- from the

20     legal point of view, he's telling them legally he agrees with my

21     statement.

22     Q.    Okay.    Had Mitsubishi heard, since you had sent your notice

23     of breach, from anyone at F.G.G.?

24     A.    Not to my knowledge.       I don't know.

25     Q.    When Mr. Altamura says, we have tried to reach you by phone


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 58 of 293
       DIRECT BEDDARD                                                       58


 1     several times, did you try to reach anybody by phone?

 2     A.    I cannot say "yes" or "no," because it was a lot of

 3     messages.

 4     Q.    You don't specifically recall this incident?

 5     A.    No.

 6     Q.    Okay.   And further when Mr. Altamura says it's imperative

 7     they receive documentation, what documentation was he referring

 8     to?

 9     A.    I assume it was the collection rights.

10     Q.    Okay.   And had -- did you receive it?

11     A.    No.

12     Q.    Okay.   On that same day, does Mr. Altamura send another

13     e-mail to individuals at F.G.G., including copying it to

14     Mr. Delgado and to you?

15     A.    Yes.

16     Q.    Okay.   And was that in response to an e-mail that had been

17     sent from F.G.G. from an individual named Mace Miller?

18     A.    Um --

19     Q.    I'll go back up, so you can see it.

20     A.    It looks like it says Mace Miller review.        It looks like a

21     draft.

22     Q.    And you are copied on all of these e-mails; is that

23     correct?

24     A.    Correct.

25     Q.    And why are your copied on the e-mails?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 59 of 293
       DIRECT BEDDARD                                                        59


 1     A.    Basically because they're making an amendment to the

 2     subcontract.

 3                   MS. KANOF:    We ask that Government's Exhibit Number 70

 4     be admitted into evidence, Your Honor.

 5                   MS. FRANCO:    No, objection.

 6                   THE COURT:    GX-70 is admitted.

 7     BY MS. KANOF:

 8     Q.    What is Mr. Altamura -- who is Mace Miller?

 9     A.    I don't really know.       He's part of the three people at

10     F.G.G. we dealt with.        He said he was the attorney.    Marco said

11     he was the attorney.        I just don't know.

12     Q.    Okay.    But it does refer to you, an updated draft that we

13     have sent to Kevin or sent to Kevin through Fernando; is that

14     you, Kevin, that they're referring to?

15     A.    Yes.

16     Q.    What draft?    Draft of what?

17     A.    Basically, there was being -- an amendment, there had been

18     changes sent forward and red lined, and that looks like Fernando

19     sent the copy the, red line copy directly.

20     Q.    What's being amended?

21     A.    The subcontract.

22     Q.    The original subcontract between F.G.G. and Mitsubishi?

23     A.    Yes.

24     Q.    Why were they amending it?

25     A.    Basically, as I said before, the contract wasn't really a


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 60 of 293
       DIRECT BEDDARD                                                         60


 1     good structured contract, with it, and it was making it more

 2     explicit and workable from a project point of view.

 3     Q.    Okay.    And Mr. Altamura then forwards that amended

 4     self-contract at the top of this e-mail stream and who does he

 5     send it to?

 6     A.    He sends it to Mace and Fernando Gireud and copies myself,

 7     Marco, Ueki-san, a number of people.

 8     Q.    Okay, with regard to the second paragraph there's somebody

 9     referred to as the lending entity, correct?

10     A.    Yes.

11     Q.    And Mr. Altamura defines the lending entity; is that

12     correct?      What's he doing there?

13     A.    Basically, I think the under the prime contact for the

14     letter of credit it's going to be a financial --

15                   MS. FRANCO:    Your Honor, that calls for speculation.

16     He's not the authorized.        He's just copied in on it.

17                   THE COURT:    Well, unless he knows, I'll sustain that

18     objection.

19     BY MS. KANOF:

20     Q.    Do you know the importance of that and the meaning of that

21     paragraph?

22     A.    I can only speculate.

23     Q.    Okay.    Then I'll go on.

24                   Do you recognize Government's Exhibit Number 72?

25     A.    I do.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 61 of 293
       DIRECT BEDDARD                                                    61


 1     Q.    What is Government's Exhibit 72?

 2     A.    It is the amendment -- the agreed and signed, authorized

 3     amendment to the subcontract.

 4     Q.    Did you have to review and approve it?

 5     A.    Basically, part of that, yes.

 6     Q.    You -- you -- I'm sorry?

 7     A.    Yes.

 8                  MS. KANOF:    We move Government's Number 72 into

 9     evidence.

10                  MR. HANSHEW:    No, objection.

11                  THE COURT:    GX-72 admitted.

12     BY MS. KANOF:

13     Q.    And that's a subcontract, correct?

14     A.    The amendment.

15     Q.    After the amendment to the second contract or to the

16     subcontract is made, do you receive a letter from Mr. Gireud?

17     A.    I did.

18     Q.    And is that letter memorialized at Government's Exhibit

19     Number 73?     Is that the letter, Government's Exhibit Number 73?

20     A.    I can't see the number.

21     Q.    I'm sorry?

22     A.    I can't see the number.

23     Q.    Oh, sorry.

24     A.    Yes, it is.

25                  MS. KANOF:    Move Government's 73 into evidence.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 62 of 293
       DIRECT BEDDARD                                                        62


 1                  THE COURT:    Ms. Franco?

 2                  MS. FRANCO:    No, objection.

 3                  THE COURT:    GX-73 admitted.

 4     BY MS. KANOF:

 5     Q.    Yesterday, you talked about a kickoff meeting and the

 6     purpose of a kickoff meeting.        Who did you need to be

 7     communicating with at C.F.E.?

 8     A.    Basically -- well, not just for C.F.E., to the erection

 9     contractor, who was there, a contractor who would do all of the

10     balance of plan to the station and to install the equipment and

11     so if there are any clarifications or they needed technical

12     information from us, right, to do their job of interface design.

13     Q.    Now, it's May of 2010.      Are you -- do you have a free flow

14     of communication with the people that you need to talk to in

15     order to keep -- get this contract working?

16     A.    Yes, it started really well.

17     Q.    It did?

18     A.    Yes.

19     Q.    Were there people assigned to communicate with you?

20     A.    Yes, the -- yes.

21     Q.    Who was assigned?

22     A.    Basically, they were an engineering company.         C.F.E.

23     assigned project managers and engineers from Mexico City, with

24     it, also the E.P.C.        Their engineering design was called Serna,

25     so, um, they were getting involved.          And they had questions


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 63 of 293
       DIRECT BEDDARD                                                       63


 1     because of the elicitation going out with it, so there was a lot

 2     of questions going on.      And we found that C.F.E. were not happy

 3     with Mitsubishi.

 4     Q.    Could you explain why they weren't happy?

 5     A.    They've been sending since January request for information,

 6     right, to F.G.G. or letters going right away through and

 7     actually we had not received them letters.

 8     Q.    So let me understand this.

 9                   Are you verbally communicating with the technical

10     people you need to be communicating with?

11     A.    That's why we had the meeting for the technical people.

12     Q.    And what kind of relationship do you have, your technical

13     people and their technical people?

14     A.    Pretty good.    When engineers talk with engineers, it's

15     happy.

16     Q.    Okay.    Language problems?

17     A.    They're basically, you know -- drawings are always in

18     English, and the contract, how we subcontract, right, stipulate

19     our technical spec, that all technical correspondence and

20     language would be English.      So actually from a technical point

21     of view, it was English, right, was the language.

22     Q.    And you said you found out that C.F.E. was upset with

23     Mitsubishi?

24     A.    Yes.

25     Q.    Why?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 64 of 293
       DIRECT BEDDARD                                                       64


 1     A.    Because they thought we were not answering their questions

 2     on a technical basis and we have not received them.

 3     Q.    And who were they sending them to?

 4     A.    F.G.G.

 5     Q.    What happened when you found that out?

 6     A.    It was agreed at the meeting.      Marco was at the meeting.

 7     Q.    I'm sorry, there was a meeting?

 8     A.    Yeah, you know, with C.F.E. we had regular meetings.

 9     Q.    Well, let's go back then.

10                   When did these regular meetings start?

11     A.    Well basically we had the kickoff meeting, finally, I think

12     sometime in April.

13     Q.    Where was the meeting?

14     A.    Mexico City.    And then from then it was --

15     Q.    Who was at the meeting?

16     A.    Myself, I took my project engineer, which was John Nest who

17     was the project engineer.

18     Q.    Is that N-E-S-T?

19     A.    N-E-S-T --

20     Q.    Okay.

21     A.    -- was my project engineer.

22     Q.    Who was there from F.G.G.?

23     A.    Marco.

24     Q.    Mr. Gireud was not there?

25     A.    No.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 65 of 293
       DIRECT BEDDARD                                                          65


 1     Q.    Mr. Miller was not there?

 2     A.    No.

 3     Q.    Okay.    So, Mr. Delgado was there?

 4     A.    Correct.

 5     Q.    Okay.    And who was there from C.F.E.?

 6     A.    Well, who wasn't there from C.F.E.?       You know, the -- Marco

 7     (phonetic) Campbell was the lead engineer from C.F.E.

 8     Q.    Okay.    Go ahead.

 9     A.    Mr. Avila, who was the director of all construction of

10     projects was there.        The project manager at the time, who was

11     Mr. Baptist (phonetic) -- and there was a multitude.

12     Q.    Were there executives from C.F.E. there?

13     A.    Well, Avila was the head at a time.

14     Q.    You are saying "Avila"?

15                   You are saying Avila, A-V-I-L-A?

16     A.    Yes.

17     Q.    And so it was -- did it go well?

18     A.    No.

19     Q.    No?

20     A.    No.

21     Q.    Why?

22     A.    Basically, again what I said, they were very angry to us

23     because they thought that we never answered their questions; we

24     never received them.        And once that was cleared up, and then

25     they brought the correspondence out and the questions.            Some of


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 66 of 293
       DIRECT BEDDARD                                                         66


 1     the questions I could answer straightaway and John Nest could,

 2     but a lot of them I had to go back to the technical design

 3     people with it.       So then we started what we call an action list,

 4     right, of all of the topics that we brought them and we

 5     formalized it, right, from that day on.

 6     Q.    In order to alleviate this communication problem, did you

 7     make any requests?

 8     A.    Yes.    We asked for the protocols and can we be copied

 9     directly on all of these correspondence.

10     Q.    Okay.    And who did you ask?

11     A.    Basically -- well, C.F.E. and Marco, we all agreed at that

12     table we would get the correspondence go directly to us or

13     copied to us.        We would get the first part of that and then we

14     could deal with that.

15     Q.    Did you?

16     A.    Yes.    Yes.

17     Q.    For how long?

18     A.    It went for about a month or so.       It had become evident

19     there was a difference in the scope of supply between the prime

20     contract between F.G.G. and C.F.E. and the technical spec

21     subcontract.      There was differences.    The clarifications did not

22     pass over in the prime, so...

23     Q.    Let's talk about that.

24                   Yesterday, you looked at a paper and you said there

25     were two serial numbers?


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 67 of 293
       DIRECT BEDDARD                                                       67


 1     A.    Yes.

 2     Q.    And what did you say about those serial numbers?

 3     A.    Those are technical specifications and that was in our bid

 4     to F.G.G. and that was part of the contract with F.G.G., is the

 5     annex, which is our technical spec --

 6     Q.    You contracted with F.G.G. to provide that to C.F.E.?

 7     A.    Well --

 8     Q.    You, Mitsubishi?

 9     A.    Yeah.   We provided to F.G.G. and that was our contract with

10     them, I would supply to them as my duty.

11     Q.    Okay.   And now, what was causing the problem, now?

12     A.    Because that was not the clarifications of what we didn't

13     supply was not in and F.G.G. guaranteed or agreed to supply

14     everything, right, so basically that was then; now, problems

15     that who supplied what.

16     Q.    Well, let's talk about the clarifications.        Why do you have

17     to make clarifications?

18     A.    Uh, on the gray market because the equipment is already

19     manufactured, so you've got what you've got.         We can't

20     unmanufacture it, right, so we can adapt or tweak to suit, but

21     in some cases, we can't do it because it's not there.

22     Q.    Give me an example.

23     A.    Their intake system, with it, because of the temperature

24     difference between Brazil, Paricomi, plus six degrees celsius to

25     Agua, minus 19.5 degrees, see, it's freezing.         Well, normally in


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 68 of 293
       DIRECT BEDDARD                                                         68


 1     intake systems, if it's cold weather and then the icing system

 2     is there, it -- we use warm air to warm the front of the

 3     filters, if you like, so, right, it gets warm so we take the air

 4     in.   And it can't freeze, because if you remember these are

 5     outside and the filter system is outside, so you have a freezing

 6     day that can ice and it can block and then a catastrophic

 7     failure happens.

 8     Q.    Mr. Beddard, can you give us a specific example -- --

 9     A.    God.

10     Q.    -- instead of the technical example, like on a car or a

11     blackboard or something?

12                  THE COURT:    Ms. Kanof, hold on.    Let's go ahead and

13     take a recess and maybe you can come up with a --

14                  MS. KANOF:    Oh, he came up with one.

15                  THE COURT:    Ladies and gentlemen, if you would be back

16     in the jury room at 10:59, I hope to restart our proceedings at

17     11 o'clock.     We're in recess for 15 minutes.

18                  COURT SECURITY OFFICER HEIDTMAN:       All rise.

19                  (Jury break.)

20                  THE COURT:    Ms. Kanof, there's a lot of people in the

21     back.   I don't know if they're witnesses.

22                  MS. KANOF:    They're not.

23                  THE COURT:    If I could just remind you, the Rule has

24     been invoked.

25                  MS. KANOF:    I don't see any witnesses, Your Honor.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 69 of 293
       DIRECT BEDDARD                                                        69


 1                THE COURT:    Each counsel is in charge of its

 2     witnesses.

 3                I thought that was a pretty simple example.

 4                (Courtroom laughter.)

 5                MS. KANOF:    Well, I needed it to be more simple, so he

 6     did simplify it for me, but...

 7                (Break at 10:48 p.m. to 11:04 a.m.)

 8                (Jury present.)

 9                THE COURT:    Let the record reflect that all members of

10     the jury are present, the United State's assistant attorney are

11     present, the defendant and his counsel is present.          The witness

12     Mr. Beddard is in the witness stand.

13                Ms. Kanof?

14     BY MS. KANOF:

15     Q.    So, during the break did you figure out a more simple way

16     of explaining this?     Maybe I am the only one that needs it, if

17     you could.

18     A.    In simpler terms, if you look at what we supply, if you buy

19     a new car, you have additions, you know, what you do extras, and

20     you take the extras you want, with it, the same with a turbine,

21     right, and we take them extras from the specification where it's

22     going, you need this, right, because this was already prebuilt,

23     but that option was not there.       So again, it's on the icing one

24     for the filter system, right, could cause blockage to the air

25     coming in this turbine, and if anybody has a car and you have


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 70 of 293
       DIRECT BEDDARD                                                         70


 1     the air filter, you put your hand plus the filter, you block it,

 2     the engine stops, exactly the same as turbine.

 3     Q.    Who wanted an anti-icer?

 4     A.    C.F.E.

 5     Q.    And what was the problem?

 6     A.    Basically, it was not in our specification and

 7     clarification said so.

 8     Q.    Okay.    And you found out they didn't have the

 9     clarifications?

10     A.    Uh, that's when we started that it wasn't -- C.F.E. claimed

11     it was in the prime contract.

12     Q.    With regard to communications, you cleared up that

13     initially, and did there come a time again when there were no

14     communications or poor communications?

15     A.    Basically, yes.

16     Q.    What happened?

17     A.    Again, it's these additional additions weren't clarified,

18     not in our specification, but were in the prime contract.         So

19     now, C.F.E. wanted them all to be clarified and installed, so

20     there was a lot of, what we say, to and from.         My stance was as

21     the project lead, it's up to F.G.G., right, and F.G.G. said, no.

22     It's up to us to do it and C.F.E.       So there was a breakdown, if

23     you like.

24     Q.    Do you -- you said at the meeting -- at the kickoff

25     meeting, Mr. Gireud wasn't there, correct?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 71 of 293
       DIRECT BEDDARD                                                         71


 1     A.    Correct.

 2     Q.    Okay.   Mr. Delgado was there?

 3     A.    Correct.

 4     Q.    At the technical meetings, who, if anyone, would go to the

 5     technical meetings from F.G.G.?

 6     A.    Marco Delgado.

 7     Q.    And do you know what he does for a living?

 8     A.    Yes.

 9     Q.    What?

10     A.    Well, it's attorney.

11     Q.    And do you know what Fernando Gireud did for a living?

12     A.    I knew him from the El Paso power.       I think he was a V.P.

13     Q.    At El Paso Electric Company?

14     A.    That's it.

15     Q.    Do you know what his education is or background?

16     A.    No.

17     Q.    He was not at the meetings?

18     A.    No.

19     Q.    All right.   Did Mr. Delgado attend all of the meetings?

20     A.    Um --

21     Q.    The technical meetings, I'm talking it.

22     A.    Yes.

23     Q.    And did he participate?

24     A.    Yes.

25     Q.    In what manner did he participate?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 72 of 293
       DIRECT BEDDARD                                                           72


 1     A.    I don't know how I can put this; gagging me, I think.

 2     Q.    I'm sorry?

 3     A.    Telling me to keep quiet.

 4     Q.    Why did he tell you to keep quiet?

 5     A.    Because of these differences.

 6     Q.    An example, do you have any recollection of what he told

 7     you to keep quiet?

 8     A.    Basically, yeah, there was meeting where the anti-icing

 9     come up, the code of order, differences come up.          The fuel gas

10     temperature come up.     There was a list, right.

11     Q.    And who had drawn up this list?

12     A.    Basically, the project managers of C.F.E.

13     Q.    All right.   And what was going on with regard to the list

14     at this meetings?

15     A.    Basically, who's going to supply it.

16     Q.    Who was present other than you and Mr. Delgado?

17     A.    The C.F.E.

18     Q.    C.F.E. technical people or --

19     A.    Yes, project manager.

20     Q.    What is a project manager, just...

21     A.    Well, project manager runs the project.        He manages the

22     project.    So he's the same as me; administers the contract, his

23     contract.

24     Q.    And they had -- did they give you the list directly?

25     A.    No.   It was in the -- as I said, we did an action item


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 73 of 293
       DIRECT BEDDARD                                                     73


 1     list, so they're asking for clarifications, information, and

 2     with our responses, right, we said that is not in our scope of

 3     supply, that's where they got the list from.

 4     Q.    Okay.   So, when do you first start to have disagreement?

 5     You mentioned something about an anti-icer?

 6     A.    Yeah, that was just one of the out of our scope -- not in

 7     our scope to supply, right.

 8     Q.    It's one of those things that's not part of the turbine?

 9     A.    Correct.

10     Q.    Okay.   And was that part of the specification that was in

11     the subcontract?

12     A.    Basically, the omittance of that was in the subcontract.

13     Q.    Okay.   And should it have been provided to C.F.E.?

14     A.    Basically, for that temperature range, yes.

15     Q.    Did you provided it to F.G.G. to provide it to C.F.E.?

16     A.    No, because we couldn't.

17     Q.    No, I mean, did you provide the absence of that?

18     A.    Oh, yes, yeah.

19     Q.    Okay.   That you didn't meet that specification?

20     A.    Correct.

21     Q.    Okay.   And so what happened at this meeting when you

22     started to bring it up?

23     A.    Um --

24     Q.    What did you say about it?

25     A.    Well, the case is we can provide, now, but it's very


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 74 of 293
       DIRECT BEDDARD                                                      74


 1     difficult, but there's going to be additional costs, right.

 2     Technically, right, it's not an ideal situation, because at the

 3     design stage of manufacturing, we can install, as I said

 4     (indiscernible).      When it's manufactured, especially on the

 5     icing, you need a heat source, right, you need to get the heat

 6     from somewhere.      Normally, when we do it at the beginning in the

 7     design, the heat comes off the compressor side of the turbine,

 8     right, and we have valves in there and sends it out, because

 9     that wasn't there.      All of this wasn't there.

10                   So then we have to look at -- it would have to be

11     another heat source, right.      So we first asked the question,

12     right, what heat source could you give us that we can send to

13     the filter system and we would make a grid system from the

14     filter to supply that turbine.

15     Q.    Who asked that question?

16     A.    I did.

17     Q.    And what did Mr. Delgado do; if you can recall?

18     A.    I cannot recall.

19     Q.    Okay.    What happened next?

20     A.    Basically, the next part was that C.F.E. said one of the

21     heat sources I suggested was not there.        So again it was left in

22     limbo, right, so we kept asking, is anybody going to clarify

23     this to us and can we develop and engineering solution and who's

24     going to pay it, right, with it.

25     Q.    Okay.    And was a request made of you after this meeting by


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 75 of 293
       DIRECT BEDDARD                                                          75


 1     Mr. Delgado?

 2     A.    Yes.

 3     Q.    What did he ask you to do?

 4     A.    He asked me at dinner that I give him a simplistic view of

 5     everything, with it, so he is fully familiar with it and he'll

 6     discuss that with C.F.E.

 7     Q.    Did he ask you to do it in any particular manner?

 8     A.    Uh, and I was not to speak directly with C.F.E.

 9     Q.    Okay.    And did he tell you whether or not you could

10     provide -- how were you supposed to give him that information

11     and in what form?

12     A.    Basically, I stopped the conversation then.

13     Q.    Okay.    But could you do it publically?      Could you discuss

14     it with Mr. Gireud?

15     A.    But he wasn't there.

16     Q.    Well, okay.

17                   Did Mr. Delgado -- in what manner did he ask you to

18     provide it to him, publicly or privately?

19     A.    Well, it was at dinner with my engineers, so...

20     Q.    Okay.    What did you tell him with regard to his request for

21     you to provide him a simplified list?

22     A.    No.

23     Q.    And how did he react?

24     A.    What can I say?

25     Q.    The truth.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 76 of 293
       DIRECT BEDDARD                                                    76


 1     A.    Not nicely.

 2     Q.    Describe his demeanor.

 3     A.    Forceful.

 4     Q.    I'm sorry?

 5     A.    Forceful demeanor.

 6     Q.    Okay.   Did he raise his voice?

 7     A.    To my knowledge, yes.

 8     Q.    Was there anybody else present?

 9     A.    Yes, my engineers.

10     Q.    Your engineers were present?

11     A.    And I think his wife.

12     Q.    Mr. Delgado's wife?

13     A.    Well, that's what -- I was introduced as is.

14     Q.    Okay.   And had you seen that behavior before?

15     A.    Once or twice.

16     Q.    Under what circumstances?

17     A.    With C.F.E.

18     Q.    You said that C.F.E. provided a project manager to the

19     project; is that correct?

20     A.    Correct.

21     Q.    Do you recall the name of the project manager?

22     A.    The first one, I don't.     The second one was Baptist.

23     Q.    How much project managers were assigned?

24     A.    I had just finished the project and I had five.

25     Q.    Is that common?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 77 of 293
       DIRECT BEDDARD                                                        77


 1     A.    No.

 2     Q.    Why did you have so many project managers -- when five, is

 3     that serial or all at once?

 4     A.    That was at the time.        The first between January and, I

 5     think, May, we had three.

 6     Q.    Okay.    And do you have knowledge of why they were removed?

 7     A.    I can only say what I was told.

 8                   MS. FRANCO:    Objection, Your Honor.    Calls for

 9     hearsay.

10                   MS. KANOF:    If the defendant told him, by whom?

11                   THE COURT:    Wait, wait.   Okay.   Hold on a second.

12     Let's identify who said it.

13                   MS. KANOF:    Yes.

14     BY MS. KANOF:

15     Q.    Who told you?

16     A.    C.F.E.

17     Q.    Okay.    At the time that you were going through this process

18     of trying to work with the technical people, was there -- were

19     there any dates important to you?

20     A.    Yeah, actually, the delivery date is still a problem

21     because I've still got to get alls of the refurbishment.

22     Q.    Did you have a delivery date?       This is already -- we're

23     already going into May, right?

24     A.    No.

25     Q.    No?   And did you ask for a delivery date?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 78 of 293
       DIRECT BEDDARD                                                      78


 1     A.    Yes.

 2     Q.    And who did you ask?

 3     A.    Both F.G.G. and C.F.E., when they needed it.

 4     Q.    And who did you ask for F.G.G.?

 5     A.    Well, that was Marco.

 6     Q.    And what would he respond when you were asking for delivery

 7     date?

 8     A.    He has to get with his logistics people and everything.

 9     Q.    His logistics people?

10     A.    The people picking up the turbine and all of the equipment

11     from the different locations in the world.

12     Q.    Did he indicate to you that he had people that were going

13     to do those things?

14     A.    Initially, he said he was in negotiations and roundabout

15     and it could've been May.      He brought a company to one of the

16     meetings with C.F.E.

17     Q.    Okay.   Do you remember who that company was?

18     A.    I can't remember the name of the company, but when I said

19     that we have to have review them, right --

20     Q.    You have to review that company; is that --

21     A.    Well, remember, it's our turbines and we've got to make

22     sure that they're lifting plans, the lift and the equipment and

23     how they're putting it onboard and the packaging and for

24     shipment is correct, so no damage comes to the equipment, and

25     also that they're a reputable company and have done this


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 79 of 293
       DIRECT BEDDARD                                                         79


 1     throughout thew years, they're experienced, right.

 2     Q.    So this company that showed up with Mr. Delgado, were they

 3     ever presented to you as the contracted-for-company that would

 4     do that?

 5     A.    That's why I came to the meeting, right.

 6     Q.    And then what happened at the meeting?

 7     A.    I asked them the questions, have you ever, like, delivered

 8     turbines, transported turbines; they said, no.         I said, well,

 9     what heavy equipment have you done, and they said they moved a

10     bottling plant once.

11     Q.    A bottling plant?

12     A.    Yes.

13     Q.    And was that sufficient to protect your turbines?

14     A.    No.

15     Q.    So did you reject them or what happened with regards to

16     them?

17     A.    I discussed I said we should look for a more experienced

18     company, because you got to look at insurance, right, with this.

19     Q.    Who would have to insure it?

20     A.    Basically, we would have to be named insurer on that,

21     because we are not doing that, it's not part of our contract,

22     but that still belongs to us, right.

23     Q.    So would you insure a moving company that had already moved

24     a bottling plant?

25     A.    I would not, personally, no.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 80 of 293
       DIRECT BEDDARD                                                    80


 1     Q.    Would you recommend to Mitsubishi that they do so?

 2     A.    I would not.

 3     Q.    With regard to -- and who did you tell at F.G.G. that they

 4     needed to find a more experienced company?

 5     A.    Marco Delgado.

 6     Q.    And how did he respond?

 7     A.    I -- took it under advisement.

 8     Q.    Did you have get a delivery schedule?

 9     A.    I actually made one myself.

10     Q.    No.    I asked the question, did you ever receive a

11     delivery --

12     A.    No, I didn't.

13     Q.    Okay.   Well, how could you make a delivery schedule

14     yourself if everything was so up in the air?

15     A.    Because what I had to do was then to C.O.D. with C.F.E. was

16     still there.     That hadn't moved.

17     Q.    From the original contract?

18     A.    Yes.

19     Q.    So you tried to make estimates based on the original

20     contract?

21     A.    Basically, I would work back from that and then I produced

22     dates and send it, do agree with these dates as the dates for

23     embarkation, and then with that dates, I backdated it from there

24     to refurbishment, et cetera.

25     Q.    Did anything happen that ended your friendly communications


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 81 of 293
       DIRECT BEDDARD                                                         81


 1     was C.F.E. at this point?

 2     A.    Yeah, I received a letter straight after that meeting, I

 3     think it was the next day, from Mr. Gireud.

 4     Q.    The next day after what?

 5     A.    The meeting that we had with Marco at dinner when he asked

 6     me to give him all of that information.

 7     Q.    Okay.    And after you refused, you received a letter; is

 8     that correct?

 9     A.    Correct.

10     Q.    I'll ask you to take a look at Government's Exhibit

11     Number 74.      Oh, I'm sorry.    Yes, 74.   You need to look at the

12     number?

13     A.    Yes.

14     Q.    Okay.    Is that an e-mail?     Who's it from?

15     A.    From me to Gireud.

16     Q.    And what is it regarding?

17     A.    The letter that I received, I think.       I think this is a

18     reply to a letter I received.

19     Q.    Okay.    And is -- let me let you look at number 73.        Is that

20     the letter that you received, Government's Exhibit Number 73?

21     A.    Yes.

22                   MS. KANOF:    We'd ask that Government's Exhibit Number

23     73 and 74 be admitted into evidence.

24                   THE COURT:    I show 73 is already in there.

25                   MS. KANOF:    Oh, I'm sorry, Your Honor.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 82 of 293
       DIRECT BEDDARD                                                    82


 1     BY MS. KANOF:

 2     Q.    Let's look at number 73 first.

 3     A.    (Complies.)

 4     Q.    Mr. Beddard, you received a letter and who was it from?

 5     A.    If I recollect, it was from Fernando Gireud.

 6     Q.    I'll scroll down so you can see it, if this will stop.

 7     A.    Yeah.

 8     Q.    And what was the date of this letter that?

 9     A.    That was the 7th of May.

10     Q.    And you said it was the next day after you refused to give

11     Mr. Delgado the --

12     A.    When we had the conflict, yes.

13     Q.    Okay.   And had you been communicating Mr. Gireud?

14     A.    Only on official communications, right, because he was the

15     protocol.

16     Q.    He was on your protocol?

17     A.    Yes.

18     Q.    And what -- what did he communicate to you in this letter?

19     A.    Basically saying that I haven't communicated with C.F.E.

20     and direct all communication direct to F.G.G.

21     Q.    Okay.   And what does he tell you about Mexican counsel?

22     A.    I took that as Marco.

23     Q.    Okay.   When he -- I'm highlighting a section -- when he

24     says, per counsel's instruction, please, direct all

25     communication to F.G.G., what counsel did you think he was


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 83 of 293
       DIRECT BEDDARD                                                          83


 1     talking about?

 2     A.    Marco.

 3     Q.    Okay.    And did you understand what he meant by that when he

 4     sent you that letter?

 5     A.    Basically, I took it that he didn't want me to talk to

 6     C.F.E.

 7     Q.    And does he tell you that?

 8     A.    Well, it says F.G.G. will conduct all communications for

 9     C.F.E. as related to any issues which are potentially

10     problematic as F.G.G.

11     Q.    So immediately after that, did he send him the e-mail that

12     is Government's Exhibit Number 74?

13     A.    Yes.

14     Q.    Okay.    And you sent it again out of protocol?

15     A.    No.    I sent it basically not on the official mail.        I just

16     wanted to have a clarification am I correct.

17     Q.    And you didn't have any other attorney -- well, who did you

18     call?

19     A.    I talked with Mace Miller, right, Patrick, who's --

20     Mr. Altamura is our lawyer -- Marco and Rick Williamson.

21     Q.    Okay.    And what did you ask about?

22     A.    I just wanted a clarification.

23                   MS. FRANCO:    Objection, Your Honor.    It hasn't been

24     admitted yet.

25                   MS. KANOF:    I moved for admission.    I thought the


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 84 of 293
       DIRECT BEDDARD                                                       84


 1     Court had admitted it.        I'm sorry.

 2                   THE COURT:    74?

 3                   MS. KANOF:    Yes.

 4                   MS. FRANCO:    No, objection.

 5                   THE COURT:    GX-74 is admitted.

 6     BY MS. KANOF:

 7     Q.    Okay.    Let's start again, now that the jury can see it.

 8     What was the date of this e-mail?

 9     A.    The 8th of May.

10     Q.    Okay.    And who did you copy on the e-mail?

11     A.    I copied Mace Miller, Patrick Altamura, Marco Delgado and

12     Rick Williamson.

13     Q.    What's the purpose of this e-mail for clarification and

14     what it means by direct communications between C.F.E. and

15     M.P.S.A.

16                   Okay.   In the middle sentence, what do you ask for?

17     A.    Can you please inform me your technical representative so

18     that we can have direct contact on information clarifications.

19     Q.    Did he ever provide you a direct technical representative's

20     name from F.G.G.?

21     A.    Later on, yes.

22     Q.    Okay.    But at this time?

23     A.    No.

24     Q.    Okay.    When did they provide you with the name of a

25     technical representative?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 85 of 293
       DIRECT BEDDARD                                                        85


 1     A.     To be honest, I can't remember when.

 2     Q.     Was it later?

 3     A.     It was later, yes.

 4     Q.     Okay.   And that technical representative, did you work with

 5     him?

 6     A.     He turned up at the meetings and then he asked for

 7     communications to go to him.

 8     Q.     Okay.

 9     A.     So, yes, we were working with him.

10     Q.     Later on?

11     A.     Yes.

12     Q.     Okay.   But for a while, Government's Exhibit Number 75, do

13     you receive an e-mail from Mr. Gireud -- this is very

14     frustrating -- if you would look at Government's Exhibit

15     Number 75 and identify if that is an e-mail to you?

16     A.     Yes.

17     Q.     And who is it from?

18     A.     Well, actually it's not just to me.

19     Q.     You see the exhibit number, so you can be sure.        And -- but

20     it is to you and others; is that correct?

21     A.     Yes, that's correct.

22     Q.     And who is it from?

23     A.     It's from Fernando Gireud.

24     Q.     And what -- how is it dated?

25     A.     May the 10, 2010.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 86 of 293
       DIRECT BEDDARD                                                      86


 1                   MS. KANOF:    We'd ask that Government's Exhibit

 2     Number 75 be admitted.

 3                   MS. FRANCO:    No, objection.

 4                   THE COURT:    GX-75 is admitted.

 5     BY MS. KANOF:

 6     Q.    Okay.    With regard to this e-mail, if you scroll down to

 7     the bottom, it appears that you had sent an e-mail earlier about

 8     assignment of collection rights; is that correct?

 9     A.    Correct.

10     Q.    Okay.    And the e-mail that you had sent earlier was

11     regarding -- what were you demanding with regard to the

12     assignment of collection rights?

13     A.    That we were given written confirmation that this process

14     was end -- with the end user and we would eventually get it.

15     Q.    And you had made that request on April 20th; is that

16     correct?

17     A.    That's the date on that letter, yes.

18     Q.    And you referred to the Assignment of Collection Rights

19     Section 15, right?

20     A.    Correct.

21     Q.    In the contract?

22     A.    Correct.

23     Q.    Did you send the e-mail on May 10th?

24     A.    Correct.

25     Q.    All right.    And you referred to your e-mail of April 20th


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 87 of 293
       DIRECT BEDDARD                                                    87


 1     in the May 10th, correct?

 2     A.    Correct.

 3     Q.    And Mr. Gireud responds to you and who does he copy?

 4     A.    He copies himself and Mace Miller.

 5     Q.    And who else?

 6     A.    Well, he sends it to me, himself, Mace Miller and Marco

 7     Delgado.

 8     Q.    And who -- you're Kevin, right?

 9     A.    Yes.

10     Q.    In he regards to his international counsel, who does he say

11     that is?

12     A.    Delgado and Associates.

13     Q.    Okay.    Did you ever deal with anybody other than

14     Mr. Delgado?

15     A.    Not to my knowledge.

16     Q.    As an attorney, do you know if he had associates?

17     A.    I don't really know.

18     Q.    And what is he asking you regarding the Assignment of

19     Collection Rights?      What is he telling you?

20     A.    Actually, the acknowledgment of the Federal Commisión of

21     the Assignment of Collection Rights.

22     Q.    Okay.    You had asked for --

23                   Basically, what had to happen, they had to ask C.F.E.,

24     correct?

25     A.    Yes.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 88 of 293
       DIRECT BEDDARD                                                     88


 1     Q.    And you're just asking them to ask C.F.E., right?

 2     A.    Not just asking, but a written request in, right, to them.

 3     I believe it was a formality.

 4     Q.    Okay.   And the last paragraph he addressed the

 5     communication issue, correct?

 6     A.    Yeah, he's asking me to abstain from any and all direct

 7     contact with F.G.G. until such time that F.G.G. advises

 8     otherwise.

 9     Q.    And who does he tell you to direct everything to?

10     A.    All communication questions, requests, responses need to be

11     addressed to me, Fernando Gireud, with a copy to Marco Delgado.

12     Q.    Okay.   So that -- that occurred on what date?

13     A.    May 10, 2010.

14     Q.    Okay.   After that, do you receive an e-mail, Government's

15     Exhibit Number 78, or do you -- or do you send an e-mail,

16     Government's Exhibit Number 78.       Let me get the number for you.

17     A.    78, yes.

18     Q.    I'm showing you the exhibit number so you can verify.

19     A.    Yes.

20     Q.    Okay.   And is that originating from you?

21     A.    Yes, from.

22     Q.    And who is it to?

23     A.    That one is to Marco Delgado.

24     Q.    And what is it regarding, the subject matter?

25     A.    It looks like on the balance 100 percent.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 89 of 293
       DIRECT BEDDARD                                                          89


 1     Q.    And the date?

 2     A.    The 13th of May.

 3     Q.    Okay.

 4                   MS. KANOF:    We'd move Government's Exhibit Number 78

 5     into evidence, Your Honor.

 6                   THE COURT:    Ms. Franco?

 7                   MS. FRANCO:    No, objection.

 8                   THE COURT:    GX-78 is admitted.

 9     BY MS. KANOF:

10     Q.    Okay.    Starting at the bottom of the e-mail chain, which is

11     actually in Spanish -- do you speak Spanish?

12     A.    No.

13     Q.    Who's Eduardo Espinosa?

14     A.    He was the second project manager.

15     Q.    And so Mr. Espinosa appears to have sent you an e-mail; is

16     that correct?

17     A.    Yes, he does.

18     Q.    Do you know whether he sent it directly to you?         Did you

19     receive an e-mail from him?

20     A.    I believe, yes, if that's --

21     Q.    But did you respond to it?

22     A.    Not directly.

23     Q.    He sent you an e-mail, but who did he copy?

24     A.    Marco Delgado, Marco Campbell, who was the engineer for

25     C.F.E., Benjamin Ramirez -- I can't remember who Benjamin was.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 90 of 293
       DIRECT BEDDARD                                                     90


 1     Q.    Okay.    And you were not allowed to respond, correct?

 2     A.    Yes, by the previous letters.

 3     Q.    Okay.    He sent that e-mail on May 12th, so on May 13th, who

 4     did you send and e-mail to?

 5     A.    Marco Delgado.

 6     Q.    And the first line of your e-mail says what?

 7     A.    Dear Eduardo --

 8     Q.    No, before.     Oh, yes.   Go ahead.

 9     A.    Dear Eduardo, on instruction from Marco Delgado, we can't

10     answer you.

11     Q.    So how did you get permission from Mr. Delgado?

12     A.    I must have talked to him.

13     Q.    So you are making your technical responses through

14     Mr. Delgado; is that correct?

15     A.    With his permission.

16     Q.    With his permission.

17                   Also on May 13th, this required two different

18     responses.      Again, did you accept an e-mail on that same day

19     inquiring Mr. Delgado's permission to respond to Mr. Espinosa?

20     A.    Correct.

21     Q.    Did you have a bad relationship with Mr. Espinosa?

22     A.    No, it was great.

23     Q.    It was great?

24     A.    It was a great one.

25     Q.    Okay.    Did having to have an intermediary cause any


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 91 of 293
       DIRECT BEDDARD                                                           91


 1     problems?

 2     A.    Of course, yeah.

 3     Q.    Well, what do you mean by "of course"?

 4     A.    An engineer to an engineer can talk, right, technical

 5     person to technical person can talk, right.         When you put a

 6     third party to talk through, things get changed.          And as I was

 7     talking about, the technical was in English, so ours would be

 8     English.      And then you didn't know, things get lost in

 9     translation, you don't know what the interaction is, how they've

10     described it, so you can lose technical when commercial or legal

11     get involved.

12                   I mentioned that earlier on, was this is one of the

13     reasons why on our official mail it went to the V.P. of

14     Commercial, Mr. Ueki, but he asked why I then had to approve it?

15     Well, I had to check it, that any decision on a commercial

16     thing, I can change the technical side.        So again, this is, you

17     know, the same thing.      I don't know, right, what's being said

18     outside.      And we, from the first amendment, right, were in

19     charge of the project.      It stated that and that was one of the

20     reasons we accepted in project to go ahead with this project,

21     because we have the right to manage the project.          It was in

22     there nobody signed that and now it had been taken away.

23     Q.    Okay.    So looking at Government's Exhibit Number 79.      Let

24     me pull up the number for you, so you can verify it.          Is that --

25     do you recognize this as an e-mail communication from you?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 92 of 293
       DIRECT BEDDARD                                                      92


 1     A.    Yes.

 2     Q.    On May 14th of 2010?

 3     A.    Correct.

 4     Q.    And who is it to?

 5     A.    Fernando Gireud.

 6     Q.    And is it copied, among many other people, to Marco

 7     Delgado?

 8     A.    Yes, Marco is on there.

 9                  MS. KANOF:    We move admission of Government's Exhibit

10     Number 79.

11                  THE COURT:    Ms. Franco?

12                  MS. FRANCO:    No, objection.

13                  THE COURT:    GX-79 is admitted.

14     BY MS. KANOF:

15     Q.    This is -- do you recognize this?       You might need to take a

16     look at it.      It's pretty complicated.

17                  MS. KANOF:    May the witness have a moment, Your Honor,

18     to review?

19                  THE COURT:    Yes, ma'am.

20     A.    Can you scroll?

21     BY MR. KANOF:

22     Q.    Oh, you need for me to.      I thought you could do it from

23     there.     Okay.

24                  Do you recall this now?

25     A.    Yes.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 93 of 293
       DIRECT BEDDARD                                                          93


 1     Q.    So, on May 12th, did you receive a letter from Mr. Gireud

 2     regarding communication with C.F.E.?

 3     A.    Yes.

 4     Q.    And what precipitated the letter from looking at it?

 5     A.    Basically, the clarification is going nowhere again and the

 6     project still has to go forward, so again I'm asking for

 7     additional clarification regarding F.G.G. correspondence.         And

 8     I've put the -- number one, appropriate water temperatures, two,

 9     the solar field connection and, number three, the requirement

10     for deicing equipment.

11     Q.    And in this letter are you asking for the right to directly

12     discuss it with C.F.E.?

13     A.    Well this letter is from them to me, Dear Kevin, which is

14     not my letter.

15     Q.    What are they telling you about the communication?

16     A.    So that's the same, per my request for additional

17     clarification regarding F.G.G. correspondence on May the 7th

18     regarding the reference topics, the three I just mentioned, the

19     following items should be exclusively discussed directly with

20     F.G.G. and not C.F.E.

21     Q.    Okay.   You had indicated before that you had -- that this

22     all started when you refused to put something simple in writing

23     for Mr. Delgado, correct?

24     A.    Correct.

25     Q.    On the second paragraph after the three numbers, does it


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 94 of 293
       DIRECT BEDDARD                                                     94


 1     require you to put in writing all technical issues, and then

 2     what else does it inquire?

 3     A.    Basically, it's a detailed examination will be performed in

 4     order to assert by all parties obligated to the related issues.

 5     In assisting with our examination, please describe in writing

 6     the technical issues and direct F.G.G. to applicable

 7     specification clause.

 8     Q.    Okay.   So direct to the applicable bill bid specification

 9     clause?

10     A.    Correct.

11     Q.    And what else?

12     A.    Basically, to go in the contract clause between F.G.G. and

13     M.P.S.A. subcontract clause.

14     Q.    Okay.   But the bid specification clause, the proposal, and

15     what else?

16     A.    Which relates to the technical issues which in M.P.S.A.'s

17     opinion determines responsibility party for the equipment or

18     solution.

19     Q.    Okay.   So does this cause a delay?

20     A.    Yes.    If it's not decided, right, if agreement on technical

21     issues which are directly on the critical part of a project,

22     yes, it will cause delays.      You can only do so many workarounds,

23     right, but these were fundamental to the project.

24     Q.    This sentence here it lists a lot of things they want you

25     to include in the writing.      It also lists F.G.G. FIDE Commisión


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 95 of 293
       DIRECT BEDDARD                                                       95


 1     contract clause.      Did you have anything to do with the F.G.G.

 2     FIDE Commisión contract?

 3     A.    No.

 4     Q.    Did you have the F.G.G. FIDE Commisión contract?

 5     A.    No.

 6     Q.    Is that is no?

 7     A.    No.

 8     Q.    By FIDE Commisión we're talking about the C.F.E. contract,

 9     right?

10     A.    Right.

11     Q.    So how are you going to put that in writing if you didn't

12     have that contract?

13     A.    I don't know.

14     Q.    So did you have communication problems as a result of the

15     fact that the contract had never been provided to you?

16     A.    Yes.     If there was a constant -- cause problems, because

17     C.F.E. engineering, right, when they ask for technical

18     information, they would always identify a page number of their

19     contract, right.      So let's say according to page 391, right, of

20     our contract of supply, you have to give us a box of chocolates,

21     right, so I take my subcontract technical document, which I

22     thought was passed over, right.       I go to page 391 and it's a bag

23     of all sorts.      And I'm thinking, well -- and then I have to go

24     back to C.F.E., could you please expand on this, because my

25     technical spec and your technical spec are not matching on page


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 96 of 293
       DIRECT BEDDARD                                                       96


 1     numbers.    Could you give me a more detailed.       So then they would

 2     after then, send me a more detailed explanation of that.

 3     Q.    Did you ask for the F.G.G.-C.F.E. contract?

 4     A.    Yeah, many times.

 5     Q.    Who did you ask?

 6     A.    Marco.

 7     Q.    And did you ever get it?

 8     A.    No.

 9     Q.    What would he say when you asked for a copy of the

10     contract?

11     A.    He said, basically, Hector and John walked from my office

12     with bags of it, you know, so you've got it in your --

13     Q.    Did you ask Hector and John for a copy?

14     A.    John said he never did that.

15     Q.    I'm sorry?   John said what?

16     A.    He never received, right.

17     Q.    So -- and Hector?

18     A.    And Hector said --

19                 MS. FRANCO:    Objection, Your Honor.     Hearsay.

20     BY MR. KANOF:

21     Q.    Did you ever get a copy?

22     A.    Basically, no not of that full contract, no.

23     Q.    So, basically, were you able to communicate in this way?

24     A.    Technical people work around things and -- if everybody has

25     a will to go forward with a project, we manage work around this,


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 97 of 293
       DIRECT BEDDARD                                                           97


 1     right, with it.     Is it efficient?    No.   It's definitely not

 2     efficient.

 3     Q.    Is this -- in this e-mail you talk about the e-mail of

 4     May 14th, Government's Exhibit Number 79.         Is this -- what is

 5     this with regard to your permission or the manner in which you

 6     had to communicate with C.F.E.?

 7     A.    Well, please be informed during the technical meeting for

 8     C.F.E., an issue of location of the emission of the solar field

 9     12 megawatt in all steam turbine.       What it was, was part of the

10     Agua project.     There was a solar field, which is separate from

11     our project, but it fed in steam into our project.          And C.F.E.

12     wanted to put that steam directly into our gas -- our steam

13     turbine, which was a no-no.      We said, no, you cannot do that

14     because the temperature is too low to go into the turbine.          You

15     must put that through the H.R.S.G. and get the temperatures up

16     so we can supply that.      So we were saying, you know, 12

17     megawatt, right, we would incorporate that on our balanced

18     diagrams as 12 megawatt of duct firing, hypothetically, with you

19     telling us where the connection is going to go.          It's not going

20     to go into our steam turbine.

21     Q.    You're doing it in writing -- you're sending this in

22     writing to Mr. Gireud?

23     A.    Correct.

24     Q.    Copying it to a whole bunch of people in response to

25     questions that C.F.E. has asked you?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 98 of 293
       DIRECT BEDDARD                                                           98


 1     A.     Correct.

 2     Q.     So, for example, item two of your letter that shows that

 3     you are specifically responding to a communication?

 4     A.     Yes.

 5     Q.     And who provided this C.F.E. letter to you?

 6     A.     I think it came from Mr. Gireud or Marco sent it, forwarded

 7     it.

 8     Q.     Okay.   Meeting conclusion?    What meeting are you referring

 9     to?

10     A.     That would be the technical meetings where we had -- as you

11     can see, this is the action item list, which is a -- action

12     item, each question or issue, we give a specific number to, so

13     then we could track the progress and whether it was closed or

14     not.    So that was the first one here is item 31.        And actually

15     C.F.E. closed that item.      They agreed with us they would not put

16     the steam, right, into the steam turbine.         They would go and put

17     it through the H.R.S.G.

18     Q.     Okay.   And was this the meeting you talked about that ended

19     in the dinner that caused problems?

20     A.     No.

21     Q.     No?    This was a different meeting?

22     A.     Yeah.

23     Q.     So what happened at the meetings that you had after that if

24     you weren't allowed to communicate directly with C.F.E.?

25     A.     Basically, we still had some meetings.       It still had to go


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 99 of 293
       DIRECT BEDDARD                                                       99


 1     on.   And we were told whether we could answer or not answer.

 2     Q.    I'm sorry?

 3     A.    We were informed that the meeting, if we could answer or

 4     not answer.

 5     Q.    Explain how that occurred.

 6     A.    Well, basically, we go through the question and then,

 7     basically, Marco or another gentleman, I can't remember his

 8     name, Henders (phonetic), I think, was assigned.

 9     Q.    You are saying Andres, A-N- -- Andre?

10     A.    No.    Hernandez.

11     Q.    Hernandez?

12     A.    Hernandez.

13     Q.    Right.

14     A.    He would say, no, we'll come back to you.        I'll get advice.

15     We'll answer you later.       So that was left in or please go ahead

16     and answer that question.

17     Q.    Government's Exhibit Number 80 in front of you.

18                  Are these e-mails -- this exhibit, does it have two

19     e-mails from you?

20     A.    Yes.

21     Q.    And are they to Mr. Delgado?

22     A.    Yes.     The first one and the second one is, too.

23                  MS. KANOF:    Move -- make a motion to move Exhibit

24     Number 80 into evidence, Your Honor?

25                  THE COURT:    Ms. Franco?


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 100 of 293
       DIRECT BEDDARD                                                       100


 1                 MS. FRANCO:    No, objection.

 2                 THE COURT:    GX-80 is admitted.

 3     BY MS. KANOF:

 4     Q.    Again, are these e-mails where you have to ask permission

 5     of Mr. Delgado do discuss technical things with Mr. Espinosa?

 6                 MS. FRANCO:    Your Honor, leading.

 7                 THE COURT:    Sustained.

 8     BY MS. KANOF:

 9     Q.    Of what are these e-mails?

10     A.    Basically, again because we had been given a gag order, we

11     can't talk directly technical to a technical.          We have to go out

12     and get permission, right.       So then I have to get permission, I

13     get permission, then I put it down on the e-mail on instruction

14     from Marco, I'm allowed to talk directly to you.

15     Q.    Government's Exhibit Number 81.       What is this?

16     A.    That is another letter from me to Delgado.         Again it's on

17     the instruction of Marco Delgado:        We can submit the following

18     directly to you.     There's another letter in there.

19     Q.    On a different date; is that correct?

20     A.    Yeah, it's -- again, I'm sending you a copy of the updated

21     action item list.     So I'm giving him an update, right, of where

22     these items are and the status of them.

23                 MS. KANOF:    Move admission of Government's Exhibit

24     Number 81 into evidence.

25                 THE COURT:    Ms. Franco?


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 101 of 293
       DIRECT BEDDARD                                                     101


 1                   MS. FRANCO:    No, objection.

 2                   THE COURT:    GX-81 is admitted.

 3     BY MS. KANOF:

 4     Q.    How long did that go on?

 5     A.    Too long.     I can't remember.

 6     Q.    All right.    At some point in time, did you send another

 7     invoice for another payment?

 8     A.    I did.

 9     Q.    You did.     I'm going to show you Government's Exhibit

10     Number 82 for your identification.

11     A.    Yes.

12     Q.    And is that the e-mail with invoice that you delivered

13     through the e-mail system to F.G.G.?

14     A.    Yes.

15                   MS. KANOF:    We move Government's Exhibit 82 into

16     evidence.

17                   THE COURT:    Ms. Franco?

18                   MS. FRANCO:    No, objection.

19                   THE COURT:    GX-82 is admitted.

20     BY MS. KANOF:

21     Q.    Okay.    So on May 18th of 2010, do you send another e-mail

22     with invoice attached?

23     A.    I do.

24     Q.    Okay.    And who do you send it to?

25     A.    Again as protocol, I send it to Mr. Gireud.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 102 of 293
       DIRECT BEDDARD                                                           102


 1     Q.    And is Mr. Gireud copied?

 2     A.    He will be -- I can't -- yes, he is.        I see it.

 3     Q.    And what do you tell them?

 4     A.    Please find attached a copy of the reference invoice.             The

 5     original, we sent by courier on the 18th May 2010.            Can you

 6     please review the invoice submittal and then inform if you have

 7     any further feedback documentation.

 8     Q.    Do you have an independent recollection of what the date of

 9     the second payment was supposed to be?

10     A.    I can't remember the payment schedule.        It's on the payment

11     schedule.

12     Q.    Scrolling down to your attachment, is that your

13     signature --

14     A.    That is my signature.

15     Q.    -- on the attachment to Government's Exhibit Number 82?

16     A.    Correct.

17     Q.    And is this your invoice?

18     A.    Yes.

19     Q.    And does it reference what you're expected date is?

20     A.    Yes.   It says and the payment by due date of the 6th of

21     July, 2010.

22     Q.    Where did you get that date?

23     A.    It would be the payment schedule.

24     Q.    I'm sorry?

25     A.    The payment schedule from the first amendment.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 103 of 293
       DIRECT BEDDARD                                                        103


 1     Q.    Okay.    The contract of the first amendment?

 2     A.    Yes.

 3     Q.    And just briefly, we had -- we were talking about the first

 4     amendment.      Now that we're talking about the first amendment

 5     again, now you're getting your information from the first

 6     amendment instead of the original subcontract, correct?

 7     A.    No, the first amendment would have changed said clause is

 8     in the subcontract, so it's amalgamated, but it takes

 9     preference.

10     Q.    And with regard to that first amendment, I'm going --

11     looking at Government's Exhibit Number 72 --

12                   MS. KANOF:    Is that admitted, because the 72 in --

13                   THE COURTROOM DEPUTY:    Yes.

14     BY MS. KANOF:

15     Q.    Regarding to Government's Exhibit 72, when that amendment

16     was written, did you attempt to solve some of these

17     communication problems with language in that amendment?

18     A.    Oh, yes.    Yeah.

19     Q.    Okay.    What did you attempt to write into that contract

20     communication?

21     A.    Yeah.    Basically it's project management.       As I said

22     before, we didn't have any structure for this subcontract.           And

23     this clause that was put in was project management, which is

24     said that M.P.S.A. will spearhead all aspects of the scope of

25     work to be furnished under the subcontract.          F.G.G. will


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 104 of 293
       DIRECT BEDDARD                                                     104


 1     facilitate and the establishment of an efficient line of

 2     communication between all parties based on C.F.E.'s and

 3     M.P.S.A.'s experience and recommendations.

 4     Q.    Okay.   I notice you don't say F.G.G.'s experience and

 5     recommendations, correct?

 6     A.    Correct.

 7     Q.    And the date of the signatures on this first amendment were

 8     what?

 9     A.    April 23, 2010.

10     Q.    The e-mails that I was showing you, what month were they

11     in, if you recall?

12     A.    May.

13     Q.    So did it help putting that information in there?

14     A.    Not really.

15     Q.    Would you call having to ask permission every time you

16     wanted to talk to Mr. Espinosa facilitating sufficient

17     communication?

18     A.    No, I do not.

19     Q.    With regard to your invoice, Government's Exhibit Number

20     82, you expected payment -- I think you said you expected

21     payment on what date?

22     A.    July the 6th.

23     Q.    And how much money did you expect?

24     A.    7 million U.S. dollars.

25     Q.    And how did you proceed to invoice?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 105 of 293
       DIRECT BEDDARD                                                      105


 1     A.    Basically, I put the invoice as normal, with it, and

 2     putting the said clauses in for the accordance of the signing of

 3     collection rights by F.G.G. to M.P.S.A. set forth in clause, et

 4     cetera, et cetera, that we get correct payment.

 5     Q.    Are you referring to this box again?

 6     A.    I am.

 7     Q.    And do you have assignment of collection rights, yet?

 8     A.    No.

 9     Q.    And this is dated May 18th?

10     A.    Correct.

11     Q.    Do you also inquire wiring instructions again?

12     A.    Yes.

13     Q.    And does this payment get wired directly to you as you have

14     been requesting since the very first meeting?

15     A.    It was sent to us directly to my recollection, but if it

16     was directly from F.G.G.

17     Q.    That's what I'm asking, directly from C.F.E.?

18     A.    No, I did not get it from C.F.E.

19     Q.    Why did you want -- why did you want to get the money

20     directly from C.F.E.?

21     A.    Well again, it's assurances, right.        We go along with the

22     project.      We got money.   C.F.E. is a very reputable company.       We

23     deal with them over the years on other projects and we know that

24     they can be vouched for, and again our equipment is our own

25     insurance.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 106 of 293
       DIRECT BEDDARD                                                      106


 1     Q.    Your equipment is your what?

 2     A.    Is our own collateral.       It's ours, right.

 3     Q.    So would you turn over your equipment at any time without

 4     getting the money first?

 5     A.    Basically, we get to a point that we normally that we

 6     normally -- the project gets to a payment schedule prior to

 7     shipment, which actually tries to make us whole, right, to that

 8     point, right.

 9     Q.    Government's Exhibit Number 83, is that an e-mail from you?

10     A.    Yes, it is.

11     Q.    And what is the date?

12     A.    That is the 17th of June, 2010.

13     Q.    Okay.    And who is it to?

14     A.    Mr. Gireud.

15     Q.    Do you copy Mr. Delgado on this e-mail?

16     A.    Yes, I do.

17     Q.    And --

18                   MS. KANOF:    And we move that Government's Exhibit

19     Number 83 be admitted into evidence.

20                   THE COURT:    Ms. Franco.

21                   MS. FRANCO:    No, objection.

22                   THE COURT:    GX-83 is admitted.

23     BY MS. KANOF:

24     Q.    In this e-mail, what are you trying to accomplish?

25     A.    Basically, the first paragraph that have is to say we're


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 107 of 293
       DIRECT BEDDARD                                                        107


 1     not working efficiently and certain informations, right, so I'm

 2     saying, as you are aware, we've experienced several difficulties

 3     in exchanging technical and other information with C.F.E. in

 4     connection with the Agua Prieta number two project.

 5                   On several occasions, technical information that we

 6     have provided to F.G.G. for the delivery to C.F.E. have not been

 7     timely received by C.F.E. and some C.F.E. managers have voiced

 8     their concerns at the flow of information is not adequate.

 9     Q.    Who did -- what C.F.E. managers and who did they voice

10     their concerns to?

11     A.    Basically, to me.       They actually voiced it to Mitsubishi

12     Mexico and went outside.

13     Q.    Mitsubishi has a company actually in Mexico?

14     A.    Yeah.    We have two.     We have Mitsubishi Corp, which is the

15     Corp global, and then we have Mitsubishi of the industry of

16     Mexico.

17     Q.    Okay.    But also to you, you said?

18     A.    Yes.

19     Q.    Who voiced a concern to you?

20     A.    Marco Campbell.

21                   MS. FRANCO:    Objection, Your Honor.    Calls for

22     hearsay.

23                   MS. KANOF:    I just said "who."

24                   THE COURT:    Well, but who voiced --

25                   MS. FRANCO:    Whatever he says is going to be hearsay.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 108 of 293
       DIRECT BEDDARD                                                        108


 1                   THE COURT:    Yeah, because obviously it's going to be a

 2     concern.

 3                   MS. KANOF:    I wasn't going to ask him what he said.

 4                   THE COURT:    I know, but it's a concern we're

 5     communicating that part of the hearsay.

 6                   MS. KANOF:    No.

 7                   THE COURT:    I'll sustain the objection.

 8                   MS. KANOF:    So he can't say who?

 9                   THE COURT:    Not who voiced a concern.

10                   MS. KANOF:    Okay.

11     BY MS. KANOF:

12     Q.    What did you do with regard to the concerns that were

13     voiced?

14     A.    I wrote this letter.

15     Q.    Okay.    And what were you requesting?

16     A.    Pursuant to the request in our letter of May the 7th, we

17     discontinued communicating directly with C.F.E. and relied on

18     you to promptly pass along, coordinate the flow of information

19     between C.F.E. and M.P.S.A., and I've just avoided direct

20     communications with C.F.E. per your request.          Unfortunately, the

21     inefficient process posed by F.G.G. has not worked.           M.P.S.A.'s

22     inability to communicate directly with C.F.E. has become an

23     obstacle in exchanging critical information with C.F.E. and

24     negatively impacting M.P.S.A.'s project management.

25     Q.    Did you get any relief from this?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 109 of 293
       DIRECT BEDDARD                                                      109


 1     A.    By tension, yeah.

 2     Q.    I'm sorry?

 3     A.    Personal.

 4     Q.    Oh, no.

 5                   Was Mitsubishi, after this e-mail, did anything change

 6     about the rules regarding your communication with C.F.E.?

 7     A.    It started to change, yes.      We had meetings.

 8     Q.    Did you have any discussion with Mr. -- I know you sent the

 9     e-mail to Mr. Gireud, but did you have any discussions with

10     Mr. Delgado regarding this communication problem?

11     A.    I think we had a telephone conversation, with it, with

12     regard to this.

13     Q.    And things did change after that?

14     A.    There was a process and we started putting in a -- new

15     protocols with C.F.E.; how we'd send letters, how we was going

16     to be there to go forward.

17     Q.    Okay.    Explain what this new process and protocol was?

18     A.    Bringing back the direct communications with it, so then I

19     could actually send it, F.G.G. would copy C.F.E. and the

20     technical people.

21     Q.    Okay.    In front of you, I have Government's Exhibit

22     Number 86.      Could you please review it to indicate whether or

23     not you recognize it and you are the author?

24     A.    I am the author, yes.

25     Q.    And to whom did you send a copy?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 110 of 293
       DIRECT BEDDARD                                                              110


 1     A.    Again, to Mr. Gireud.       This was an official Mitsubishi

 2     mail.

 3                   MS. KANOF:    We'd move that Government's Exhibit Number

 4     86 be admitted into evidence.

 5                   THE COURT:    Ms. Franco?

 6                   MS. FRANCO:    No, objection.

 7                   THE COURT:    GX-86 is admitted.

 8     BY MS. KANOF:

 9     Q.    Mr. Beddard, what's the date of this e-mail?

10     A.    The 13th of July 2010.

11     Q.    Okay.    And what is the purpose of this e-mail?

12     A.    Uh, it says, we have not received our money with regard to

13     the subcontract payment due date of the 6th of July 2010 for the

14     second invoice in the sum of 7 million per the payment schedule

15     on the M.P.S.A.-F.G.G. subcontract as amended by amendment

16     number one on the 23rd of April, 2010 has now passed.              We are

17     urgently awaiting receipt of these funds and/or an

18     acknowledgment of the assignment to M.P.S.A. of all F.G.G.'s

19     collection rights under the acquisition contract between F.G.G.

20     and C.F.E. in accordance with F.G.G.-M.P.S.A. subcontract as

21     amended by the amendment number one.

22     Q.    So this is July 16th, correct?

23     A.    Correct.

24     Q.    And you refer again to the assignment of collection rights,

25     you don't have it yet?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 111 of 293
       DIRECT BEDDARD                                                     111


 1     A.    Correct.

 2     Q.    And you don't have the money yet?

 3     A.    Correct.

 4     Q.    And what date were you supposed to get the money?

 5     A.    We were supposed to receive it on the 6th of July.

 6     Q.    And were you aware that on the 6th of July, Mr. Delgado got

 7     12 million into his Turks & Caicos' account?

 8     A.    No, I was not.

 9     Q.    On Government's Exhibit Number 89, I'm going to show it

10     just to you.      Do you recognize this is an e-mail that you

11     authored?

12     A.    Yes.

13     Q.    And who did you write it to?

14     A.    Again, it was it was official mail to Mr. Gireud.

15                   MS. KANOF:    We'd ask that Government's Exhibit Number

16     89 be admitted into evidence.

17                   THE COURT:    Ms. Franco?

18                   MS. FRANCO:    No, objection.

19                   THE COURT:    GX-89 is admitted.

20     BY MS. KANOF:

21     Q.    Mr. Beddard, did you send an e-mail to Mr. Gireud and copy

22     it to a multitude of individuals including Mr. Delgado?

23     A.    Correct.

24     Q.    Okay.    And the date of this is October 19th of 2010; is

25     that correct?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 112 of 293
       DIRECT BEDDARD                                                           112


 1     A.     Correct.

 2     Q.     And what is the purpose of this?

 3     A.     Basically, what I'm saying is that F.G.G. is in breach of

 4     the subcontract by failing to provide a letter of the commission

 5     confirming its approval of the irrevocable assignment of F.G.G.

 6     collection rights under the contract, executed on January the

 7     6th.

 8     Q.     So now it's October?

 9     A.     Yes.

10     Q.     And way back in April, you had given them notice of breach

11     of contract; is that correct?

12     A.     Correct.

13     Q.     Did you ever walk away from that contract because it was in

14     beach?

15     A.     No.    That's not Mitsubishi way.

16     Q.     I'm sorry?   I couldn't hear you.

17     A.     No.    That is not Mitsubishi way.

18     Q.     That's not the Mitsubishi way?      Is that what you said?

19     A.     I did.

20     Q.     What do you mean by that?

21     A.     We have standards in our brand name, right.        We respect in

22     the industry and is respected for honesty and integrity.           And

23     basically with C.F.E. is one of our major clients.           For

24     Mitsubishi, in general, it's one of our major global entities.

25     We would want to help them, if possible.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 113 of 293
       DIRECT BEDDARD                                                              113


 1     Q.    You said they're one of your major clients.         At this time,

 2     had you ever worked a project in Mexico?

 3     A.    Not personally.

 4     Q.    Had Mitsubishi worked projects with C.F.E.?

 5     A.    Oh, many projects.

 6     Q.    Okay.    And so you said you did not execute the breach?

 7     A.    To be totally honest, as I said before, there was never no

 8     stake to terminate.      There was to termination clause.          Even

 9     after the amendment we thought -- well, I thought -- I accepted

10     a project after that amendment on the reliance on the clause for

11     project management saying that we were the sole spearer of all

12     project manager in all affairs meaning that our decision was it,

13     right, so I relied on that, right, to accept the project for

14     projects, but again, there was no termination clauses put in.

15     Q.    In this October 19th, 2010 e-mail, are you again notifying

16     Mitsubishi of a breech?

17     A.    Uh, yes.

18     Q.    And the basis of the breach is?

19     A.    Again, there's no assignment of collection rights.

20     Q.    Anything else?

21     A.    Basically, the financial assurances.        We needed demand

22     adequate assurances and letters for the collection rights, give

23     us that.      And also what I state at the end is that although

24     M.P.S.A. is the sole owner of the title to the equipment until

25     receipt of full payment, we require payment security.              And we


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 114 of 293
       DIRECT BEDDARD                                                        114


 1     relied on F.G.G.'s assignment of collection rights when we

 2     agreed to proceed with the performance of the subcontract and

 3     release the possession of the equipment under receipt of the

 4     fair payment under the amendment number one.

 5     Q.    So this is -- the purpose of this letter since you're not

 6     going to breach the contract is what?

 7     A.    Basically, to put a shot across the bows of F.G.G. saying,

 8     until we get this and we are assured, we are not leaving the

 9     equipment, right, we need that third payment and the collection

10     rights in our name prior to releasing the equipment.

11     Q.    Okay.    So before, you had been talking a lot about meeting

12     a delivery date, would you deliver the equipment without the

13     assignment of collection rights?

14     A.    I would not.

15     Q.    And what does this do to your planning obligations?

16     A.    Well, again, that would be the critical part.         We would not

17     release -- I would not release.           It would take a higher senior

18     management, right, to instruct me to do that.

19     Q.    Okay.    I'm showing you Government's Exhibit Number 92.       Do

20     you recognize this is an e-mail that you wrote?

21     A.    I did.

22     Q.    Okay.

23                   MS. KANOF:    We ask that Government's Exhibit Number 92

24     be admitted into evidence.

25                   THE COURT:    Ms. Franco?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 115 of 293
       DIRECT BEDDARD                                                      115


 1                  MS. FRANCO:    No, objection, Your Honor.

 2                  THE COURT:    GX-92 is admitted.

 3     BY MS. KANOF:

 4     Q.    On -- do you have it in front of you?

 5     A.    Yes, ma'am.

 6     Q.    We're now in 2011; is that correct?

 7     A.    Yes.   It's the 24th of February, 2011.

 8     Q.    And who did you write this e-mail to?

 9     A.    Again, because it was official mail, it was to Mr. Gireud.

10     Q.    And that's your protocol?

11     A.    Correct.

12     Q.    And did you copy it to Mr. Delgado?

13     A.    I -- yes.

14     Q.    And what is the subject matter of the e-mail?

15     A.    Basically, there were F.G.G. stock urging clarification of

16     equipment title.

17     Q.    Going to the text, what's the purpose of this e-mail?

18     A.    As it says, can you urgently confirm or rebut by return if

19     F.G.G. used our equipment as a guarantee in a pledge agreement

20     with C.F.E. in place of a letter of credit.         Please be informed

21     that M.P.S.A. is the sole owner of the title to the equipment

22     until receipt of full payment -- payment in full.

23     Q.    So why are you writing this e-mail?

24     A.    Being advised there was no letter of credit and pledge had

25     been given and the pledge was in place for 20 million, letter


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 116 of 293
       DIRECT BEDDARD                                                     116


 1     for credit, and our equipment was pledged in place of that.

 2     Q.    Okay.    What's a letter of credit?

 3     A.    Again, it's our assurance with it for this project, the

 4     supplier of it or the winner of the project had to put a letter

 5     of credit of 20 million in place that if you didn't meet your

 6     guarantees and everything that the end user or who is assigned

 7     could drawdown on that letter of credit.

 8     Q.    Okay.    So you said something about $20 million?

 9     A.    Yeah.    I think -- looking at the documents, the letter

10     credit ought to be 20 million set by the commission of C.F.E.

11     Q.    So C.F.E. required $20-million-dollar letter of credit for

12     the equipment?

13     A.    That's what I was getting.

14     Q.    Who was supposed to provide that letter of credit?

15     A.    F.G.G.

16     Q.    Okay.    You had no response -- Mitsubishi, did they have any

17     responsibility for that letter of credit?

18     A.    No.

19     Q.    Did you have any contract between Mitsubishi and C.F.E.?

20     A.    No.

21     Q.    How much was your equipment worth according to this

22     contract?

23     A.    102 million.

24     Q.    And you've been in this business how long?

25     A.    40 years.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 117 of 293
       DIRECT BEDDARD                                                     117


 1     Q.    Are letters of credit common?

 2     A.    Yes.

 3     Q.    And your equipment is worth -- have you ever collateralized

 4     a letter of credit or participated in collateralizing a letter

 5     of credit?

 6     A.    Yes.

 7     Q.    And what value do you have -- first of all, do you usually

 8     pay for a letter of credit?

 9     A.    Yes.

10     Q.    And how does that work?

11     A.    Basically, you go to a financial institution, banks, and

12     then what you say is the amount of letter of credit that you'd

13     want and then the language, and then you say who is payable and

14     you put rules of a drawdown into it.

15     Q.    So, if you needed a $20-million letter of credit, you know,

16     do you have it pay for it?

17     A.    Yes.

18     Q.    How much do you have to pay for, say, a $20-million letter

19     of credit?

20     A.    I've just done a 10 million one.       It cost me -- I think it

21     was about 700-thousand.

22     Q.    Okay.   So for a $10-million letter of credit, you just need

23     700-housand?

24     A.    Yes.

25     Q.    Okay.   Does it make business sense to pledge a $106 million


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 118 of 293
       DIRECT BEDDARD                                                           118


 1     of equipment for a $20-million letter of credit?

 2     A.    Not on my -- not in my experience, no.        You would only make

 3     a letter of credit the value of your risk.

 4     Q.    Okay.   And what -- so what do you mean by the value of your

 5     risk?

 6     A.    Well, as I said to you, what we look at when we do a risk

 7     assessment is what the L.D.s are, which is liquidated damages,

 8     in case you don't meet your delivery dates or your performance

 9     of the unit and there's set figures in there.          So you calculate

10     what your maximum is and then that maximum would be the maximum

11     amount of any letter of credit you would put up there.             You

12     wouldn't just put it open-ended for the full contract.

13     Q.    You worked for Mitsubishi for a long time; is that correct?

14     A.    Associated for a long time.

15     Q.    Okay.   Who at Mitsubishi would have to approve pledging

16     their equipment for a letter of credit -- in lieu of letter of

17     credit?

18     A.    Basically, an officer of the company could do that.

19     Q.    What level of an officer?

20     A.    Basically, that would be -- depending if he is an officer,

21     a V.P. level, minimum.

22     Q.    Okay.   V.P. Japan or?

23     A.    No, because this was not a Japanese contract.         This was a

24     contract in the U.S. by M.P.S.A., right, so basically I become

25     an officer of the company later on, and so I can sign contracts


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 119 of 293
       DIRECT BEDDARD                                                          119


 1     and different things, so I was an officer so I can pledge the

 2     company, but as a non-officer, you cannot pledge or engineer the

 3     contract.

 4     Q.    Would you permit another company to pledge Mitsubishi

 5     equipment?

 6     A.    Me personally?     No.   Definitely not.

 7     Q.    So you reviewed all of the contracts in this case in order

 8     to do your job; is that correct?

 9     A.    The subcontract part, right.       I didn't review the prime

10     contract.

11     Q.    Okay.   And did you ever find anything that gave F.G.G.

12     permission to pledge Mitsubishi equipment?

13     A.    No.

14     Q.    With regard to Government's Exhibit Number 82, why are you

15     asking for urgent confirmation or rebuttal by return if F.G.G.

16     used the equipment?

17     A.    Because I'd been informed that this had occurred.            And in

18     normal things a lot of gossip goes on.         I just wanted to make

19     category clear that this was not the case.

20     Q.    Government's Exhibit Number 93.       Got it?

21     A.    Yeah.

22     Q.    Is this an e-mail being written to you?

23     A.    Yes.

24     Q.    Do you recall receiving it?

25     A.    Yes.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 120 of 293
       DIRECT BEDDARD                                                           120


 1                   MS. KANOF:    Moving exhibit -- request to move Exhibit

 2     Number 93 into evidence.

 3                   THE COURT:    Ms. Franco?

 4                   MS. FRANCO:    If I could just have a moment, Your

 5     Honor.

 6                   THE COURT:    Yes, ma'am.

 7                   MS. FRANCO:    No, objection Your Honor.

 8                   THE COURT:    GX-93 is admitted.

 9     BY MS. KANOF:

10     Q.    Mr. Beddard, the beginning of this e-mail stream is the

11     e-mail that we already talked about in 92.           Now we're in 93.

12     And do you receive a response to your e-mail?

13     A.    I did, from Mace Miller.

14     Q.    And again, who is Mace Miller?

15     A.    He's one of the three people I knew at F.G.G.

16     Q.    Okay.    But you don't know anything about his credentials or

17     anything like that?

18     A.    Only that he did go to law school, but he was involved in

19     the electric company in El Paso in some form.           I don't know.

20     Q.    And is Mr. Delgado copied on this e-mail?

21     A.    Yes, he is.

22     Q.    What did Mr. Miller say to you?

23     A.    Well, first of all -- actually, he's asked me who's

24     coordinating this, where is the information coming from.           And

25     then he told me he spoke to Mr. Gireud and he has no knowledge


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 121 of 293
       DIRECT BEDDARD                                                     121


 1     of any deviation from our spec.

 2     Q.     Okay.    Well, you're not talking about specifics specs, are

 3     you?

 4     A.     Uh, no.

 5     Q.     Okay.    What did you take him to mean?

 6     A.     That -- I took it that there was no pledge, right.

 7     Q.     That there was no pledge?

 8     A.     Yeah.    And so with that, I assumed wrongly that there was

 9     still a letter of credit.

10     Q.     You respond to him how?

11     A.     I can't remember actually.

12     Q.     It's in front of you.

13     A.     Oh, sorry.

14                    One of the things I looked at when you say how did I

15     respond, I responded to this accusation of this pledge as not

16     being part of my contract.       So basically that was a legal entity

17     with it.       So what I did is I passed it to our legal department

18     and the legal representative, and Mitsubishi -- that project was

19     Mr. Patrick Altamura.

20     Q.     So how do you respond to Mr. Miller or I mean how does

21     Mr. Altamura respond?

22     A.     Basically, he just says it is in your representation that

23     neither you nor Fernando Gireud are aware of the pledge

24     agreement in which F.G.G. has attempted to pledge M.P.S.A.

25     equipment to furnish -- to be furnished under our subcontract


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 122 of 293
       DIRECT BEDDARD                                                           122


 1     with F.G.G.

 2     Q.    Government's Exhibit Number 94.        You got the number?

 3     A.    Yes.

 4     Q.    Is that an e-mail that is sent from Mr. Delgado.             And that

 5     you are -- let's see.        Oh, no, I'm sorry.   It's about you.       You

 6     are not copied on it.        I take it back.

 7                   Okay.   Government's Exhibit Number 97.     I'll show you

 8     the number.      Let me scroll down so that you can identify it by

 9     exhibit number.

10                   Is that an e-mail from you?

11     A.    Yes, it is.

12     Q.    Okay.    On February 28th of 2011 at the top?

13     A.    28th of February, 2011.

14                   MS. KANOF:    Move that Government's Exhibit Number 97

15     be admitted.

16                   THE COURT:    Ms. Franco?

17                   MS. FRANCO:    No objection.

18                   THE COURT:    GX-97 is admitted.

19     BY MS. KANOF:

20     Q.    Do you write a response to a response by Mace Miller?

21     A.    Yes.

22     Q.    Okay.    So first, let's talk about what Mace Miller wrote to

23     you about having researched the matter.          What does he tell you?

24     A.    Mace says that as reflected by your records and copy of

25     C.F.E.-F.G.G. Agua contract in your possession, pursuant to John


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 123 of 293
       DIRECT BEDDARD                                                      123


 1     Adams' request and approval of the said equipment was pledged

 2     with a clear understanding that M.P.S.A. is the sole owner of

 3     the title to the equipment until receipt of full payment.

 4     During John's visit negotiations with C.F.E., prior to final

 5     execution of the contract of said agreement was reached and

 6     memorialized as such.

 7                   For further reference and clarification on any and all

 8     of the technical administration or financial agreements related

 9     to Agua Prieta project, please refer to copies of the final

10     agreement and it's attachments that were approved and signed and

11     pledged by page -- pledged by page, by page, by John Adams in

12     his capacity of M.P.S.A. officer in charge of the project and

13     M.P.S.A. Hector Ponce.

14     Q.    Okay.    So he -- first of all he talks about the

15     C.F.E.-F.G.G. contract in your possession.         Did you have a

16     contract in your possession that said that John Adams gave them

17     permission to pledge the equipment?

18     A.    No.

19     Q.    Okay.    Now let's talk about copies of the final agreement

20     and it's attachments that were approved and signed page by page

21     by John Adams and Hector Ponce, right?

22     A.    That's what it says.

23     Q.    Okay.    So that would be some kind of contract between

24     F.G.G. and Mitsubishi, correct?

25     A.    Yes, because he said --


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 124 of 293
       DIRECT BEDDARD                                                       124


 1     Q.    Okay.    So let's look first at Government's Exhibit

 2     Number 7, the original teaming agreement.         Do you see

 3     signatures -- I'm going to page through quickly any page by page

 4     initials or signatures of Mr. Ponce or Mr. Adams of the teaming

 5     agreement.

 6     A.    I see no initials at all of anything.

 7     Q.    Would you recognize them if you saw them, their signatures?

 8     A.    Well, it's usually -- a signature, possibly, but --

 9     Q.    Okay.    Well --

10     A.    -- this is a time ago.      I don't know if I can do it now.

11     Q.    So keep looking, please.      So that's -- this is one of the

12     written agreements.      Do you see any signatures or initials?

13     A.    Now I see signatures.

14     Q.    But on every page?

15     A.    No.

16     Q.    And -- we'll let the jury look at it, but there's nothing

17     about a pledge in here, is there?

18     A.    This was the teaming agreement, which I just verified on a

19     risk analysis.      I didn't see anything because this is the

20     teaming agreement not the subcontract.

21     Q.    Okay.    Government's Exhibit Number 12A which is in

22     evidence.      This is the first subcontract.     It's the English

23     version.      So let me go to the Spanish version, since it's the

24     signed version, Government's Exhibit Number 12, and let's page

25     through it and see if every page is signed or initialed .


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 125 of 293
       DIRECT BEDDARD                                                      125


 1                 Stop me, please, if you see a signature or initial on

 2     every page.      Almost there, sorry.

 3     A.    I see a signature.

 4     Q.    Is that John Adams signature?

 5     A.    No.

 6     Q.    Whose signature is that?

 7     A.    That's Greg Wunder.

 8     Q.    Is that Hector Ponce's signature?

 9     A.    No.

10     Q.    No.   It's Greg Wunder's signature?

11     A.    Correct.

12     Q.    So neither John Adams nor Hector Ponce are even on the

13     original subcontract, correct?

14     A.    Correct.

15     Q.    That you know of.

16                 Okay.   Government's Exhibit 18, the prime contract --

17                 MS. KANOF:    Is 18 in evidence?

18                 THE COURT:    Yes, ma'am.

19                 MS. KANOF:    Okay.

20     BY MS. KANOF:

21     Q.    Page through real quick.      I'll just go to the signature

22     page and see who signed this contract.

23                 Mitsubishi was not a party to this contract, correct?

24     A.    Correct.

25     Q.    For Mitsubishi -- for F.G.G.?


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 126 of 293
       DIRECT BEDDARD                                                           126


 1                 MS. FRANCO:    Your Honor, if I may, the U.S. attorney

 2     is scrolling through it too quickly.        There are initials on each

 3     of the pages in the Mexican version.

 4                 MS. KANOF:    I think the e-mail said it was a contract

 5     between F.G.G. and Mitsubishi and I'm showing that they're not

 6     parties to this contract.

 7                 MS. FRANCO:    Your Honor, the e-mails speak for itself.

 8                 MS. KANOF:    She can go through every page of this if

 9     she wants.

10                 THE COURT:    I'm sorry?

11                 MS. FRANCO:    The e-mail of the exhibit will speak for

12     itself, the e-mail that she introduced prior to it.           My point

13     is, is that out of an abundance caution and fairness, that she

14     slow down so that the jury ask see on the Spanish version of the

15     prime contract there are initials on every single page of it.

16                 MS. KANOF:    That's fine.

17     BY MS. KANOF:

18     Q.    Do you recognize -- I have before you page 18 -- do you

19     recognize any of those initials as any individual that you've

20     worked with?

21     A.    No.

22     Q.    No.   Any initials on page 17?

23     A.    No.

24     Q.    Any initials on page 16?

25     A.    No.


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 127 of 293
       DIRECT BEDDARD                                                        127


 1     Q.    You've worked in Mexico before, haven't you?

 2     A.    No.    This was my first project in Mexico.

 3     Q.    Let's look at who signed -- would you recognize

 4     Mr. Delgado's signature and initials?

 5     A.    No, I don't think so.      Not now.   So many years have passed.

 6     But normally, there was a glossary with whose name and signature

 7     initialed, so I don't...

 8     Q.    The person signing this contract, "el proveedor," whose

 9     name is on there?

10     A.    Basically that's el Commisión and --

11     Q.    No, no.    Below.

12     A.    Uh --

13     Q.    Is that Mr. Delgado?

14     A.    Yeah, Where it says Señor Marco Delgado.

15     Q.    Okay.   And if the jury wants to go through and see if his

16     initials are on it, they could, correct?

17     A.    I would imagine.

18     Q.    Government Exhibit Number 72.       You recognize that's been

19     admitted into evidence of the amendment to the subcontract?

20     A.    Yes.

21     Q.    I'm trying to get that thing off.        We'll page through it.

22     This is amendment between F.G.G. and Mitsubishi, correct?

23     A.    Correct.

24     Q.    And do you see Mr. Adams or Mr. Ponce's initials or

25     signature on every page?


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 128 of 293
       DIRECT BEDDARD                                                         128


 1     A.    They would not be on the page, because they were not in the

 2     plan.

 3     Q.    And again, who signed this on behalf of Mitsubishi?

 4     A.    Greg Wunder.

 5     Q.    And by April 23rd of 2010, was John Adams still employed

 6     with Mitsubishi?

 7     A.    No.

 8     Q.    I'm sorry?

 9     A.    No.

10     Q.    Okay.    What happened to John Adams?

11     A.    He left the company I think the 16th to take another

12     position with some other company.

13     Q.    Had he been planning to leave for sometime?

14     A.    I don't know.    You have to ask John that.

15     Q.    We'll ask him.     He'll be here soon.

16                   Government's Exhibit 97, that's what we were talking

17     about.      So copies of the final -- and it's attachments that were

18     approved and signed page by page by John Adams in his capacity

19     as an officer and by agent Hector Ponce.         So can you think of

20     any other agreements or attachments that would have approved the

21     pledge that we haven't gone through?

22     A.    Not to my knowledge.

23     Q.    Okay.    You -- then it says, as you are aware both Mr. Adams

24     and Mr. Ponce were part of all contract negotiations regarding

25     the contract itself and after approving the scope of the same


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 129 of 293
       DIRECT BEDDARD                                                          129


 1     received a copy with all of its attachments.

 2                 Did Mitsubishi receive a copy with all of the

 3     attachments of the C.F.E.-F.G.G. contract?

 4                 MS. FRANCO:    Your Honor, he's not the custodian of

 5     record.    He can say what he got, not what the company got.

 6                 THE COURT:    Yeah, I'll sustain that objection.

 7     BY MS. KANOF:

 8     Q.    What else do you talk about?

 9     A.    Uh, regarding another matter -- it' saying regarding

10     another matter, right, Mace talks -- is saying --

11     Q.    That's Mace Miller?

12     A.    Yeah, from Mace.     He saying regarding another matter, it is

13     my understanding that Mitsubishi has attempted to interfere with

14     an existing long-term service agreement between F.G.G. and

15     C.F.E.

16     Q.    What's a long-term service agreement?

17     A.    It's the maintenance agreement after we finish the project,

18     commission it and go through the warranty thing.          It becomes

19     final and handed over to the service center.          And a long term

20     service agreement goes on for a long time.         It can be 10 years

21     20 years.    And then we provide hot parts, right, and provide the

22     intervals -- the inspection intervals.

23     Q.    In the original teaming agreement and original subcontract,

24     did that contract Mitsubishi for the long-term servicing

25     agreement?


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 130 of 293
       DIRECT BEDDARD                                                        130


 1     A.    I was informed on this thing that --

 2     Q.    Well, if you don't know, just say you don't know.

 3     A.    Oh, I don't know.

 4     Q.    The long-term servicing agreement was independent -- was it

 5     independent of the prime -- of the equipment agreement?

 6     A.    Yes, it was independent, but whoever got the -- use their

 7     technology would get the -- normally would get the long-term

 8     service agreement.

 9     Q.    Normally.

10                   If you would look at that and verify it was an e-mail

11     sent to you.

12     A.    Yes.

13     Q.    Okay.    And is it from Mr. Delgado?

14     A.    It's from -- yes.

15                   MS. KANOF:    We move that Government's Exhibit 98 be

16     admitted into evidence?

17                   MS. FRANCO:    No, objection.

18                   THE COURT:    GX-98 is admitted.

19     BY MS. KANOF:

20     Q.    So initially, is the letter from or the e-mail from Mace

21     Miller that we just went through, correct?

22     A.    Correct.

23     Q.    And then how do you respond?

24     A.    Basically, I sent a notice to or e-mail to Mace that I

25     disagree with your confusion and vague explanation in your


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 131 of 293
       DIRECT BEDDARD                                                          131


 1     e-mail, actually.

 2     Q.    And what do you ask?

 3     A.    And I just state M.P.S.A. requires that F.G.G. immediately,

 4     by return mail, provide a copy of the specific document which

 5     F.G.G. claims contains John Adams request and final approval

 6     that the M.P.S.A. equipment be pledged in place of a letter of

 7     credit which was to be by F.G.G.

 8     Q.    And how does Mr. Delgado respond?

 9     A.    If M.P.S.A. agrees or not, that is their problem.            Please

10     refer to signed company of the contract.

11     Q.    What contract is he talking about?

12     A.    It's not the subcontract.

13                   MS. FRANCO:    Objection, Your Honor.    Calls for

14     subcontract.      How would he know?

15                   THE COURT:    Sustained.

16     BY MS. KANOF:

17     Q.    What contract -- were there any contracts that Mr. Adams

18     signed?

19     A.    Not to my knowledge.

20     Q.    Government's Exhibit 99.       I'm showing you the number.

21                   Is that an e-mail to you?

22     A.    Yes.

23     Q.    Okay.

24                   MS. KANOF:    Move that Government's Exhibit Number 99

25     be admitted into evidence.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 132 of 293
       DIRECT BEDDARD                                                         132


 1                   THE COURT:    Ms. Franco?

 2                   MS. FRANCO:    No objection, Your Honor.

 3                   THE COURT:    GX-99 is admitted.

 4     BY MS. KANOF:

 5     Q.    So after you send your e-mail on February 28th of 2010,

 6     does Mr. Miller respond to you on March 1st of 2011?

 7     A.    Yes.

 8     Q.    And what does he say to you?

 9     A.    Kevin, per your request, I requested a copy of the document

10     from C.F.E.      Hopefully that will clear this thing up.

11     Q.    Okay.    But, Mr. Beddard, in his letter to you or his

12     lengthy e-mail to you, doesn't he refer you to contracts, page

13     by page of John Adams, that have that pledge permission in it?

14     A.    Yes.

15     Q.    In that case, what is -- I mean, why does he have to get it

16     from C.F.E.?

17     A.    I do not know.

18     Q.    Government's Exhibit Number 100.        You see that it's 100.

19     Is this an e-mail from you to Mr. Miller?

20     A.    And to Mr. Marco Delgado.

21     Q.    And to Mr. Delgado?

22                   MS. KANOF:    Move admission of Government's Exhibit

23     Number 100.

24                   THE COURT:    Ms. Franco?

25                   MS. FRANCO:    No, objection.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 133 of 293
       DIRECT BEDDARD                                                        133


 1                  THE COURT:    GX-100 is admitted.

 2     BY MS. KANOF:

 3     Q.    And what are you telling Mr. Delgado and Mr. Miller?

 4     A.    Well, I must have received a -- can you scroll down so I

 5     can --

 6     Q.    This is 100 and -- I'm sorry.       You asked -- this is a --

 7     A.    Yes.

 8     Q.    -- confusing and vague explanation and Mr. Delgado's saying

 9     it was John Adams's contract.       Again, you're seeing it's

10     Mr. Miller saying he's going to retrieve it.          And you respond?

11     A.    I just said, thanks Mace.      Looking forward to receiving it.

12     Q.    Did you ever receive it?

13     A.    No.

14     Q.    Government's Exhibit Number 102.       Do you recognize an

15     e-mail from yourself?

16     A.    Yes.

17     Q.    And is it to Mr. Delgado?

18     A.    Yes.

19                  MS. KANOF:    Move that Government's Exhibit Number 102

20     be admitted into evidence.

21                  THE COURT:    Ms. Franco?

22                  MS. FRANCO:    No, objection.

23                  THE COURT:    GX-102 is admitted.

24     BY MS. KANOF:

25     Q.    Government's Exhibit 102, do you write to Mr. Delgado now?


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 134 of 293
       DIRECT BEDDARD                                                            134


 1     A.    Yes.

 2     Q.    And you're writing with regard to an attached letter; is

 3     that correct?

 4     A.    Yes.

 5     Q.    Okay.    Was a letter sent to -- not to you, personally, but

 6     to Mitsubishi on December 28th?

 7     A.    There's was a letter saying on the 28th, this letter from

 8     Mitsubishi to Mr. Gireud.

 9     Q.    And that was a long time before this e-mail stream.          This

10     is the 28th of 2009, correct?

11     A.    That would be after the first contract -- subcontract.

12     Q.    And you are now attaching a letter that was written by

13     whom?

14     A.    John Adams.

15     Q.    Okay.    And do you recognize that as John Adams' signature?

16     A.    I couldn't say yes are no.

17     Q.    And why are you attaching this letter?

18     A.    Could we go back to --

19     Q.    Sure.

20     A.    There must be something contained.        Above reference

21     letter -- basically, we were told that John had put that letter

22     in the 28th, and he was told that it had been redacted.            So I

23     contacted John, with it, and said John, this letter, right, did

24     you ever redact this letter?       And he said, no, it was written --

25                   MS. FRANCO:   Objection, Your Honor.     Hearsay.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 135 of 293
       DIRECT BEDDARD                                                        135


 1                   THE COURT:    Sustained.

 2     BY MS. KANOF:

 3     Q.    Let's look at the letter then.       So you are attaching the

 4     letter, correct?

 5     A.    Correct.

 6     Q.    And with regard to this letter, what was Mr. Adams talking

 7     about?

 8     A.    Basically in that letter, he says Mitsubishi's once again

 9     very concerned about the informality of F.G.G.'s actions on the

10     project.

11     Q.    Continue please.

12     A.    And the failure to respect M.P.S.A.'s request.

13                   MS. FRANCO:    Your Honor, if I may?   Mr. Adams is

14     scheduled to testify and it's more appropriate for him to

15     testify as to a letter he sent.

16                   THE COURT:    Well, this witness can tell us what he

17     thought it meant to him.        He can't tell us what it meant to

18     Mr. Adams.

19                   MS. FRANCO:    Right, but he's reading the letter.    He's

20     reading the exhibit, so I don't know what it meant.

21                   THE COURT:    If he's reading the exhibit, the exhibit

22     is in evidence.      He can do that.

23     BY MS. KANOF:

24     Q.    Okay.    Look at paragraph number two, please.

25     A.    Number two is related to the above, is F.G.G.'s


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 136 of 293
       DIRECT BEDDARD                                                     136


 1     responsibility if required to arrange the letter of credit to

 2     warrant completion of the equipment prime contract.

 3     Q.    Okay.   And you -- why were you attaching this letter?

 4     A.    Because when we referenced this letter at the meeting, I

 5     was told by Marco that John had redacted that letter, right, he

 6     had taken it back.

 7     Q.    And was this letter in the, I don't know, in the files of

 8     Mitsubishi?

 9     A.    In the legal file.     I got it from legal, yes.

10     Q.    Okay.   And the next sentence, please provide a copy of the

11     equipment.    What is L.O.C.?

12     A.    It's letter of credit.

13     Q.    Okay.   This is way back in December of 28; is that correct?

14     A.    Correct.

15     Q.    Number three?

16     A.    I finally provide a complete copy of the C.F.E. prime

17     contract for our review and for finalization of our equipment

18     supply subcontract.      We already have a copy of the bid specs and

19     technical specifications, which were initiated for the contract

20     attachment purposes.      We therefore need a final signed copy of

21     the prime contract as well as any additional annexes that were

22     attached to the executed contract.

23     Q.    Did he ever provide you with the redacted version?

24     Dr. Mr. Delgado, Mr. Gireud or Mr. Miller, any of the three from

25     F.G.G., ever provide you with what they said was the redacted


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 137 of 293
       DIRECT BEDDARD                                                          137


 1     version of the December 28th Adams letter?

 2     A.    Not to me, no.

 3     Q.    Do you know if any redacted letter was provided -- whether

 4     or not any redacted letter was provided to Mitsubishi?

 5     A.    To my knowledge there was no redacted letter.

 6     Q.    Okay.    Government's Exhibit 104.

 7                   Is this an e-mail to you?

 8     A.    Yes.

 9     Q.    On March 7th of 2011?

10     A.    Yes.

11                   MS. KANOF:    We move 103 into evidence, Your Honor.

12                   THE COURT:    Ms. Franco?

13                   MS. FRANCO:    No, objection.

14                   THE COURT:    GX-103 is admitted.

15     BY MS. KANOF:

16     Q.    After that, do you receive an e-mail from Mr. Delgado?

17     A.    Correct.

18     Q.    And what does he tell you?

19     A.    Thank you for the follow-up with John.         Given the time

20     which has lapsed, I can only surmise he has forgotten the

21     various conversations surrounding the topic.          Just from what I

22     have been told, he forgot C.F.E. provided him with an entire

23     copy of the contract and all its attachments.          Unfortunately,

24     two of the key conversations took place as part of the

25     conference call with C.F.E. officials participating.           During our


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 138 of 293
       DIRECT BEDDARD                                                              138


 1     visit of next week, I will make a point to discuss the issue and

 2     see if their recollections varies from that of Johns.              I will

 3     also work on getting copies of John's e-mails regarding this

 4     issue.

 5     Q.    Okay.   And the second paragraph?

 6     A.    I have also reviewed the pledge agreement and formally

 7     confirm to you that under the applicable terms, title was not

 8     transferred and will not be transferred until such time that all

 9     payments are made.      As such F.G.G. will formally request from

10     C.F.E. two, number one, confirm the title, will not transfer it

11     until full payment; number two, waiver of confidentiality

12     agreements in order to share with M.P.S.A. all pertinent

13     information.     Looking forward to seeing you.

14     Q.    Okay.   So first of all, did he send a copy of the pledge

15     agreement?

16     A.    No.

17     Q.    And what difference does it make whether or not title

18     transfers?

19     A.    To me, that wasn't the issue.

20     Q.    Okay.   What was the issue?

21     A.    The issue was pledging our equipment in place of a line of

22     credit and getting monies from us to pay for the financials of

23     that.

24     Q.    Does he address the issue of a letter being redacted?            You

25     just sent him a letter saying it wasn't redacted.          And does he


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 139 of 293
       DIRECT BEDDARD                                                        139


 1     address or send you the alleged redacted letter?

 2     A.    No.    He just says, John's got it.      I'll mail it to you.

 3     Q.    Government's Exhibit 104.       Do you recognize that this is

 4     the e-mail to you?

 5     A.    Yes.

 6     Q.    Do you -- we move Government's Exhibit 104 into evidence?

 7                   THE COURT:    Ms. Franco?

 8                   MS. FRANCO:    No, objection.

 9                   THE COURT:    GX-104 is admitted.

10     BY MS. KANOF:

11     Q.    Government's Exhibit 104 is from Mr. Delgado, correct?

12     A.    Correct, yes.

13     Q.    He says, now we've changed subjects on the same day; is

14     that correct?

15     A.    It appears so.

16     Q.    First you sent an e-mail on March 6th, and what do you tell

17     Mr. Delgado?

18     A.    With regard to your statement and information to the above

19     referenced attached letter during our meeting of the 2nd of

20     March, 2011, we confirmed with Mr. John Adams that he did not

21     issue such a letter.

22     Q.    Okay.    So that's talking about the December 28th letter.

23     Okay.

24     A.    Um --

25     Q.    He did issue it December 28th, '11.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 140 of 293
       DIRECT BEDDARD                                                      140


 1     A.    He did issue such letter.

 2     Q.    Yeah.    And then Mr. Delgado doesn't address that, but

 3     responds instead about what?

 4     A.    Big favor -- Kevin, big favor.       I just received an e-mail

 5     from the Commisión requesting that an assignment request be

 6     specific as to each payment in terms -- in terms of time and

 7     amount.      Thanks.

 8     Q.    Okay.    So now we're in 2011 and he's talking about the

 9     assignment of collection rights?

10     A.    Yes.

11     Q.    You still don't have them.

12     A.    I still don't have them.

13     Q.    Government's Exhibit Number 105.

14                   Do you recognize that as an e-mail on which are you

15     copied?

16     A.    Yes.

17                   MS. KANOF:    Move Government's Exhibit Number 105 into

18     evidence.

19                   MS. FRANCO:    No, objection.

20                   THE COURT:    GX-105 is admitted.

21     BY MS. KANOF:

22     Q.    On March 10th of 2011, who is Luis Burgueño?

23     A.    Luis?    What we did, we brought in a Mexican law firm to

24     support us in Mexico, and Luis was assigned to me because we

25     were uncomfortable when we were meeting on the technical of


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 141 of 293
       DIRECT BEDDARD                                                        141


 1     engineers and I wanted a lawyer from F.G.G. there.           So basically

 2     what I did, I got Luis, who was a Mexican lawyer, to accompany

 3     me to every meeting, right, so he was like protection.

 4     Q.     So basically in this e-mail, he prepared a draft of what a

 5     letter requesting an assignment of collection rights should look

 6     like?

 7     A.     Yes.   We asked him what it would look like in Mexico.       We

 8     can do one in the U.S. for our legal, but these nuances in

 9     Mexico, you've got to look after them, so we asked the Mexican

10     law firm to produce --

11     Q.     And did you attach this and send it to Mr. Delgado in

12     Government's Exhibit 105?

13     A.     We sent the draft, yes, but I don't know what number it

14     was.

15     Q.     Government's Exhibit Number 106.       Do you recognize this as

16     an e-mail originating from you?

17     A.     Yes.

18     Q.     To Mr. Gireud and copied to Mr. Delgado?

19     A.     Yes.

20                   MS. KANOF:    We move that Government's Exhibit 106 be

21     admitted into evidence.

22                   THE COURT:    Ms. Franco:

23                   MS. FRANCO:    No, objection.

24                   THE COURT:    GX-106 is admitted.

25     BY MS. KANOF:


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 142 of 293
       DIRECT BEDDARD                                                      142


 1     Q.    Is this just a transmittal of that letter?

 2     A.    Yes.

 3     Q.    Also, are you asking in the second paragraph or -- I'm

 4     sorry -- the beginning e-mail from you starting with, likewise,

 5     F.G.G. L.L.C. hereby authorizes, what's that about?

 6     A.    Basically, what we're looking at is I can't send a letter

 7     to C.F.E. or the Commisión because it's not my contract, it's

 8     not a protocol.      So what we're doing is drafting a letter, and

 9     then we're saying, okay then, Marco, F.G.G. or Gireud, put --

10     paste that onto your letterhead unless -- and look at it and

11     revise it and then submit it.

12     Q.    Okay.    Government's Exhibit Number 107.      Do you recognize

13     that as an e-mail from you?

14     A.    Yes.

15     Q.    To Mr. Gireud copied to Mr. Delgado?

16     A.    Correct.

17                   MS. KANOF:    We move Government's Exhibit 107 be

18     admitted into evidence.

19                   THE COURT:    Ms. Franco?

20                   MS. FRANCO:    No, objection.

21                   THE COURT:    GX-107 is admitted.

22     BY MS. KANOF:

23     Q.    What's the date of this e-mail?

24     A.    Uh, the 17th of March, 2011.

25     Q.    And what is the content of this e-mail?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 143 of 293
       DIRECT BEDDARD                                                     143


 1     A.    We have recently received information regarding the pledge

 2     agreement executed on the January, the 15th, 2010, by F.G.G.

 3     Enterprises and the Federal Electricity Commission, C.F.E., and

 4     the administration trust, by which the following equipment

 5     collectively the property of M.P.S.A. and which to this date

 6     remain -- you're going a bit fast.

 7     Q.    I'm sorry.

 8     A.    Remain in M.P.S.A.'s possession.

 9                   I've been purportedly pledged by F.G.G. Enterprise in

10     favor of the trust of C.F.E. to secure F.G.G.'s obligations in

11     connection with the purchasing agreement.

12     Q.    And this is the equipment, correct?

13     A.    Correct, yes.

14     Q.    Okay.    Starting with, it has been confirmed?

15     A.    It has been confirmed by us that in executing the pledge

16     agreement, F.G.G. represented itself to be the owner and

17     possessor of the equipment which remains untrue in all aspects.

18     Q.    Go ahead.

19     A.    And we have informed you repeatedly, M.P.S.A. has not

20     agreed or consented to such pledge in any form or manner and

21     it's M.P.S.A.'s position that such pledge agreement is null and

22     void and ineffective.

23     Q.    Okay.    Now, in the third paragraph, what are you telling

24     them?

25     A.    That during the meeting of March the 8th, 2011, you


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 144 of 293
       DIRECT BEDDARD                                                     144


 1     promised to correct the foregoing misrepresentation with C.F.E.

 2     Q.    And did they?

 3     A.    Uh, not to my knowledge.

 4     Q.    Who promised to correct the misrepresentation?

 5     A.    I cannot remember who it would be.

 6     Q.    Somebody from F.G.G.?

 7     A.    Yes.

 8     Q.    Government's Exhibit Number 108.

 9                  Is that an e-mail to you from Mr. Miller copied to

10     Mr. Delgado?

11     A.    (Nodding head affirmatively.)

12     Q.    Is it?

13     A.    Yes.     Sorry.

14                  MS. KANOF:    We move that Government's Exhibit 108 be

15     admitted into evidence.

16                  THE COURT:    Ms. Franco?

17                  MR. HANSHEW:    No, objection.

18                  THE COURT:    GX-108 is admitted.

19     BY MS. KANOF:

20     Q.    This March 21st regarding the pledge, correct?

21     A.    Yes.

22     Q.    And Mr. Miller writes to you, concerning your e-mail of

23     March 17th, correct?

24     A.    Correct.

25     Q.    And he says he's been instructed by F.G.G.'s board of


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 145 of 293
       DIRECT BEDDARD                                                        145


 1     directors.      Do you know if F.G.G. had a board of directors?

 2     A.    I don't know.

 3     Q.    Do you know?

 4     A.    I do not know if they did or didn't.

 5     Q.    Number two -- paragraph number two:        M.P.S.A.'s denial of

 6     authorization and knowledge of the pledge is the third and

 7     latest attempt to disavow consent and knowledge of key

 8     negotiations and commercial terms reached with C.F.E. in

 9     conjunction with Mitsubishi Agent Hector Ponce and John Adams.

10                   When did Mitsubishi ever negotiate with C.F.E.?

11     A.    Uh, contractual wise --

12                   MS. FRANCO:    Objection, Your Honor.    He can only

13     testify to what he did and not the entire company.

14                   THE COURT:    I'll sustain that objection.

15     BY MS. KANOF:

16     Q.    Okay.    But basically, what is Mr. Miller telling you?

17     A.    He's saying that we endorsed the C.F.E. contract.

18     Q.    Is that true?

19     A.    Not to my knowledge, no.       I cannot.

20     Q.    109?

21                   THE COURT:    Ms. Kanof, before you go on to the next

22     exhibit, let's break for lunch.        And we'll come back at 2

23     o'clock, resume our proceedings then.

24                   Ladies and gentlemen of the jury, if you'd be back in

25     the jury room by 2 o'clock, we'll resume our proceedings then.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 146 of 293
       DIRECT BEDDARD                                                       146


 1                   COURT SECURITY OFFICER HEIDTMAN:       All rise.

 2                   (Jury recessed for lunch.)

 3                   THE COURT:    Mr. Beddard, if you would be back at 2

 4     o'clock.      We're in recess until two.

 5                   (Lunch break at 12:54 p.m. to 2:03 p.m.)

 6                   (Jury present.)

 7                   THE COURT:    Be seated please.

 8                   Let the record reflect that all members of the jury

 9     are present, the United State's through it's assistant United

10     States attorney is present, the defendant and his counsel is

11     present.

12                   Kevin Beddard is on the witness stand.

13                   Ms. Kanof?

14                                     KEVIN BEDDARD,

15                  DIRECT EXAMINATION CONTINUED BY THE GOVERNMENT

16     BY MS. KANOF:

17     Q.    Good afternoon Mr. Beddard.         I have before you government's

18     Exhibit 109.      It's not in front of you?

19     A.    It is not.

20     Q.    Okay.    It is about an e-mail that you wrote.

21     A.    Yes.

22                   MS. KANOF:    We move Government's Exhibit 109 into

23     evidence.

24                   THE COURT:    Ms. Franco?

25                   MS. FRANCO:    No, objection.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 147 of 293
       DIRECT BEDDARD                                                     147


 1                   THE COURT:    GX-109 is admitted.

 2     BY MS. KANOF:

 3     Q.    Okay.    So who did you write it to?

 4     A.    Fernando Gireud.

 5     Q.    And did you copy Mr. Delgado?

 6     A.    I did.

 7     Q.    This is still with regard, as far as the subject matter is

 8     concerned, to what?

 9     A.    To the pledge of the equipment, the alleged pledge to the

10     equipment.

11     Q.    And the date?

12     A.    The date was the 24th of March, 2011.

13     Q.    Okay.    And this appears to be in response to something; is

14     that correct?

15     A.    Yes.     It was:   Refer to your e-mail dated the 21st of

16     March, 2011.

17     Q.    Okay.    And let's go through how you are responding to the

18     e-mail.

19                   Paragraph number one, what are you claiming?

20     A.    Well, your response is so vague and convoluted and concerts

21     that merely unsupported assertions that only proves that FGG

22     attempted to pledge Mitsubishi Power Systems Americas equipment

23     without M.P.S.A.'s consent and actually against M.P.S.A.'s

24     express instructions for all purposes and without prejudice to

25     the specific comments below.        M.P.S.A. rejects all of your


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 148 of 293
       DIRECT BEDDARD                                                     148


 1     assertions in all respects.

 2     Q.    Paragraph number two, do you -- what do you address?

 3     A.    Basically, I reconfirm that M.P.S.A. did not authorize

 4     F.G.G. to pledge the M.P.S.A. equipment in any form or manner,

 5     much less consent to approve F.G.G.'s misrepresentation made in

 6     writing before a Mexican notary.

 7     Q.    Let's skip to paragraph number four.        What are you

 8     asserting in paragraph number four?

 9     A.    F.G.G. has claimed to have documentation executed by

10     M.P.S.A. in addition to e-mails and notes which purportedly

11     prove that M.P.S.A. assumed obligations other than contained in

12     the subcontract of December the 18th and amended on the 1st of

13     May -- and amended by amendment number one thereafter on the

14     23rd of April, 2010.

15     Q.    And then?

16     A.    M.P.S.A. has repeatedly asked for copies of such document

17     and F.G.G. has constantly refused to provide it using all sorts

18     of excuses.    If any such document exists, please provide it by

19     return to this e-mail and identify the specific language or

20     section which supports your assertions, otherwise, we will

21     continue abiding by the contracts actually executed by M.P.S.A.

22     and F.G.G. which is exactly what we have been doing so far.

23     Q.    Number five?

24     A.    You also maintain that key officers of C.F.E. participated

25     in discussions with M.P.S.A.       In such a case, please provide the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 149 of 293
       DIRECT BEDDARD                                                           149


 1     names and titles of such C.F.E. officers and their direct

 2     contact information.        If you do not provide such names and

 3     titles, we will assume that this is nothing but another false

 4     statement.

 5     Q.    Okay.    And then do you give them, on number six, a

 6     deadline?

 7     A.    Yes.     M.P.S.A. demands for F.G.G. to provide written

 8     evidence that a misrepresentation was made, and I put the

 9     deadline for March 17, 2011.

10     Q.    Did you write this on your own or did you have assistance?

11     A.    It was assistance.

12     Q.    From whom?

13     A.    Legal.

14     Q.    I'm sorry?

15     A.    From the legal department.

16     Q.    From the legal department.

17                   Government's Exhibit Number 110.       Is that an e-mail

18     from Mr. Delgado in response to the preceding e-mail?

19     A.    Yes.

20                   MS. KANOF:    We move that Government's Exhibit

21     Number 110 be admitted into evidence?

22                   THE COURT:    Ms. Franco?

23                   MS. FRANCO:    No, objection.

24                   THE COURT:    GX-110 admitted.

25     BY MS. KANOF:


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 150 of 293
       DIRECT BEDDARD                                                        150


 1     Q.    How does he respond to you?

 2     A.    He confirms that he's in receipt of the e-mail regarding

 3     the pledge.

 4     Q.    And what has he done with it?

 5     A.    And then he said, I circulated and discussed it with the

 6     appropriate parties and I'm being charged with preparing the

 7     corresponding response.       Said response involves and requires

 8     C.F.E. participation at this time.        Please be advised that on

 9     behalf of C.F.E., we are committing to you to provide a formal

10     response by the end of business on Monday, March 28th, 2011.

11     Thank you in advance for your kind consideration.

12     Q.    Did you get a formal response on March 28th?

13     A.    I cannot remember if we did or didn't.

14     Q.    Government's Exhibit Number 111.       Is that another e-mail to

15     you on March 28th from Mr. Delgado?

16     A.    Correct, yes.

17                  MS. KANOF:    Move that Government's Exhibit 111 be

18     admitted into evidence?

19                  THE COURT:    Ms. Franco?

20                  MS. FRANCO:    No, objection, Your Honor.

21                  THE COURT:    GX-111 is admitted.

22     BY MS. KANOF:

23     Q.    Pursuant -- okay.      And this is his response; is that

24     correct?

25     A.    Yes.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 151 of 293
       DIRECT BEDDARD                                                         151


 1     Q.    And what is he telling you?

 2     A.    That pursuant to your inquiry regarding the reference

 3     matter, please find F.G.G.'s formal information clarification

 4     request presenting to engineer, Ing. Eduardo Buendia from C.F.E.

 5     I am asking engineer to provide response at his early

 6     opportunity.      Likewise, I'm attaching a pre-pledge inspection

 7     report prepared by C.F.E., wherein the location and possession

 8     of the equipment is clearly identified for your review.            I hope

 9     this will assist you in clarifying the issue in hand.

10     Q.    Okay.    So attached to 111 is a letter in Spanish, correct?

11     A.    Correct.

12     Q.    But it's on what kind of letter head?

13     A.    It's F.G.G. letterhead.

14     Q.    Okay.    And attached to that is what?

15     A.    It looks like information regarding to our scope of supply.

16     Q.    But this is in Spanish as well?

17     A.    Well, parts of it is, yes.

18     Q.    It's not in English, is it?

19     A.    Well, Mitsubishi M501F.

20     Q.    I can't hear you.     I'm sorry.

21     A.    Basically the Mitsubishi name is in English, so...

22     Q.    Okay.

23                   Do you know -- is that a Mitsubishi document?

24     A.    No.

25     Q.    And it's been attached to this e-mail and this letter,


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 152 of 293
       DIRECT BEDDARD                                                        152


 1     correct?

 2     A.    Correct.

 3     Q.    That was e-mailed to you?

 4     A.    Correct.

 5     Q.    Okay.    Let me just quickly talk to you about this

 6     inspection.      Here it says from Mr. Delgado, likewise, I'm

 7     attaching the pre-pledge inspection report provided by C.F.E.

 8     okay.    And is there any --

 9     A.    Can I --

10     Q.    Yes.

11     A.    Looking at this, I don't think I got this e-mail because

12     that's not my e-mail address.

13     Q.    It has your name on it with no e-mail address?

14     A.    That's why I'm just saying, right, that would not have gone

15     to me under that.

16     Q.    Okay.

17                   MS. FRANCO:    Your Honor, based on that, I move that

18     this exhibit be removed.        He can't identify it.

19     BY MS. KANOF:

20     Q.    You don't have an independent recollection of this e-mail?

21     A.    No.

22     Q.    Okay.    Let me ask you this then.     Let me ask you about

23     inspections.

24                   THE COURT:    What about her motion that we withdraw --

25                   MS. KANOF:    We got it from information and there's not


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 153 of 293
       DIRECT BEDDARD                                                          153


 1     always an e-mail address when there's a name.          I think we can

 2     clear that up later.

 3                  THE COURT:    Okay.

 4     BY MS. KANOF:

 5     Q.    You have no independent recollection of this, correct?

 6     A.    No.

 7     Q.    Do you know who Eduardo Buendia is?

 8     A.    Yes.   He works for C.F.E. in the administration of

 9     contracts in the reforma, right.

10     Q.    The Reforma is one of the two of the C.F.E. buildings; is

11     that correct?

12     A.    Yeah, Reforma do all of the contracts and everything.         They

13     get formulated at that office.        And then contracts then get

14     moved over to the projects in C.F.E., which is in a different

15     office in Mississippi office.

16     Q.    What is the purpose of doing an inspection of equipment?

17     A.    Well, it depends.      There's lots of different inspections.

18     I do an inspection.        I was looking for refurbishing what needs

19     to be done, so that's how I do them.

20     Q.    Well, what is the purpose of the end user in inspecting

21     equipment?

22     A.    Basically, here I can only think, is that he just makes

23     sure they exist.

24                  MS. FRANCO:    Objection, Your Honor.     He said he would

25     have to speculate.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 154 of 293
       DIRECT BEDDARD                                                           154


 1                   THE COURT:    Sustained.

 2     BY MS. KANOF:

 3     Q.    Were you aware of an emergency inspection that occurred on

 4     this equipment in December of 2009?

 5     A.    Yes.

 6     Q.    And what do you remember about it?

 7     A.    I was asked by both Hector and John Adams, could I organize

 8     inspections at Japan Takasago factory on the gas turbines and

 9     also could I facilitate inspection entrance to the Dunkirk port

10     authority where the warehouse was within the bonded area within

11     the part of Dunkirk.

12     Q.    And did you do that?

13     A.    Yes, I did, but I had to get further information, because

14     in Takasago, it's my factor, I can facilitate, but because it's

15     in a different country in France I have no authority.              So when I

16     asked the French authorities could I excerpted entrance, they

17     said we need passports, details, copies and everything, so we

18     can produce the proper documentation for the entrance.

19     Q.    Okay.    And -- what if anything did you think about the

20     inspection occurring at Christmastime?

21     A.    Well at the time I thought it was unusual.

22     Q.    Why?

23     A.    Because it's Christmas.

24     Q.    Well, the end user, when do they usually inspect the

25     equipment?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 155 of 293
       DIRECT BEDDARD                                                         155


 1     A.    Well, normally before you get a contract.

 2     Q.    Before you get a contract?

 3     A.    Yeah.

 4     Q.    Okay.   And when did the technical people -- who usually

 5     inspects the equipment?

 6     A.    Basically, it would be a technical person and usually a

 7     salesperson from our side, you know.        It would be usually a

 8     salesperson would visit with you, a technical person, right, and

 9     possibly somebody from global sources, who can have the bill of

10     materials.

11     Q.    Okay.   And is Mr. Buendia a technical person?

12     A.    Well, I know he is, right, just by his initials.

13     Q.    Okay.

14     A.    I think it's got "Ing.," which means he's an engineer, but

15     I know he's an engineer.

16     Q.    Okay.   Is he one of the individuals that you arranged to go

17     in and inspect the equipment?

18     A.    Yes.

19     Q.    Okay.   Government's Exhibit 12, I'm going to display the

20     English version to you, show you that.         Do you recognize your

21     name on this e-mail?

22     A.    Yes, it's from me.

23     Q.    And let me get to the text.       What is it, do you know?

24     A.    It's a letter from Marco to Mr. Buendia, engineer,

25     technical assistant manager, in relation to the property pledge


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 156 of 293
       DIRECT BEDDARD                                                        156


 1     agreement related to the contract for procurement of the assets.

 2     Q.    Okay.    Does this --

 3

 4                   MS. KANOF:    I'm sorry.   Did I move it into evidence?

 5     I forgot.

 6                   THE COURT:    No.

 7                   MS. KANOF:    We move admission of 112 and 112A, Your

 8     Honor.

 9                   MS. FRANCO:    No objection.

10                   MS. KANOF:    Okay.

11                   THE COURT:    GX-112 and 112A are admitted.

12     BY MS. KANOF:

13     Q.    This appears to be a letter to Mr. Buendia from

14     Mr. Delgado, correct?

15     A.    Yes.

16     Q.    And Mr. Delgado is asking something of Mr. Buendia,

17     correct?

18     A.    I think he's informing him of a clarification.

19     Q.    That what?    What is he informing him?

20     A.    By request you kindly confirm as soon as possible that the

21     Federal Electricity Commission, as signee of the above-mentioned

22     instrument, verifies that according to paragraph 2.6 of the

23     contract in question, it's legal.

24     Q.    What contract?       Does it say which contract?

25     A.    It doesn't say.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 157 of 293
       DIRECT BEDDARD                                                     157


 1     Q.    The procurement of assets contract?

 2     A.    Yes.

 3     Q.    Okay.    It says the assets verifies that according to that,

 4     title to the assets will not be effective until the time of

 5     payment.

 6     A.    At the time of the full payment of the cost in commercial

 7     operation of the equipment which is C.O.D.

 8     Q.    Okay.    It was -- again, was it the title to your equipment

 9     that you were concerned with?

10     A.    Basically, looking at this now, yes.

11     Q.    Okay.    And this is Mr. Delgado writing to Mr. Buendia,

12     correct?

13     A.    Yes.

14     Q.    Government's Exhibit Number 113, is that an e-mail from you

15     on March 29th?

16     A.    Correct.

17     Q.    Okay.

18                   MS. KANOF:    Move that 113 be admitted into evidence?

19                   THE COURT:    Ms. Franco?

20                   MS. FRANCO:    No, objection.

21                   THE COURT:    GX-113 is admitted.

22     BY MS. KANOF:

23     Q.    Do you h ave it in front of you?

24     A.    Yes.

25     Q.    It begins with an e-mail from you, is that correct,


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 158 of 293
       DIRECT BEDDARD                                                     158


 1     regarding the pledge?

 2     A.    Yes.

 3     Q.    So in the preceding e-mail from you, you asked -- you gave

 4     a deadline for the documentation; is that correct?

 5     A.    Correct, March the 28th.

 6     Q.    And now you are writing what?

 7     A.    Referring to your e-mail dated March 24th whereby we

 8     require you to respond to M.P.S.A.'s demand that F.G.G. provide

 9     written evidence that the misrepresentations made by F.G.G.

10     regarding the equipment, including the invalidity of the pledge

11     as being corrected with C.F.E. and the trust by close of

12     business on the 24th -- 28th, extended by F.G.G. request to

13     close of business the 28th of March, 2011.

14     Q.    And so no paperwork has been provided to you?

15     A.    No.

16     Q.    Have you gotten the handwritten notes that allegedly exist?

17     A.    No.

18     Q.    Have you gotten the e-mails that supposedly John Adams

19     wrote?

20     A.    No.

21     Q.    Have you gotten any of the contracts that supposedly have

22     Hector Ponce's and John Adams' initials all over them?

23     A.    No.

24     Q.    Have you gotten anything in writing the promise to clear up

25     this issue?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 159 of 293
       DIRECT BEDDARD                                                         159


 1     A.    Uh, basically, no.

 2     Q.    Okay.    And you wrote this and sent it to Mr. Gireud and to

 3     Mr. Delgado on March 29th; is that correct?

 4     A.    Correct.

 5     Q.    Government's Exhibit Number 115.       Do you recognize that as

 6     an e-mail from you to Mace Miller copied to Mr. Delgado?

 7     A.    Yes.

 8     Q.    And what is the topic of this e-mail?

 9     A.    Collection rights.

10     Q.    Back to that; is that correct?

11     A.    Yes.

12     Q.    And you address it to Mace Miller.        What are you talking

13     about?

14     A.    Can you confirm that M.P.S.A. will be directly copied on

15     the response from C.F.E.        As far as your proposal meeting next

16     week in Orlando with regard to the pledge, I would like to look

17     at all of the documents relating to the pledge.          I don't believe

18     I have everything I need over here.        Please let me know your

19     availability.

20     Q.    Government's Exhibit Number 117.       Do you recognize that as

21     an e-mail from Mr. Delgado to you dated April 8th of 2011?

22     A.    Yes, I do now.

23     Q.    Okay.

24                   MS. KANOF:    We move that Government's Exhibit 117 be

25     admitted into evidence.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 160 of 293
       DIRECT BEDDARD                                                     160


 1                   THE COURT:    Ms. Franco, any objection to 117?

 2                   MS. FRANCO:    No, Your Honor.

 3                   THE COURT:    GX-117 is admitted.

 4     BY MS. KANOF:

 5     Q.    Is this in response to you, this e-mail from Mr. Delgado?

 6     A.    (Reading silently.)

 7     Q.    You have asked that e-mail streams starts with an e-mail

 8     from you on March 22nd of 2011, correct?

 9     A.    Correct.

10     Q.    Or no, I'm sorry.

11     A.    It says, reply by.

12     Q.    March 17th of 2011, correct?

13     A.    Correct.

14     Q.    Okay.    And it's an e-mail in which you are asking for

15     assignment of collection rights, correct?

16     A.    Correct.

17                   MS. FRANCO:    Objection, Your Honor.    Leading.

18                   THE COURT:    Sustained.

19     BY MS. KANOF:

20     Q.    What were you asking for?

21     A.    As per our request, please find attached the draft letter

22     for your submission on F.G.G. letterhead requesting the

23     authorization for assignment of collection rights for the

24     contract in favor of Mitsubishi Power System.

25     Q.    And how did Mr. Delgado rescind -- respond?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 161 of 293
       DIRECT BEDDARD                                                        161


 1     A.    Kevin, with regard to the topic, I spoke to Patrick

 2     Altamura yesterday.        Please visit with him regarding this.

 3     Thank you.

 4     Q.    Did you visit with Mr. Altamura about that?

 5     A.    I did, yes.

 6     Q.    And what happened?

 7                  MS. FRANCO:    Your Honor, if this answer calls for

 8     hearsay, I'm going to object to it.

 9                  THE COURT:    I'm sorry.

10                  MS. FRANCO:    Your Honor, she said, what happened with

11     her conversation with the -- Altamura, so presumedly he's going

12     to respond as to what some other witness said or some other --

13                  MS. KANOF:    I'll withdraw the question.

14                  THE COURT:    All right.

15     BY MS. KANOF:

16     Q.    Government's Exhibit Number 118.       Is that an e-mail from

17     Mr. Delgado to you?

18     A.    Yes.

19                  MS. KANOF:    We'd ask that 118 be admitted into

20     evidence.

21                  THE COURT:    Ms. Franco.

22                  MS. FRANCO:    No, objection.

23                  THE COURT:    GX-118 is admitted.

24     BY MS. KANOF:

25     Q.    Mr. Beddard, Mitsubishi has been asking for information


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 162 of 293
       DIRECT BEDDARD                                                       162


 1     about the pledge, correct?

 2     A.    Yes.

 3     Q.    And what is the date of this e-mail?

 4     A.    The date of this one is the 8th of April, 2011.

 5     Q.    And in response to your many requests for information about

 6     the pledge, does Mr. Delgado send you this e-mail?

 7     A.    Yeah, I assume so.

 8     Q.    If you don't know, you don't know.

 9                   What did you tell him or what does he tell you?

10     A.    He says, Dear Kevin, as discussed during our meeting on the

11     6th of April, 2011, C.F.E. has informed us that M.P.S.A. has

12     already been provided with all of the information related to the

13     contract via M.P.S.A.'s I.F.A.I. request.         For this reason,

14     F.G.G. are will not process the request in question at this time

15     given it's redundancy.

16     Q.    Okay.    So do you remember meeting on the 6th of April of

17     2011?

18     A.    No.

19     Q.    Okay.    And what is an I.F.I.A. request?

20     A.    I don't know what that stands for, the initials.

21     Q.    But he's telling you, we're not going to give you the

22     records because of some request Mitsubishi has made to the

23     Mexican government; is that what he's saying?

24     A.    Apparently, so, yes.

25     Q.    Where did you get that information to put it into this


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 163 of 293
       DIRECT BEDDARD                                                         163


 1     e-mail?

 2                   MS. FRANCO:    Objection, Your Honor.    He didn't author

 3     this e-mail.

 4                   MS. KANOF:    I'm sorry.

 5     BY MS. KANOF:

 6     Q.    Do you know where Mr. Delgado got the information?

 7                   MS. FRANCO:    Objection.    Calls for speculation.

 8                   MS. KANOF:    Well, maybe he know.

 9                   THE COURT:    Let's see.    Maybe it does and maybe it

10     doesn't.

11                   Without speculating, do you know where...

12                   MS. KANOF:    Right.

13     BY MS. KANOF:

14     Q.    Do you know where he got that information?

15     A.    It could only come from Mexico, C.F.E.

16     Q.    Government's Exhibit Number 121.         Do you recognize that as

17     an e-mail from Mr. Delgado to you?

18     A.    Yes.

19                   MS. KANOF:    We'd ask that Government's Exhibit 121 be

20     admitted into evidence.

21                   THE COURT:    Ms. Franco?

22                   MS. FRANCO:    No, objection.

23                   THE COURT:    GX-121 is admit.

24     BY MS. KANOF:

25     Q.    Okay.    So this is -- what's the date?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 164 of 293
       DIRECT BEDDARD                                                        164


 1     A.    The date is the 10th of April, 2011.

 2     Q.    And what is the purpose of this e-mail?

 3     A.    It's an e-mail from Marco myself:        Please be advised after

 4     visiting with C.F.E. and pursuant to your discussion last week,

 5     F.G.G. continues to be very interested in exploring of -- in a

 6     very short time the options discussed as being represented to

 7     F.G.G. by C.F.E. top management, that all contract information

 8     has been provided to M.P.S.A.; however, F.G.G. is not privy to

 9     it nor in a position to confirm with it.         Redactions are being

10     made.    Thank you.

11     Q.    Previous to that, had you written an e-mail to Mr. Gireud?

12     A.    I don't know.

13     Q.    Right here on this screen?

14     A.    Oh, sorry.    It won't scroll up.

15     Q.    Okay.   The bottom is the previous e-mail, the one about not

16     giving you any documents because the I.F.A.I. [sic] requests.

17     And then you responded in this e-mail.         You see the regards,

18     Kevin Beddard?

19     A.    Yes.

20     Q.    So did you respond to Mr. Delgado on April 10th -- but

21     actually to Mr. Gireud?

22     A.    I directed it to Fernando Gireud.

23     Q.    Why did you do that instead of directing it to Mr. Delgado?

24     A.    Because he's the lead for the F.G.G.

25     Q.    And what did you -- how did you respond with regard to the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 165 of 293
       DIRECT BEDDARD                                                       165


 1     refusal to provide you documents because M.P.S.A. had sought

 2     them otherwise?

 3     A.    I explained in there.      I explained the discretion to inform

 4     F.G.G. that, one, M.P.S.A. project management did not have any

 5     of these documents and would contact our legal representatives

 6     with regard to these mentioned submitted documents via M.P.S.A.,

 7     I.F.A. [sic].

 8     Q.    Okay.   And what else?

 9     A.    And I put a note, M.P.S. [sic] note:        We will have our

10     legal representative confirm to F.G.G. directly with regard to

11     these mentioned submitted documents via M.P.S.A., I.F.A.I.

12     Q.    The last line says could you please confirm.         What are you

13     asking?

14     A.    (Reading silently.)

15     Q.    What matter are you talking about?        Are you talking about

16     the whole contract or what matter are you talking about?

17     A.    Basically, I'm looking for -- we require if F.G.G. could

18     confirm that these documents were complete without redaction and

19     inclusive of the annexes.       So basically the full prime contract

20     included annexes.

21     Q.    Because before did you have a concern about the annexes?

22     A.    Well, again, I've always had a concern as we've mentioned

23     here.    There was differences in the technical supply, right, who

24     supplied what and that will all be covered in their annexes.

25     Q.    Government's exhibit -- let's see.        I'm not sure if you're


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 166 of 293
       DIRECT BEDDARD                                                     166


 1     copied on this.      Yes, sir.

 2                  Government's government's Exhibit Number 122 is that

 3     an e-mail to you and to Mr. Delgado both?

 4     A.    Yes.     That's what it looks like, yes.

 5                  MS. KANOF:    I'll move that Government's Exhibit 122 be

 6     admitted into evidence.

 7                  MS. FRANCO:    No, objection.

 8                  THE COURT:    GX-122 admitted.

 9     BY MS. KANOF:

10     Q.    And what is the nature -- and it's from Patrick Altamura,

11     correct?

12     A.    Correct.

13     Q.    In-house lawyer for Mitsubishi?

14     A.    Correct.

15     Q.    And what is it regarding?

16     A.    Marco, you called me last Thursday to request a meeting to

17     discuss possible ways for F.G.G. to cure the problems created by

18     F.G.G.'s unauthorized attempt to pledge M.P.S. equipment.

19     During the call, you expressed assurances that during the

20     meeting you would somehow see to it that the assignment of the

21     collection rights would be affected.

22     Q.    Go on.

23     A.    It is important to bear in mind, one, F.G.G. breach of its

24     obligations under the subcontract to securing the assignment of

25     collection rights in favor of M.P.S.A. and, two, F.G.G.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 167 of 293
       DIRECT BEDDARD                                                         167


 1     unauthorized attempt to pledge Mitsubishi's, M.P.S.A.'s

 2     equipment at two distinctly different issues.

 3     Q.    Go ahead.

 4     A.    Despite numerous past assurances over the past year that

 5     F.G.G. had filed the appropriate documents for the assignment

 6     collection rights and the approval and the approval was

 7     imminent, F.G.G. continues to be in breach of this important

 8     material term of the subcontract.

 9     Q.    Can you continue, please?

10     A.    For the avoidance of any misunderstanding, your invitation

11     to meet with F.G.G. does not change the concerns expressed by

12     M.P.S.A. and in Kevin's e-mail of the 8th of April -mail below.

13     F.G.G. continues to be in breach of obligations to secure the

14     assignment of Collection rights in favor of Mitsubishi.

15                  Consequently, F.G.G. must expedite -- expeditiously

16     proceed with all diligence to submit the forms that were

17     prepared by M.P.S.A.'s outside counsel at your request to C.F.E.

18     and cause the assignment of collection rights in favor of

19     M.P.S.A. to be expeditiously approved by C.F.E. acknowledged by

20     the Commisión and affected by F.G.G.

21     Q.    Government's Exhibit Number 123.        Is this an e-mail from

22     Mr. Delgado to you and others?

23     A.    Yes.

24                  MS. KANOF:    Move that 123 be admitted into evidence.

25                  MS. FRANCO:     No, objection.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 168 of 293
       DIRECT BEDDARD                                                         168


 1                  THE COURT:    GX-123 is admitted.

 2     BY MS. KANOF:

 3     Q.    And how does Mr. Delgado respond?

 4     A.    Well, he responds to Patrick because it's Patrick.           Thank

 5     you forgetting back to me on the possibility of meeting to

 6     resolve the issues related to the pledge and assignment of

 7     collection rights between F.G.G. and M.P.S.A.          You're e-mail

 8     correctly reflects F.G.G.'s interest in addressing and resolving

 9     the issues at hand, including, as it relates to the assignment

10     of collection rights; however, please note and confirm that as

11     part of your conversation, our conversation, we agree to

12     disagree on F.G.G.'s position regarding the validity of the

13     pledge.      F.G.G. never accepted M.P.S.'s position as correct and

14     that F.G.G. shares the same position as C.F.E. regarding the

15     issue as presented by C.F.E. officials to M.P.S.A. counsel,

16     Mexico counsel, this past week.

17     Q.    Go ahead.

18     A.    We also discussed the need for you to visit with management

19     to decide on the feasibility of the proposed meeting in

20     tentative days of appropriate -- (mumbles).         Please advise

21     regarding the -- next one.

22     Q.    That's fine.

23                  So the assignment of collection rights, it's now a

24     year and a half later, correct?

25     A.    Yes.


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 169 of 293
       DIRECT BEDDARD                                                        169


 1     Q.    If you had this assignment of collection rights, the money

 2     could not go into any other bank account than Mitsubishi's from

 3     C.F.E., correct?

 4     A.    From my invoice, yes.

 5     Q.    And regarding the first cut of money, you were supposed to

 6     get how much, 14-something-million?

 7     A.    Well, the initial was 16 million, because that was the

 8     first invoice we put in from the first payment schedule.           Then

 9     the second payment schedule, what was done was 14 point, I don't

10     know, 5 or something.

11     Q.    And you got how much?

12     A.    11.3 million.

13     Q.    So, I'm no mathematician, but approximately how much less

14     did you get that you were supposed to get?

15     A.    Over 3 million.

16     Q.    And if you had assignment of collection rights within five

17     days as the prime contract said, would you have known where that

18     money came from and went?

19     A.    Could you explain?

20     Q.    If you had assignment of the collection rights and only

21     gotten $11 million instead of $14 million, it would have come

22     from C.F.E. correctly?

23     A.    Well, it would have come from the Mexican bank, which would

24     be the --

25     Q.    A trust?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 170 of 293
       DIRECT BEDDARD                                                     170


 1     A.    The trust, yeah.

 2     Q.    Representing C.F.E.

 3     A.    Correct.

 4     Q.    Okay.   And so then you -- who would you have been able to

 5     complain to that you are not getting the right amount of money?

 6     A.    Basically then I would go back to F.G.G., first of all,

 7     right, and say I put this in, we've got the collection rights,

 8     can we go to C.F.E. and find out the reason why we have not

 9     received our full amount as per our invoice?

10     Q.    Did you ever find out why you didn't receive that full

11     amount?

12     A.    Well, it was on a letter previously that said it was

13     financials were taken out and a fee of 1 million was taken out.

14     Q.    Okay.   And you protested that.      Did you ever get back the

15     money that was owed to you?

16     A.    Well, again, right, as I've stated, another negotiations

17     were taking place and then another payment schedule come out,

18     and actually then, right, I had to give actually 1.1 million

19     back in a credit, because the new payment schedule was due for

20     two invoices.     So actually I was due 9 million, right.

21     Q.    Government's Exhibit Number 124, in front of you.

22     A.    Yes.

23     Q.    Do you recognize that as an e-mail to you and Mr. Delgado

24     and others from Mr. Altamura?

25     A.    Yes.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 171 of 293
       DIRECT BEDDARD                                                     171


 1     Q.    Is that --

 2                  MS. KANOF:    We move that Government's Exhibit 124 be

 3     admitted into evidence.

 4                  THE COURT:    Ms. Franco?

 5                  MS. FRANCO:    No, objection.

 6                  THE COURT:    GX-124 is admitted.

 7     BY MS. KANOF:

 8     Q.    Is that a response to Mr. Delgado's previous e-mail?

 9     A.    That appears that part is sent back.        Dear Marco, I

10     currently note I do not agree with the statements which you paid

11     on the third sentence of your -- of the first paragraph were

12     part of our conversation.

13     Q.    So, previously, Mr. Delgado had said that there had been a

14     conversation about these matters and Mr. Altamura's disagreeing?

15     A.    That appears so on this, yes.

16     Q.    Government's Exhibit Number 125.       Do you recognize this as

17     an e-mail from Mr. Delgado to Mr. Altamura and to you and

18     others?

19     A.    What I could say as to the part I noticed, again, when it

20     goes into this, it doesn't show my e-mail so I can't say that.

21     Q.    You had previously mentioned somebody named Andres?

22     A.    Yes.

23     Q.    Is he on this e-mail?

24     A.    Yes.

25     Q.    And who was Andres?


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 172 of 293
       DIRECT BEDDARD                                                          172


 1     A.    Andres Maynez (phonetic) was my fourth project manager with

 2     C.F.E.

 3                  MS. KANOF:    And we move, Your Honor, 125 into

 4     evidence.

 5                  THE COURT:    Ms. Franco?

 6                  MS. FRANCO:     No objection, Your Honor.

 7                  THE COURT:    GX-125 is admitted.

 8     BY MS. KANOF:

 9     Q.    And what is the date of this?

10     A.    The date is the 12th of April, 2011.

11     Q.    All right.    And is this from Mr. Delgado?

12     A.    Yes.

13     Q.    And what is he telling Mr. Altamura?

14     A.    He's thanking him for his response saying that I thank you

15     for your response.        I had a chance to review your latest e-mail

16     and I will defer to your better recollection.          That being the

17     case, please note that both C.F.E. and F.G.G. differ from your

18     appreciation of the validity of the pledge as discussed by

19     C.F.E. with your Mexican attorneys, but nonetheless are

20     extremely sensitive to the importance of M.P.S.A.'s concern.

21     For this reason, it is F.G.G.'s sincere hope that we will still

22     meet and resolve the issues under consideration.          I look forward

23     to hearing from you.

24     Q.    Mr. Beddard, did you have any other involvement in this

25     matter?


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 173 of 293
       CROSS-EXAMINATION BEDDARD                                              173


 1     A.    No, because I left it to legal.       It was purely a legal

 2     matter.    I needed to concentrate on the project, so I handed it

 3     over to the legal department.

 4                   MS. KANOF:    I'll pass the witness.

 5                   THE COURT:    Ms. Franco?

 6                   MS. FRANCO:    Thank you, Your Honor.

 7                                 KEVIN JOSEPH BEDDARD,

 8                         CROSS-EXAMINATION BY THE DEFENSE

 9     BY MS. FRANCO:

10     Q.    Good afternoon, Mr. Beddard.        I promise I won't keep you

11     very much longer.

12     A.    Okay.

13     Q.    Just a few questions.       I wanted to clarify some things.

14                   What it is is that you weren't a party to the teaming

15     agreement, correct?

16     A.    Correct.

17     Q.    And that was an agreement that was reached between

18     Mr. Gireud and Mr. Adams, John Adams?

19     A.    Again, I wasn't party to it.        I know Rick Williams was

20     involved and I know John Adams was.         I don't know who the

21     parties for F.G.G. were.

22     Q.    Okay.    And you testified earlier, I think, yesterday and

23     today that you had looked it over to find out whether or not it

24     was feasible, if this is something that M.P.S.A. should do

25     because you had to have -- because you had this -- those


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 174 of 293
       CROSS-EXAMINATION BEDDARD                                               174


 1     turbines available if one were to enter into a contract,

 2     correct?

 3     A.    No.   I said what I did when I got the subcontract.          I did a

 4     risk analysis, which I do.           So I got the subcontract in December

 5     and because it had a -- it says what -- one sentence in there

 6     refers to the teaming agreement, as a risk analysis I have to

 7     look at that document to see if there's any risk or potholes,

 8     anything that can affect the subcontract.

 9     Q.    Okay.    And from your recollection, now, some few years

10     later, after you looked at that teaming agreement, nothing

11     jumped out at you that made you concerned that this was a bad

12     risk for M.P.S.A., correct?

13     A.    Basically, that was the assumption if that was held up.

14     Q.    Let me see if I can get my exhibits back up.

15                   Your Honor, if you'll just give me a second.

16     BY MS. FRANCO:

17     Q.    I think it's already been admitted, but it's government's

18     Exhibit 12A, I believe, which is the subcontract.          Do you see

19     that on your screen?

20     A.    Yes, I do.

21     Q.    Okay.    And this is the English version of it.       I imagine?

22                   MS. FRANCO:    If we haven't already, Your Honor, I'd

23     ask for the Spanish version to also be admitted.

24                   THE COURT:    Is that Exhibit 12?

25                   MS. FRANCO:     12A.    This is 12A and then 12 is the


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 175 of 293
       CROSS-EXAMINATION BEDDARD                                               175


 1     Spanish version.

 2                   THE COURT:    Yes, ma'am.    12 and 12A have both been

 3     admitted.

 4                   MS. FRANCO:     Thank you.

 5     BY MS. KANOF:

 6     Q.    I'm scrolling down because through this contract, this

 7     subcontract, and I know you have a difference of opinion as to

 8     whether or not it's a real contract or not, but there's a

 9     handwritten note at the bottom of it at the end of the contract.

10     Do you see that?      I'm getting to it, I promise.      Okay.     This is

11     the English version.

12                   And the Spanish version, it's actually handwritten

13     into the contract.         But here it says where it's handwritten in

14     English it says, with respect to the signed subcontract, the

15     parties agree to check and amend the subcontract as needed and

16     to adjust the price according to the final arrangements for the

17     letter credit, cost, shipping delivery terms and any errors in

18     the document and adjustment based on final prime contract.             You

19     see that, right?

20     A.    I do, yes.

21     Q.    Okay.    So the subcontract in some ways it refers back to

22     the prime contract that C.F.E. and F.G.G. were going to enter

23     into, correct?

24     A.    Could you repeat that?

25     Q.    The -- based upon that written --


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 176 of 293
       CROSS-EXAMINATION BEDDARD                                          176


 1     A.    Could we go back?

 2     Q.    Uh-huh.    Oh, I'm sorry.

 3                   Based upon that handwritten note -- it's typed in the

 4     English version -- but in the handwritten note, it refers back

 5     to that prime contract, correct?

 6     A.    Yes.

 7     Q.    Now you testified yesterday and I think sometime today as

 8     well, that this is an unusual occurrence for you to be involved

 9     in this three-party contract.       And normally, what you would be

10     doing is you would be working directly with the customer,

11     correct?

12     A.    Basically, the normal thing would be directly with the end

13     user or through the erection contractor, right.          It was

14     installing all of the plans for the end user.

15     Q.    Right.    So you -- so this situation, where you have

16     basically a broker which would be F.G.G., this was an unusual

17     circumstance for you that you were having to use an intermediary

18     to talk to the customer who wanted your equipment, correct?

19     A.    Correct.

20     Q.    Okay.    And you weren't a party to any of the conversations

21     that F.G.G. had with either your boss, Mr. Adams, or with the

22     consultant, Mr. Ponce, correct?

23     A.    Correct.

24     Q.    And that became apparently very true later on in this saga

25     between all of you-all regarding the installation of these


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 177 of 293
       CROSS-EXAMINATION BEDDARD                                           177


 1     turbines, because you mentioned just a little while ago --

 2                  MS. KANOF:    Objection, Your Honor.    Compound question

 3     and is there a question.

 4                  THE COURT:    Well, I'll sustain it as to a compound

 5     question.     You ask one question then.

 6     BY MS. FRANCO:

 7     Q.    You mentioned earlier the terms of kept changing, correct?

 8     A.    Yes.

 9     Q.    The original invoice that you said -- sent out, that wasn't

10     based on anything that was in the subcontract.          That was

11     something that was told to you that to charge the 16 percent of

12     the overall contract price to C.F.E., correct?

13     A.    Correct.

14     Q.    And as a result of other individuals being involved in this

15     contract, those numbers were eventually reduced down, correct?

16     A.    There's changes, yes.

17     Q.    Yes.   And so when you testify that the 11 million payment

18     that came in in March, at first you thought it had been shorted,

19     correct?     In other words, M.P.S.A. should have gotten more than

20     $11 million, correct?

21     A.    Correct.

22     Q.    But later on, because the contractual terms were changed,

23     payment terms were changed, that amount was actually an

24     overpayment, that the money that was made to M.P.S.A. was an

25     overpayment, correct?


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 178 of 293
       CROSS-EXAMINATION BEDDARD                                              178


 1     A.    Correct, yes.

 2     Q.    And you had to reimburse back to or give a credit, I should

 3     say, back to F.G.G. and C.F.E. for that overpayment, correct?

 4     A.    Correct.

 5     Q.    And the $7 million that was paid I believe in July, if I'm

 6     not mistaken, that was the $7 million that you had submitted on

 7     your invoice, correct?

 8     A.    We have to just go back a little bit here, right.

 9                   The first invoice was for 16 million, right.

10     Q.    Yes, sir.    I'm asking you about the second.       The second

11     payment that came in was the $7-million payment, correct?

12     A.    I can't remember if that was the second time or the third

13     payment time.

14                   MS. FRANCO:     Your Honor, may I have a moment and I'll

15     pull up the exhibit?

16                   THE COURT:    Yes, ma'am.

17                   MS. FRANCO:    I think it's Government's Exhibit Number

18     80.   I'll move on, Your Honor, while --

19     BY MS. FRANCO:

20     Q.    And I'll come back to you on that --

21     A.    Okay.

22     Q.    -- as to the $7 million that came through.

23                   Now, going back to my point though is, is that a lot

24     of -- from what you testified to yesterday about commercial,

25     people in commercial and marketing being involved in this, and


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 179 of 293
       CROSS-EXAMINATION BEDDARD                                             179


 1     you're the tech guy; you're the engineer; you're the one that

 2     needs to sign off on this, because these are your babies, these

 3     turbines are yours to make sure that they go to a good home

 4     right?      Is that correct?

 5     A.    Basically, they are not mine.       They belong to Mitsubishi.

 6     Q.    Right.    But they were your responsibility.

 7     A.    Right.

 8     Q.    So you want to make sure the customer, the end user, is

 9     happy with the equipment that you are responsible for, correct?

10     A.    Correct.

11     Q.    And so you didn't have any dealings with whatever was going

12     on, on the other part of this deal, the M.P.S.A. deal, as far as

13     the monies involved or pledges being made or anything like that.

14     You had no part in that conversation.         Your conversation was

15     regarding the equipment and it's suitability for what Mexico,

16     what C.F.E. needed it for, correct?

17     A.    No.

18     Q.    It's not correct?

19     A.    No, it's not correct.

20     Q.    Okay.    So tell me your -- your responsibility was to make

21     sure that all of this -- the contract was met as far as the

22     specifications were met, that it was ready to go, that you knew

23     that you were going to get paid -- obviously, M.P.S.A. --

24     A.    That's what I just said.

25     Q.    Right, for the equipment, correct, before you got moved on.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 180 of 293
       CROSS-EXAMINATION BEDDARD                                              180


 1     A.    Correct.

 2     Q.    But as far as the terms between the parties, be it F.G.G.,

 3     Mr. Gireud, Mr. Adams, Mr. Ponce, many of those terms you were

 4     not privy to, correct?

 5     A.    Correct.

 6                   MS. FRANCO:    May I have just a moment, Your Honor?      I

 7     think we found that exhibit.

 8     BY MS. FRANCO:

 9     Q.    Now the other part of what was being contemplated at this

10     times was a long-term service agreement.         I think we saw some

11     e-mail with regard long-term service agreement, correct?

12     A.    Reference to it.      But that part of the business is not

13     mine.

14     Q.    Okay.    So when you're looking at these documents and

15     figuring out if the turbines are going to make specs and what

16     Mexico, what C.F.E. wanted, the long-term service agreement,

17     that was not of a concern to you, correct?

18     A.    Correct.

19     Q.    Now I have a couple of questions, a few questions really,

20     about the gray market that you talked about that's going back to

21     the turbines that were available.

22                   You had testified that the turbines were -- they had

23     already been manufactured and they had already been built for

24     another project that fell through, correct?

25     A.    Correct.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 181 of 293
       CROSS-EXAMINATION BEDDARD                                          181


 1     Q.    And when you were first brought into this, was it Mr. Adams

 2     that brought you into this deal?

 3     A.    Uh, yes.

 4     Q.    He asked you to get an estimate for the, you know, the

 5     refurbishment or making these three turbines work in the Mexico

 6     project, correct?

 7     A.    Correct.

 8     Q.    Do you recall what that dollar amount was?

 9     A.    No, I don't.

10     Q.    Okay.   And you knew that or I suppose, and correct me if

11     I'm wrong, but Mr. Adams knew also that the two gas and the one

12     steam turbines were available, correct?

13     A.    Yes.    Yes.

14     Q.    And do you know for how long those turbines had been

15     sitting around waiting for someone to purchase them?

16     A.    The initial purchases was 2003, so that would be the

17     manufacturing date.      I cannot say what the bill of sale was,

18     date, when they changed back to us.

19     Q.    And if you don't know, then say you don't know, but do you

20     know whether or not M.P.S.A. ever received any type of monetary

21     compensation for those three turbines from the cancelled deal?

22     A.    Oh, no.

23     Q.    M.P.S.A. didn't receive any money from that?

24     A.    No.

25     Q.    At least to the best of your knowledge?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 182 of 293
       CROSS-EXAMINATION BEDDARD                                          182


 1     A.    Oh, yes.

 2     Q.    So they had been in a -- I guess two were in a warehouse in

 3     Japan and one was in France, correct?

 4     A.    The turbines were, but the auxiliaries were spread around

 5     the world.

 6     Q.    But the meat of this contract are the turbines, right?

 7     They're a big portion of the costs.

 8     A.    They don't work without the auxiliaries.

 9     Q.    Pardon me?

10     A.    They can't twirl without the auxiliaries.

11     Q.    Okay.   But the turbines that I'm asking you about, the two

12     of them were in Japan and one in France, correct?

13     A.    Correct.

14     Q.    And have they been there for since 2003 when they were

15     manufactured and at some point in time that deal fell through?

16     A.    No.   When the deal -- the initial deal, they were on

17     shipment; the steam turbines were on a shipment from Japan to

18     Brazil.     And what I'm told the deal went south, so A.D.F. called

19     the ship to go to Dunkirk and offload there.

20     Q.    Okay.   Just the one turbine, correct?

21     A.    The one turbine, the steam turbine.

22     Q.    Okay.   And you talked about this idea of a gray market in

23     that the sense that, and correct me if I've misunderstood what

24     you were saying, but a gray market is that because these are

25     already manufactured, it's not like you're starting the deal


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 183 of 293
       CROSS-EXAMINATION BEDDARD                                           183


 1     from brand new.     You already had the equipment available,

 2     correct?

 3     A.    Correct.

 4     Q.    And have you ever worked a deal before with a broker like

 5     F.G.G. on a gray market deal?

 6     A.    Basically, not me, no.

 7     Q.    Okay.   And earlier you testified -- I'm going back to

 8     Government's Exhibit Number 12 that -- I'll pull up 12A -- that

 9     this -- that the procurement, this subcontract, that the reason

10     why you had problems with it from the get-go was because of some

11     substantial terms were left out, correct?

12     A.    Yes.

13     Q.    And you talked about the specs of the equipment like the

14     specificity of them as to far as modifications that would need

15     to be made, because now these turbines are going to a different

16     climate, correct?

17     A.    Correct.

18     Q.    And also missing from there would be the payment schedule,

19     like how is it that M.P.S.A. is going to get paid for the

20     delivery of or the transfer of these turbines to C.F.E.,

21     correct?

22     A.    Correct.

23     Q.    And also where they're supposed to go, correct?

24     A.    Correct.

25     Q.    And how they're supposed to get there.        That wasn't in the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 184 of 293
       CROSS-EXAMINATION BEDDARD                                              184


 1     contract either, correct?

 2     A.    Correct.

 3     Q.    But M.P.S.A. made this contract, correct?

 4     A.    Um --

 5     Q.    They drafted it, correct?

 6     A.    I do not know that.

 7     Q.    You don't know that?

 8     A.    (Shaking head negatively.)

 9     Q.    But M.P.S.A. signed the contract, correct --

10     A.    Correct.

11     Q.    -- and the amendment that was done later.         So after you

12     have identified that, mailman, there's some problems here with

13     this subcontract, that amendment to the contract, that was also

14     prepared by an done by M.P.S.A., correct?

15     A.    Correct.

16     Q.    And at that point in time, whether or not anyone had gotten

17     a copy of the prime contract, that had already been discussed,

18     correct?

19     A.    Many times.

20     Q.    Many times.     And, yet, they're -- yet, at this point in

21     time, at least from your recollection, no one had looked or you

22     had not looked at the prime contract, correct?

23     A.    Correct.     I had not looked at it.

24     Q.    Pardon me?

25     A.    You're correct that I did not look at that.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 185 of 293
       CROSS-EXAMINATION BEDDARD                                             185


 1     Q.    And one of the things I just wanted to make clear is that

 2     when you were testifying in direct, everything that's going on

 3     here is what you -- what happened with you, not what Mr. Adams

 4     was doing, not what Mr. Ponce was doing or what they were doing

 5     somewhere else, correct?

 6     A.    Correct.

 7     Q.    Did you know that the prime contract called for the

 8     turbines to be new, brand new, as opposed to I guess old but not

 9     used?

10     A.    Uh, you --

11     Q.    Which I think is how you described it is that it was --

12     they'd never been used, but they weren't new, correct?

13     A.    They were not newly manufactured.

14     Q.    Pardon me?

15     A.    They weren't newly manufactured.

16     Q.    So you didn't know that the prime contract called for those

17     turbines to be --

18     A.    I cannot remember.

19     Q.    When you're looking at -- once you looked at the

20     subcontract, you identified that there were several problems

21     with it, I think you had indicated that you contacted

22     representatives back at M.P.S.A. with your concerns.           And so my

23     question with regard to that, would that be Mr. Adams or

24     Mr. Ponce that you were talking to?

25     A.    Yes, and the legal.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 186 of 293
       CROSS-EXAMINATION BEDDARD                                           186


 1     Q.    And who?

 2     A.    And with legal.

 3     Q.    With legal, too.

 4                 Okay.   And so the ones that are responding back to you

 5     primarily during this early part of the contract, was that

 6     Mr. Adams and Mr. Ponce?

 7     A.    Correct.

 8     Q.    Now if you know -- this is a big deal.        It was $120-million

 9     deal, correct?

10     A.    It was a deal.

11     Q.    Right.   Well, I guess it's relative, right, because you

12     probably do bigger deals.

13     A.    We do.

14     Q.    To me that's a big deal.

15                 MS. KANOF:    Objection, Your Honor.     What's a big deal

16     to her?

17                 THE COURT:    So what's your objection?

18                 MS. KANOF:    It's not a question.     It's a side comment.

19     It's evidence.

20                 THE COURT:    I'll sustain the sidebar objection.

21     BY MS. FRANCO:

22     Q.    With the $120-million deal, do you know whether or not

23     anyone on the commercial part of it would have gotten a bonus

24     for securing this deal for getting these turbines out of storage

25     and getting them out and operating?        Do you know whether


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 187 of 293
       CROSS-EXAMINATION BEDDARD                                          187


 1     Mr. Adams or Mr. Ponce would be financially compensated for

 2     making this deal going through?

 3     A.    I have no knowledge of that at all.

 4     Q.    One of the things that concerned you also about the

 5     contract was the subcontract, was that the big stick wasn't

 6     there, the termination agreement or termination terms, correct?

 7     A.    Correct.

 8     Q.    And in fact there was a -- I think it's an arbitration

 9     language in the contract, correct?

10     A.    Correct.

11     Q.    And from your -- based on your experience, that was a

12     problem for you, because there wasn't anything to force the

13     parties to do what they needed to do, correct?

14     A.    Basically, yes.

15     Q.    And when you went in and renegotiated part of the

16     subcontract by coming up with the amendment, there still wasn't

17     a termination agreement in there, correct?

18     A.    You are correct, yes.

19     Q.    And that was after you-all had problems with the terms with

20     C.F.E. and F.G.G., correct?

21     A.    Correct.

22     Q.    When you express your concerns at the subcontract, you

23     testified earlier, I believe yesterday, that you were the one to

24     implement the contracts, correct?

25     A.    Correct.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 188 of 293
       CROSS-EXAMINATION BEDDARD                                          188


 1     Q.    And if you didn't want a contract to be implemented, it

 2     wouldn't be implemented, correct?

 3     A.    No.   Basically, we have standard operating procedures.      Now

 4     basically -- and one of them is the hand over from commercial

 5     and sales and marketing to projects to administrate, so they've

 6     got to hand over the contract to us and it's got to be in full

 7     form, evident, and also they've got to give us their risk

 8     analysis of what happened getting this, so then we could look at

 9     that, with it, and we've got everything so we can administrate

10     that contract.     And basically, as you've just said, all of these

11     pieces went together.

12     Q.    Right.    So even though you, as the implementer of the

13     contract, and you didn't like the terms of the contract, in

14     fact, you didn't even think it was a contract, it still went

15     through because your boss, Mr. Adams, said he wanted it to go

16     through, correct?

17     A.    Did it go through?     I don't understand the question.

18     Q.    Okay.    Well, you got paid, M.P.S.A. got paid, correct, for

19     the turbines, even though they hadn't been delivered yet, but

20     the partial payments, the first two partial payments had been

21     made, correct.

22     A.    We have to, right.

23     Q.    Right.    But the subcontract was signed back in December of

24     20 -- 2009, correct?

25     A.    Correct.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 189 of 293
       CROSS-EXAMINATION BEDDARD                                          189


 1     Q.    And the amendment was sometime later, correct?

 2     A.    That was in April --

 3     Q.    In April of 2010?

 4     A.    -- the following year, yeah.

 5     Q.    Right.    So at that point in time, any error that you

 6     thought might have been problematic with the subcontract, it was

 7     the amendment to the contract, that was an attempt to fix some

 8     of the problems in the subcontract, correct?

 9     A.    Correct.    Yes.

10     Q.    Okay.    But from what you were testifying to just a moment

11     ago, there are still persisted problems with the contract,

12     correct?

13     A.    Yes.

14     Q.    One of the things you testified about yesterday was on the

15     delivery location.       I asked you earlier before, that part of the

16     problems with the subcontract is that the delivery and location

17     wasn't in there, at least it wasn't described as to how the

18     turbines were supposed to get to Mexico, correct?

19     A.    Correct.

20     Q.    And on that -- you testified yesterday that John Adams had

21     told you to -- that that was going to be a second phase of the

22     contract?

23     A.    Yes.

24     Q.    And so he instructed you to not worry about that part, that

25     that -- that there would be a separate contract with regard to


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 190 of 293
       CROSS-EXAMINATION BEDDARD                                            190


 1     the delivery as far as who is responsible for it and how much

 2     M.P.S.A. would get paid for it?

 3     A.    I couldn't say not that he said do not worry, right,

 4     because I always worry because they're my babies, as you said.

 5     Q.    Okay.    But he told you not to worry about it.       It was going

 6     to be handled in a second contract?

 7     A.    Yes, which would be a sale, a change order.

 8     Q.    A change order.     Okay.

 9                   When you were testifying earlier, you talked about

10     that I think you said that there had been five project managers

11     on this Agua Prieta project, correct?

12     A.    Correct.    Since it finished, but, you know.

13     Q.    Right.    That's what I was going to ask you.       So it's

14     finished, right?

15     A.    Yeah, I finally completed it.

16     Q.    So you found a home for the turbines, which was originally

17     contemplated back in 2009, correct?

18     A.    Yes, the same home.

19     Q.    The same home?

20     A.    The same home.

21     Q.    A lot of your e-mail correspondence that you had went

22     directly to Mr. Gireud as the managing partner of F.G.G.,

23     correct?

24     A.    Correct.

25     Q.    And you said that was pursuant to protocols within your own


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 191 of 293
       CROSS-EXAMINATION BEDDARD                                            191


 1     company, correct?

 2     A.    Correct.

 3     Q.    And as far as you could tell, that Mr. Gireud was an active

 4     participant in trying to make this deal happen between C.F.E.,

 5     F.G.G. and M.P.S.A., correct?

 6     A.    I would hope so, yes.      That's the intention.

 7     Q.    And you mentioned, also, that your own internal controls

 8     are, I guess protocol, is a lot of times you're supposed to copy

 9     in your higher-ups in some of your e-mails, but in some of your

10     e-mails you don't do that.       Some of your e-mails were without

11     all of that extra language that was on the bottom; is that

12     right?    So sometimes you would follow that protocol and copy in

13     every one in the company, and other times it would be an e-mail

14     from you to Mr. Gireud or to Mr. Adams or to Mr. Ponce or...

15     A.    If it was an official mail, then we have set people on the

16     copy list, right.     So the copy list would be saying they need to

17     be on the copy list so you put them on.

18                 And depending on the subject matter, right, if it was

19     a technical, say electrical, I put the electrical engineer on

20     the copy.    If it was mechanical, I put the mechanical engineer,

21     except -- so relevant people could change on the copy list.

22     Q.    In other words, it would change as far as it wasn't a set

23     protocol, it would depend on what the circumstances are and what

24     the subject matter was?

25     A.    It was a minimum protocol then you could add in the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 192 of 293
       CROSS-EXAMINATION BEDDARD                                              192


 1     different names relative.

 2     Q.    The assignment of collection rights, we heard a lot of

 3     testimony about that.      Eventually, the assignment of collection

 4     rights, in other words, the ability for M.P.S.A. to get paid

 5     directly from the trust in Mexico, that was eventually

 6     effectuated, correct?

 7     A.    No.

 8     Q.    It never was?

 9     A.    It never was.

10     Q.    The -- when you were sending your invoices to F.G.G. to get

11     paid and you said that you based it off of because you didn't

12     have a payment schedule at the very beginning, so you were

13     basing it off of what was common -- well, I think there was

14     something in there about two months after signing the contract,

15     so you're basing it upon that, correct?

16     A.    Correct.

17     Q.    And then that's when the other part of M.P.S.A. got

18     involved and they renegotiated as far as when or how much --

19     when you were supposed to invoice and how much F.G.G. was

20     supposed to pay you, correct?

21     A.    No.   First part was the -- for the contract there.          There

22     was one payment schedule, so we invoiced to that payment

23     schedule, right, which was the 16.9 million, right.           We didn't

24     get paid that amount.

25     Q.    Right.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 193 of 293
       CROSS-EXAMINATION BEDDARD                                           193


 1     A.    Then there was negotiations in that with the parties.        And

 2     then a new payment schedule would come out, an agreement that we

 3     would get paid the 14.5 million, right, so again another invoice

 4     went out.      And then we didn't get paid again, right, or we got a

 5     reduced amount of 11 million, with it.         And then, why, and then

 6     negotiations went on again, and then another payment schedule

 7     would come out, right, and again, then I had to send in to the

 8     amount of 11 million, which was received, and we need another 9

 9     million to make us whole for that first invoice.

10     Q.    Okay.    But all of those terms with regard to the payment

11     schedule, that was being handled by Mr. Ponce and Mr. Adams,

12     correct?

13     A.    Correct.

14     Q.    So you weren't a party to that?

15     A.    No.

16     Q.    And so when you were sending the invoices out --

17                   MS. KANOF:    Your Honor, I'm going to object to

18     assuming facts not in evidence, because Mr. Adams left before

19     the first amendment, and so he couldn't possibly have been

20     participating in all of the negotiations for the changes.

21                   THE COURT:    All right.

22                   MS. FRANCO:    The change in payment --

23                   THE COURT:    Ms. Franco?

24                   MS. FRANCO:    Pardon, me?

25                   THE COURT:    Ms. Franco, response to Mr. Kanof?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 194 of 293
       CROSS-EXAMINATION BEDDARD                                               194


 1                   MS. FRANCO:    Well, Your Honor, I'm just asking.    He

 2     was the one who was there, and I said Mr. Adams and Mr. Ponce,

 3     so I mean he responded to that and that -- another part of

 4     M.P.S.A. was working on negotiating the payment reductions.

 5                   THE COURT:    All right.

 6     BY MS. FRANCO:      So whether it be Mr. Adams, Mr. Ponce or

 7     Mr. Jones, somebody else at M.P.S.A. was negotiating with F.G.G.

 8     to reduce the amount of payment being paid -- made from F.G.G.

 9     to M.P.S.A., correct?

10     A.    Of the payment schedule --

11     Q.    Right.

12     A.    -- reduction or an increase.

13     Q.    Right.    So that the schedule was negotiated by somebody

14     else, correct?

15     A.    Correct.

16     Q.    You testified earlier that your -- there was an insecurity,

17     because money was getting paid to M.P.S.A. from F.G.G., but you

18     were concerned because of the changes that were made in the

19     payment schedule.      And as far as you shipping or having somebody

20     receive the equipment, you said that you would want the title to

21     transfer once you were paid in full; is that right?

22     A.    That's from the first contract.       That's -- the title would

23     never change hands until the last payment was received.

24     Q.    Okay.    And change hands meaning the title to the equipment,

25     correct?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 195 of 293
       CROSS-EXAMINATION BEDDARD                                          195


 1     A.    Correct.

 2     Q.    Because the actual equipment would need to get to Mexico

 3     before that happened, correct?

 4     A.    Correct.

 5     Q.    And the big chunk of payment that was outstanding at the

 6     time that this contract ended, which is in sometime in 2011, I

 7     believe, the greatest portion that was going to be paid to

 8     M.P.S.A. was yet to be paid, and that would be once you-all

 9     released the turbines for someone to pick them up or you-all

10     would have shipped them for an additional sum of money?

11     A.    It was prior to that.

12     Q.    Right.   So you would have gotten a big chunk if this

13     contract had gone through on that third payment, that's where

14     the bulk of the money would have come in, correct?

15     A.    Yes.

16     Q.    And the bulk of the money would have come in prior to the

17     actual shipment of the turbines to Mexico, correct?

18     A.    Correct.

19     Q.    And at that point in time, they would be in Mexico,

20     correct?

21     A.    No.

22     Q.    Well, assuming that you got paid on that third installment.

23     Okay?    Follow me here.    Assuming you got paid on that third

24     installment, those turbines would have been located at Agua

25     Prieta, correct?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 196 of 293
       CROSS-EXAMINATION BEDDARD                                          196


 1     A.    We would release them, right, for pick-up.

 2     Q.    And they would have been delivered to Mexico, either by

 3     you-all with extra money being paid to you or the F.G.G. or

 4     C.F.E. would have paid somebody to ship it to them, correct?

 5     A.    Well, it wouldn't have been us, because we did not get a

 6     change order.

 7     Q.    Right.    But I'm saying if that had happened.

 8     A.    If that had happened --

 9     Q.    Right.

10     A.    -- and we got that and we got that payment, then yes we

11     would have shipped it.

12     Q.    Okay.    So when the actual equipment made it to Mexico on

13     the payment schedule, the purchaser would still owe M.P.S.A.

14     money after the turbines had actually gotten to the plant,

15     correct?

16     A.    Correct.

17     Q.    And the actual title to the equipment would not transfer

18     until M.P.S.A. had been paid in full?

19     A.    Correct.

20     Q.    And the information that was related to you with regard to

21     this pledge agreement that C.F.E. had regarding the M.P.S.A.

22     equipment, everyone made it clear that the actual, physical

23     title to the equipment would not transfer to C.F.E. until

24     M.P.S.A. was paid in full, correct?

25     A.    Could you rephrase that?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 197 of 293
       CROSS-EXAMINATION BEDDARD                                             197


 1     Q.    The pledge agreement, you testified --

 2     A.    Yeah.    (Mumbles.)

 3     Q.    Pardon me?

 4     A.    I am not part of the pledge agreement.

 5     Q.    Right.    But you testified about it earlier today about

 6     the -- that there was some sort of effort, from your point of

 7     view, to pledge the equipment to C.F.E.?

 8                   MS. KANOF:    Objection, Your Honor.   That's

 9     mischaracterizing anything he said.        He didn't ever say --

10                   THE COURT:    I'm going to overrule the objection.   He

11     talked about it in those e-mails, so she can cross him.

12     BY MS. FRANCO:

13     Q.    So you remember what we're talking about, the e-mails

14     towards the end of your dealings with F.G.G., you're asking

15     about this non-possessory pledge agreement, correct?

16     A.    I'm asking about the pledge agreement, but I don't have the

17     content of the pledge agreement.

18     Q.    Right.    But in the e-mails that you got, back from -- well

19     C.F.E. and also from F.G.G., was that the title was very clear

20     that title to the turbines would not transfer until they'd

21     been -- until you-all had been paid in full, correct?

22     A.    That's what it said, yeah.

23                   MS. FRANCO:     May I have just a moment, Your Honor?

24                   THE COURT:    Ms. Franco, why don't we go ahead and take

25     a break.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 198 of 293
       CROSS-EXAMINATION BEDDARD                                             198


 1                 Ladies and gentlemen of the jury, we'll recess for

 2     15 minutes.    If you would be back in the jury room at 3:30,

 3     we'll resume our proceedings at 3:30.

 4                 COURT SECURITY OFFICER HEIDTMAN:       All rise.

 5                 (Break at 3:17 p.m. to 3:34 p.m.)

 6                 (Jury not present.)

 7                 THE COURT:    Ms. Kanof, you say you didn't think we

 8     would do go to the 30th?

 9                 MS. KANOF:    I don't think so.

10                 THE COURT:    More or less, do you have a new guess as

11     to when we'll be done?

12                 MS. KANOF:    Do I have any guess?     I'd need a calendar,

13     but I don't think it will go a third week.

14                 THE COURT:    Just two weeks?    That might make the Mayor

15     of Anthony feel a little better.

16                 MS. KANOF:    Oh, it's for the Mayor of Anthony?       I've

17     always thought it would be a two-week trial.          It's the defense

18     that's talking about the extra week, so what you're asking --

19                 THE COURT:    Let me ask.

20                 MR. HANSHEW:    Two weeks at the far end.

21                 THE COURT:    Okay.   Thank you.

22                 MS. KANOF:    But I don't think you have an obligation

23     to the Mayor of Anthony.

24                 THE COURT:    I don't.   I'm looking at the paper voir

25     dire.    The Mayor says this is the accountant for the city, who


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 199 of 293
       CROSS-EXAMINATION BEDDARD                                             199


 1     does all of the payroll.        Paper voir dire says she's a clerk and

 2     her concern was her pregnant daughter.         So where in all of that,

 3     where we can do something about it, that we can figure out that

 4     she's the accountant?        The daughter was supposed to have the

 5     baby on the 29th, something like that, 28 or 29th.

 6                   All right.

 7                   (Jury present.)

 8                   THE COURT:    Let the record reflect that all members of

 9     the jury are present, the United State's through its assistant

10     attorney's present, the defendant and his counsel are present.

11                   The witness, Mr. Beddard, is on the witness stand.

12                   Ms. Franco?

13                   MS. FRANCO:    Thank you, Your Honor.

14                           CROSS-EXAMINATION CONTINUED

15     BY MS. FRANCO:

16     Q.    All right.    Mr. Beddard, I found it.      It's Government's

17     Exhibit Number 82, which is the -- is it up on your screen?

18                   So this is the second invoice for the payment; do you

19     see that?

20     A.    I do.

21     Q.    So you testified on direct examination that the amount due

22     to M.P.S.A. was $7 million, correct?

23     A.    Could you go down there?

24     Q.    Yes, sir.

25     A.    Yes.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 200 of 293
       CROSS-EXAMINATION BEDDARD                                              200


 1     Q.    And this was sent, looks like it's dated May 17th, but this

 2     was for the July 6th payment.       That's when you believed it was

 3     supposed to land in M.P.S.A.'s bank account, correct?

 4     A.    Correct.

 5     Q.    I wanted to talk about the contract amendment again for

 6     just a second, which is Government's Exhibit Number 72.            Do you

 7     remember looking at this before?

 8     A.    I do.

 9     Q.    It's dated in April of 2010.       And in this it talks about

10     the equipment price.      And this is the agreement that still had

11     some problems with it.      We've already talked about it, so we

12     won't beat that dead horse.       There's still problems with this

13     agreement, correct?

14     A.    Yes, but it's a lot better agreement now.

15     Q.    Under -- I believe it's on page two of two, and it has the

16     payment dates and disbursements.        I direct your attention to the

17     middle of the page where it says third payment and then it's the

18     $54 million, $54,600,000?

19     A.    Correct.

20     Q.    And that says, prior to the embarkment of the equipment,

21     meaning before the equipment is shipped, right?

22     A.    Correct.

23     Q.    And so when the equipment is shipped, what's still owed to

24     M.P.S.A. even though the equipment is no longer in your custody,

25     is approximately -- it looks like it's about almost $18 million,


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 201 of 293
       CROSS-EXAMINATION BEDDARD                                           201


 1     correct?

 2     A.    Correct.

 3     Q.    Is that correct?

 4     A.    Correct.

 5     Q.    Great.

 6                 You testified, and we talked a little bit about it a

 7     little while ago was, about that teaming agreement which is

 8     Government's Exhibit Number 7.       I'm showing that to you now.

 9     It's already been admitted.       And you'd indicated that you'd

10     looked at it briefly to find out whether or not this would be a

11     good deal for M.P.S.A., correct?

12     A.    Right.

13     Q.    And in your direct examination yesterday, Ms. Kanof had you

14     look at a portion of it, which is page four under paragraph two

15     where it says mutual obligations.        And she read to you yesterday

16     that it says, in the middle, probably, fourth line down,

17     additionally, F.G.G. shall cause its outside legal counsel,

18     Marco Delgado, to assemble all of the documentation required by

19     the R.F.P., which is the request for proposals for the C.F.E.

20     job, yes?

21     A.    I have to read.

22     Q.    That's what an R.F.P.      stands for, right?

23     A.    Right.

24     Q.    Okay -- and ensure that all of the certifications and

25     formalities had been met.       And then it also says F.G.G. will


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 202 of 293
       CROSS-EXAMINATION BEDDARD                                             202


 1     also provide any letters of credit required by the R.F.P. for

 2     the supply of the equipment and service and cause the financing

 3     required by the R.F.P. to be provided, correct?          Do you see

 4     that?

 5     A.    Correct.

 6     Q.    And that's what she had you read yesterday, correct?

 7     A.    I can't remember reading it yesterday.

 8     Q.    What's the rest of that sentence?

 9     A.    Or cause C.F.E. to (mumbles) its requirements as

10     appropriate.

11     Q.    Correct.    And so she didn't have you read that yesterday,

12     correct?

13     A.    To be totally honest, I can't remember.

14     Q.    But it certainly was in the teaming agreement that it would

15     be letters of credit or F.G.G. would try to get C.F.E. to waive

16     that requirement?

17     A.    I did not formulate this, so I can't have an opinion of the

18     thought process behind it.

19     Q.    Right.    But that's what the words say in this teaming

20     agreement, correct.

21     A.    That's what it says.

22     Q.    Okay.    You mentioned earlier that John Adams left the

23     company at some point in time.       Do you recall when this

24     happened?

25     A.    It was in April term 2011.      I think it was around about the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 203 of 293
       CROSS-EXAMINATION BEDDARD                                           203


 1     16th, but I'm not sure, mid April.

 2     Q.    So John Adams was around for the agreement, this amendment

 3     or the supplemental agreement to the subcontract with F.G.G.,

 4     correct?

 5     A.    Well, on the 23rd it was processed, so I don't know when it

 6     started.      I remember that Potter (phonetic) sent a letter with a

 7     draft, so whatever that date was.        I don't know.

 8     Q.    Okay.    Do you want me to go back to government's

 9     Exhibit 72?      I think it has a date in there.

10                   Do you see a date up at the top where it says 4-23,

11     2010?

12     A.    That's when it was executed.

13     Q.    Okay.    That's what I was talking about?

14     A.    Oh.

15     Q.    So Mr. Adams was still with M.P.S.A. --

16     A.    No.

17     Q.    Okay.    So he -- because you testified that he left in April

18     of 2011 and so this would be prior to that?

19     A.    It must have been 10, sorry.

20     Q.    So when did he leave?

21     A.    I'm not sure.

22     Q.    Okay.    And Mr. Ponce, was he still employed as a consultant

23     during this period of time?

24     A.    I do not think so, but again I don't know.

25     Q.    But again this amendment to this subcontract was negotiated


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 204 of 293
       CROSS-EXAMINATION BEDDARD                                           204


 1     with between F.G.G. and M.P.S.A., you're not sure of the

 2     principles of Mr. Ponce and Mr. Adams were employed with

 3     M.P.S.A.?

 4     A.    Correct.

 5     Q.    You said earlier that through your efforts and efforts of

 6     other individuals at M.P.S.A. it sounds like -- and C.F.E. and

 7     F.G.G. -- that everybody wanted this contract to work out,

 8     because that's the M.P.S.A. way.         That's what you testified to;

 9     is that correct?         Is that a "yes"?

10     A.    Yes.

11     Q.    So that was all of the correspondence to and from trying to

12     clarify these terms was effort on everyone's part to make sure

13     that the deal went through?

14     A.    I would say so, yes.

15     Q.    Because it was advantageous for M.P.S.A. for this deal to

16     get approved, worked out and finished, correct?

17     A.    Well, yes.

18     Q.    Right.    And C.F.E. is a big customer of M.P.S.A., correct?

19     A.    Yes.     Oh, no.    Sorry.   No.

20     Q.    They're not?

21     A.    No.

22     Q.    Because you testified --

23     A.    M.S.- -- Mitsubishi, they're a big customer and globally

24     for Mitsubishi Heavy Industries, our parent company.

25     Q.    Okay.    So the parent company and C.F.E., they had a desire


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 205 of 293
       CROSS-EXAMINATION BEDDARD                                           205


 1     to have a good working relationship, because it was mutually

 2     benefit to both of them, correct?

 3     A.    I can't answer to them.

 4     Q.    Is it beneficial to M.P.S.A. to have a success with this

 5     contract?

 6     A.    That would be the case.

 7     Q.    You testified also about being present -- well, at least

 8     coordinating, and I'm going to ask you if you were present, but

 9     coordinating the equipment inspection in around Christmastime of

10     2009; is that right?

11     A.    Correct.

12     Q.    And you -- the plant in Japan that you refer to that as

13     your plant, so there wasn't any problem coordinating a site

14     visit there, correct?

15     A.    Correct.

16     Q.    And how about the one in France?       I know that you testified

17     that passports were needed and the factory was closed, but did

18     that eventually occur?      Was there an investigation in France?

19     A.    It is not a factory.     It's a port.     It's a port in France.

20     And it's a warehouse within the bonded area where you can go

21     none tax, free, where things are put in there because it's not

22     imported into the country, so there's special restrictions.

23     Nobody can go in there without government authority.

24     Q.    And were you able to coordinate getting the authority for

25     that site visit to occur?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 206 of 293
       CROSS-EXAMINATION BEDDARD                                            206


 1     A.    Yes.

 2     Q.    And were you present for that site visit?

 3     A.    No, I was not.

 4     Q.    Was anyone from M.P.S.A. present for that site visit?

 5     A.    Our representative in Dunkirk, right, and in Paris.

 6     Q.    Was present?

 7     A.    Was present.

 8     Q.    And that would have been with the officials from C.F.E.,

 9     their representatives, correct?

10     A.    Yes.

11     Q.    Was anyone from F.G.G. present for that?

12     A.    Not to my knowledge.

13                   MS. FRANCO:    May I have just a moment, Your Honor?

14                   THE COURT:    Yes, ma'am.

15     BY MS. FRANCO:

16     Q.    Follow up question to my question regarding the benefit to

17     Mitsubishi for this deal to go through.

18                   Was this the first time that Mitsubishi M.P.S.A. and,

19     I guess it's Florida, that they had a contract of this size of

20     this importance in Mexico?

21     A.    It was our first direct contract in Mexico, yes.

22     Q.    Okay.    And so was that important for it to be successful

23     because it was the first contract?

24     A.    No.    All contracts are wanted to be successful.

25     Q.    This was your first contract with a governmental authority


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 207 of 293
       CROSS-EXAMINATION BEDDARD                                               207


 1     in a foreign country?

 2     A.    In Mexico, yes.

 3     Q.    All right.    So it was important to M.P.S.A. America,

 4     Mitsubishi America, for this deal to get done and be successful

 5     with the hopes perhaps that there would be more business

 6     generated from that relationship between C.F.E. and M.P.S.A.?

 7     A.    No, I wouldn't say that.      Every contract stands on its own

 8     merits for succession.      And again this was gray market.        We

 9     didn't have anymore gray market.

10     Q.    But you certainly were in a position or your company was in

11     a position to build new turbines, so if C.F.E.          needed, let's

12     say they needed no more gray market, so they want to create a

13     turbine for their use, if they have a good working relationship

14     with M.P.S.A., would they not go back to M.P.S.A. for that?

15     A.    No, we go through Mexico office, with Mexico -- Mitsubishi

16     Corp.    And then to put an A.M.P. (phonetic) with them and it

17     would go through that process.

18     Q.    So you thought this was a one-shot deal for work with

19     Mexico?

20     A.    My personal opinion is that contract -- I've got to make

21     that contract work.      I've got to make the units to get there,

22     I've got to install it to make sure they install it correctly,

23     commission correctly, and produce, right, to our performance

24     guarantees.

25     Q.    Right.   I guess maybe I'm asking the wrong person when


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 208 of 293
       REDIRECT EXAMINATION BEDDARD                                             208


 1     other individuals for -- who worked at M.P.S.A. come in, I can

 2     ask them.

 3                   MS. KANOF:    Objection, Your Honor.   Sidebar.

 4                   THE COURT:    Sustained.

 5     BY MS. FRANCO:

 6     Q.    You weren't in on the commercial aspect of it or the sales

 7     aspect.      You've already testified to that, correct?

 8     A.    That's correct.

 9     Q.    Okay.

10                   MS. FRANCO:    That's all I have, Your Honor.        Pass the

11     witness.

12                   THE COURT:    Thank you, Ms. Franco.

13                   Ms. Kanof.

14                                 KEVIN JOSEPH BEDDARD,

15                      REDIRECT EXAMINATION BY THE GOVERNMENT

16     BY MS. KANOF:

17     Q.    Agua Prieta, when did it get up and running?

18     A.    It got C.O.D.'d on August the 12th of this year.

19     Q.    Last month?

20     A.    Yes.

21     Q.    And this contract was in 2009?

22     A.    The initial first contract, yes.

23     Q.    Was it up and running on the initial contract?

24     A.    No.

25     Q.    Did F.G.G. have anything to do with the contract that got


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 209 of 293
       REDIRECT EXAMINATION BEDDARD                                           209


 1     it up and running?

 2     A.    No.

 3     Q.    So Ms. Franco asked you about the first amendment.           Let me

 4     go first to the subcontract.

 5                 Oh, no, that's the first amendment.        I forget.

 6                 I'm going to show you the Spanish version that's been

 7     admitted into evidence.       She was showing you the English version

 8     of the contract, because there's some handwriting at the bottom

 9     of it, of the English version of the subcontract.

10                 Is it up there?     Yeah.   Okay.

11                 And I think you did read this before, but first of

12     all, did Mr. Adams or Mr. Ponce have anything to do with signing

13     this?

14                 MS. FRANCO:    Objection, Your Honor, as to whether or

15     not he knows.

16     BY MS. KANOF:

17     Q.    Did they sign it?

18     A.    They did not sign it.

19     Q.    And with regard to this little amendment, it's not really

20     an amendment to this handwriting on the bottom of the original

21     Spanish version, what does it say?

22     A.    With respect to the signed subcontract, the parties agree

23     to check and amend the subcontract as needed and to adjust the

24     price accordingly to the final arrangements for the letter of

25     credit cost, shipping and delivery terms, and any errors in the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 210 of 293
       REDIRECT EXAMINATION BEDDARD                                            210


 1     document and adjustments based on the final prime contract.

 2     Q.    Okay.    And so then when you go to Government's Exhibit

 3     Number 70 -- that was number -- the first amendment number 72 --

 4     is there anything -- I'm going to let you look at it for just a

 5     second, because I've been told I'm scrolling too fast.             So let

 6     me first look at the first paragraph.

 7                   One of the changes was it's no longer 103 million;

 8     it's a 102 million, correct?

 9     A.    Correct.

10     Q.    Okay.    Let me ask you, in the end, Ms. Franco showed you a

11     payment schedule, and I believe -- yes, she showed you this

12     payment schedule that's in here.        Was the contract price still

13     102 even when you got to this page?

14     A.    Well, according to the -- yes, it should have been.

15     Q.    So that didn't change.      So how did you make up the

16     $3 million that you didn't get up -- that you didn't get on the

17     first -- when you are supposed to get the 14 point whatever and

18     you only got 11.3, how did you make up that $3 million or did

19     you ever get it back?

20                   My question is, was it made up in the third payment?

21     A.    Basically, it would have been readjusted in the payments

22     here, right.

23     Q.    It would or would not?

24     A.    It would have.     It's 102 not the 103, that million would

25     not be there.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 211 of 293
       REDIRECT EXAMINATION BEDDARD                                       211


 1     Q.    So regardless of the fact that you're now agreeing -- I

 2     mean the first payment has already happened, right, by the time

 3     that this is written; is that correct?

 4     A.    The 11.3 million.

 5     Q.    So what else, if you are amending it, what other number

 6     could you use?

 7     A.    That's all I could use.

 8     Q.    But with regard to the fact that you are supposed to get

 9     $14-plus-million, you're still going to get the 102 million,

10     correct?

11     A.    Yes.

12     Q.    So you didn't just agree that that was the correct number

13     by putting it into this chart?

14     A.    I did not put it into that chart.

15     Q.    Okay -- or whoever -- you're still going to be made whole?

16     A.    Correct.

17     Q.    Also, now, again, scrolling slowly if you could do it

18     yourself, I'm asking you to look to see pursuant to the original

19     subcontract that you could amend it, anything in here about a

20     pledge agreement?

21     A.    Not to my knowledge.     I can't see anything.

22     Q.    Is there any other amendment than this?

23     A.    No, this was the only amendment.

24     Q.    There's no amendment that says we agree to a pledge?

25     A.    No.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 212 of 293
       REDIRECT EXAMINATION BEDDARD                                             212


 1     Q.    Is there -- are you aware of any agreement that C.F.E.

 2     entered into to waive the letters of credit?

 3     A.    To my knowledge, I'm not aware of anything.

 4     Q.    With regard to -- I have --

 5                  MS. KANOF:    May I go to my place, Your Honor?       I

 6     forgot some exhibits.

 7                  THE COURT:    Yes, ma'am.

 8                  MS. KANOF:    Hold on, Your Honor.     It seems to have

 9     disappeared.

10     BY MS. KANOF:

11     Q.    I previously showed you, but we did not admit into

12     evidence, Government's Exhibit -- there's a 50 and a 50A.              This

13     is 50A.      And do you recall my showing you this letter in English

14     and showing you the date March 23rd of 2010, a letter from

15     Mr. Delgado to Mr. Buendia?

16     A.    I have.    It's in there.

17     Q.    Just to identify Government's Exhibit 50A, is it an e-mail

18     from Mr. Delgado to Mr. Adams?       I'm just asking you to identify

19     whether it's an e-mail, not the contents of the e-mail, just if

20     it's an e-mail.

21     A.    It's an e-mail there from Marco Delgado to -- it says John

22     Adams, because there's no e-mail address there.

23     Q.    I'm asking you, it says John Adams?

24     A.    Yes.

25     Q.    And attached is a letter to Mr. Buendia.         This is the


                                 KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 213 of 293
       REDIRECT EXAMINATION BEDDARD                                             213


 1     English version?

 2     A.    Could you scroll down to the bottom?

 3                 Yes, it's from --

 4                 MS. KANOF:    May I approach the witness, Your Honor.         I

 5     want him to hook at two documents at the same time.

 6     BY MS. KANOF:

 7     Q.    I'm going to hand you -- and we're going to have Mr. Adams

 8     testify in a few second -- I'm going to hand you government's

 9     Exhibit 49 and Government's Exhibit 50A.         I need to actually

10     give you the Spanish version.

11                 MS. KANOF:    May I approach, Your Honor?

12                 THE COURT:    Yes, ma'am.

13     BY MS. KANOF:

14     Q.    Government's Exhibit 50, the Spanish version, if you would

15     look at it and then look at Government's Exhibit 49.           Are there

16     unique -- are both -- do both exhibits contain letters from

17     Mr. Buendia?

18     A.    Correct, yes.

19     Q.    Do both exhibits carry the same date?

20     A.    23rd of March, 2010.

21                 MS. FRANCO:    Objection, Your Honor.      It has not been

22     admitted into evidence.

23                 MS. KANOF:    I'm not asking for the contents.

24                 THE COURT:    Well, she --

25                 MS. KANOF:    Mr. Adams is going to be next.       I think


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 214 of 293
       REDIRECT EXAMINATION BEDDARD                                       214


 1     she opened the door to this by asking about the payment

 2     schedule.

 3                   THE COURT:    Well, you can ask about the payment

 4     schedule, but you can't refer to exhibits that aren't in

 5     evidence.

 6     BY MS. KANOF:

 7     Q.    If you could look at Government's Exhibit Number 49 and say

 8     do you recognize that payment schedule?

 9     A.    I do not.

10     Q.    And Government's Exhibit Number 50, do you recognize that

11     payment schedule?

12     A.    Actually, yeah.

13                   MS. KANOF:    May I approach them, Your Honor.

14                   THE COURT:    Yes, ma'am.

15     BY MS. KANOF:

16     Q.    Okay.    Okay.   Ms. Franco asked you something about the

17     subcontract having left out all of this different information.

18     Before you testified there were annexes to the subcontract that

19     had all of the information in that.        Are you changing your

20     testimony, the specs?        She said in her question to you that the

21     subcontract was missing information regarding the

22     specifications.

23     A.    Could you clarify that?

24     Q.    I'm going to pull up the document for you.

25                   With regard to the technical specifications, if you'll


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 215 of 293
       REDIRECT EXAMINATION BEDDARD                                       215


 1     look at Government's Exhibit 12A, which is the English version,

 2     you previously testified about these two numbers?

 3     A.    Correct.

 4     Q.    Okay.   And what did those numbers mean?

 5     A.    They are our technical specification for -- one, is for the

 6     gas turbine generator set and the other is for the technical

 7     specifications for the steam turbine and the steam turbine

 8     generator.

 9     Q.    Okay.   And right above the two bullet points, does it say

10     attached to this contract?

11     A.    Yeah.   Two gas turbines, one steam, respective attached to

12     this subcontract.

13     Q.    Okay.   So were the specifications missing from the

14     subcontract?

15     A.    From our contract, no.

16     Q.    So when you answered that question, what contract were your

17     specifications missing from or were they missing from any

18     contract?

19     A.    Our subcontract at our technical specifications in whole as

20     we had submitted them, right, and agreed to subcontract on.        As

21     I was saying, the same technical specifications presented to me

22     from C.F.E.'s contract, right, had deletions and omissions from

23     our technical specification, which made to the page numbering

24     being different.

25     Q.    Was Mitsubishi at all a party to that prime contract?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 216 of 293
       REDIRECT EXAMINATION BEDDARD                                         216


 1     A.    To my knowledge, no.

 2     Q.    Okay.   And with regard to whether or not this was a big

 3     deal -- referring to this is a big deal, how many turbines were

 4     there in this?

 5     A.    Two gas turbines and one steam.

 6     Q.    And they were preexisting, correct?

 7     A.    They were.

 8     Q.    And when were they manufactured?

 9     A.    2003.

10     Q.    So as contracts go, were these a big deal?         Whatever that

11     means, I don't know what it means, but to you.

12     A.    As I explained earlier, it wouldn't matter if the contract

13     was $10 or 100 billion.      We, in Mitsubishi, give our all on

14     everything and we go for our brand.        So it's not how big the

15     price is or whatever it is.       We follow standards and that's our

16     standard, right.

17     Q.    Was anyone fired because this contract initially fell

18     through that you know of?

19     A.    In Mitsubishi?

20     Q.    In Mitsubishi.

21     A.    You say it, right, I don't.       Basically, not to my

22     knowledge.

23     Q.    Okay.   And let's see -- Ms. Franco also stated that you

24     received e-mails from C.F.E. that title could not transfer.          Did

25     you receive any e-mails from C.F.E.?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 217 of 293
       RECROSS-EXAMINATION BEDDARD                                        217


 1     A.     I can't remember.       With that subject matter I can't

 2     remember getting an e-mail directly from them.

 3     Q.     Okay.

 4                    MS. KANOF:    May I have a moment, Your Honor?

 5                    THE COURT:    Yes, ma'am.

 6                    MS. KANOF:    I'll pass the witness.

 7                    THE COURT:    Ms. Franco?

 8                                  KEVIN JOSEPH BEDDARD,

 9                        RECROSS-EXAMINATION BY THE DEFENSE

10     BY MS. FRANCO:

11     Q.     Mr. Beddard, the finishing up of the Agua Prieta project

12     that you testified to was just finished in August, last month?

13     A.     It got C.O.D.'d.

14     Q.     And that was a direct contract between Mitsubishi and

15     C.F.E., correct?

16     A.     It was a settlement agreement contract by -- and it was a

17     Judge in Mexico City reviewed it and stamped is --

18     Q.     Right.

19     A.     -- so it's a judicial settlement agreement.

20     Q.     But I'm asking you though is, is that it was something that

21     M.P.S.A. and C.F.E. -- through that mechanism, I understand what

22     you're saying about the settlement, but there wasn't a middleman

23     between C.F.E. and M.P.S.A. anymore, correct?

24     A.     Well, the commission was there, as in the first one, so,

25     yes.


                                   KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 218 of 293
       RECROSS-EXAMINATION BEDDARD                                         218


 1     Q.    Right.    So that's how you get paid is through the

 2     commission, correct?

 3     A.    Yeah, Banco Mex [sic].

 4     Q.    Okay.    What I'm getting at is, is that F.G.G. was not

 5     longer part of the contract, right?

 6     A.    Right.

 7     Q.    And they didn't get any of the profits, correct?

 8     A.    Not to my knowledge, no.

 9     Q.    You testified and Ms. Kanof brought it up again about the

10     teaming agreement, and I understand that you just barely looked

11     at it, but it appears that Mr. Adams had been involved in it,

12     correct?

13     A.    As far as I know, yes.

14     Q.    And you testified earlier that on the -- as far as there

15     was to be a pledge of equipment in lieu of a letter of credit,

16     that it had to be somebody at the vice president level or

17     higher, correct?

18     A.    It would have to be an officer of the company.

19     Q.    Right.    And you said it would be a vice president or

20     higher, correct?

21     A.    Normally, that would be the minimum level officer, vice

22     president.

23     Q.    Correct.    And Mr. Adams was the Vice President, correct?

24                   MS. KANOF:    Objection.   Beyond the scope of redirect.

25                   MS. FRANCO:    Well, she brought up the teaming


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 219 of 293
       RECROSS-EXAMINATION BEDDARD                                        219


 1     agreement and whether or not --

 2                 THE COURT:    You are going to want this witness to go

 3     back home soon, right?

 4                 MS. KANOF:    Yes, absolutely.

 5                 THE COURT:    All right.    So I'm going to let her direct

 6     questions to him under rules of direct examination outside the

 7     scope.

 8                 MS. KANOF:    I have no objection to that, Your Honor,

 9     because this witness needs to go back to England.

10                 THE COURT:    On all of those questions that you are

11     outside the scope, you're on direct.

12                 MS. FRANCO:    All right.    Thank you.

13     BY MS. FRANCO:

14     Q.    So I think I asked you, Mr. Adams was the Vice President at

15     that time, correct?

16     A.    I think he was the Senior Vice President, but I'm not

17     certain.

18     Q.    So you were higher than the minimum level?

19     A.    (No response.)

20                 MS. FRANCO:    May I have just a moment, Your Honor?

21                 THE COURT:    Yes, ma'am.

22                 MS. FRANCO:    Pass the witness.

23                 THE COURT:    Ms. Kanof?

24                 MS. KANOF:    Nothing further for this witness.

25                 Your Honor, may he be excused?


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 220 of 293
       DIRECT EXAMINATION ADAMS                                                 220


 1                 THE COURT:    Ms. Franco, may --

 2                 MS. FRANCO:    Yes, we have no objection, Your Honor.

 3                 THE COURT:    All right.

 4                 Mr. Beddard, thank you so much for being with us.        You

 5     are free to go.

 6                 (Witness excused.)

 7                 MS. KANOF:    The government calls John Adams.

 8                 THE COURT:    John Adams.

 9                 Was Mr. Adams sworn?

10                 MS. KANOF:    He was not, Your Honor.

11                 (Witness present and sworn by the Court.)

12                                JOHN MICHAEL ADAMS,

13                     DIRECT EXAMINATION BY THE GOVERNMENT

14     BY MS. KANOF:

15     Q.     Good afternoon, Mr. Adams.

16     A.     Good afternoon.

17                 THE COURT:    Could I ask you just to role into the

18     microphone a little bit, kind of lean into it.          You can adjust

19     it to where you need it and we'll Be able to hear you better.

20                 THE WITNESS:    Thank you.

21     BY MS. KANOF:

22     Q.     I haven't had an opportunity, but you have a computer

23     screen in front of you that will display an exhibit.           Some of

24     the exhibits have been admitted into evidence, some of them have

25     not.    If it has not been admitted, please don't testify from it


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 221 of 293
       DIRECT EXAMINATION ADAMS                                            221


 1     until the Court has admitted the exhibit.

 2                  State your name for the jury, please?

 3     A.    My name is John Michael Adams.

 4     Q.    And Mr. Adams, in what business are you?

 5     A.    I'm in the power business, either in the generation of

 6     electricity or of making equipment to make electricity.

 7     Q.    What is your, briefly, your educational background?

 8     A.    I have a Bachelor's Degree in Mechanical Engineering from

 9     Michigan Technological University and I've got some other side

10     training, management training, cubby training, et cetera,

11     associated with that.

12     Q.    When did you graduate from Michigan Technological

13     University?

14     A.    I graduated in 1980.

15     Q.    And after you graduated, is there some kind of a

16     certification, like an accountant has a CPA, for an engineer?

17     A.    Yes.    I did become a professional engineer in the State of

18     Texas.    I have the license, but I haven't kept it current.

19     Q.    Often referred to as a P.E.?

20     A.    P.E., yes.

21     Q.    So after you got out of college, what type of engineering

22     did you engage in first?

23     A.    Mechanical engineering and I went straight into power

24     plants.      First thing we did is to work at a power plant right

25     out of college.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 222 of 293
       DIRECT EXAMINATION ADAMS                                                 222


 1     Q.    What company?

 2     A.    Foster Wheeler.

 3     Q.    And what were your duties and responsibilities with Foster

 4     Wheeler?

 5     A.    So I started off as a commissioning engineer, where I would

 6     go to the power plants and effectively take it from being

 7     manufactured to actually making it run and teaching the power

 8     plant owners how to actually run the power plant.

 9     Q.    How long did you -- you got out of college in 1980.          How

10     long did you work for Foster Wheeler?

11     A.    Approximately, 22 years.

12     Q.    What happened?     Why did you leave them?

13     A.    So Foster Wheeler, in approximately 22 years after I was

14     there, was in a downsizing period and I had an opportunity to go

15     to Mitsubishi Power Systems that was opening up a new business

16     in North America.      They brought me in to help them form this new

17     company.      And roughly it was a good opportunity for me to leave

18     and to try something different and go to a Japanese company, but

19     to build something, rather than to really kind of close a

20     company that was on a decline at the time.

21     Q.    Where was Mitsubishi located at that time?

22     A.    So Mitsubishi was opening their offices in Orlando,

23     Florida.      Lake Mary is the actual suburb of Orlando.       Now,

24     I'm -- at a time, again, I was one of the first ones there.

25     Q.    Okay.    And what were your duties -- did you have a title


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 223 of 293
       DIRECT EXAMINATION ADAMS                                               223


 1     when they hired you?

 2     A.    So when they hired me, they hired me to be the Vice

 3     President of Sales to go ahead and set up a sales organization.

 4     So I immediately went to setting up a sales group to go ahead

 5     and offer Mitsubishi's power equipment into the United States.

 6     So that was my job, was to set up the sales team and to set up

 7     the commercial team to be able to offer the different goods that

 8     Mitsubishi from Japan was making into the U.S.

 9     Q.    When you say offered and in the United States, did the

10     organization in Florida build Mitsubishi equipment?

11     A.    So the Japanese were interesting.        They actually built a

12     factory.    It was kind of the reverse of what you see across the

13     United States.     The Japanese invested hundreds of millions of

14     dollars and built the factory in North America to build

15     components for gas turbines.

16     Q.    When was that?

17     A.    It started when I got there, which was in the early 2002

18     period if you will.      They built the factor and then we proceeded

19     to hire people.     We went from 40 people when I joined to a

20     thousand people after when I was there.

21     Q.    And your sales staff, how big was it?

22     A.    So there were two sales staff.       There was a no equipment

23     sales staff and I had roughly eight people on my time.

24     Q.    How long did you work for Mitsubishi?

25     A.    Roughly, nine years.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 224 of 293
       DIRECT EXAMINATION ADAMS                                              224


 1     Q.    When did you leave M.P.S.A.?

 2     A.    I left Mitsubishi in, roughly, 2010.

 3     Q.    What part of the year?

 4     A.    April-ish, right in the spring of it.        And I left to go to

 5     a company called Calpine, which is one of the largest owners of

 6     power plants in North America.

 7     Q.    Why did you leave Mitsubishi?

 8     A.    I had an opportunity to actually get a promotion to become

 9     the Senior Vice President at Calpine to take over all of the

10     operating fleet.     There were 93 plants across the United States.

11     It was a much bigger job.

12     Q.    Was it a much-more-money-job?

13     A.    It was -- yes, it was considerably more money, yes.

14     Q.    Did you leave on good terms from Mitsubishi?

15     A.    Yes, I did.    I gave them plenty of notice.       And I think as

16     I left, I left the company in good order at the time.

17     Q.    Okay.   How long were you at Calpine?

18     A.    I was at Calpine for almost six years.

19     Q.    And when did you leave Calpine?

20     A.    I left Calpine in August, one year ago.

21     Q.    And who do you work for now?

22     A.    I work for Blackstone, which Blackstone is the largest

23     private equity firm in the United States.         And we own and we

24     operate power plants.      We're buying more as we speak, so...

25     Q.    Okay.   And what do you do for Blackstone?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 225 of 293
       DIRECT EXAMINATION ADAMS                                              225


 1     A.     I'm chief Operating Officer for the company, for the

 2     division that runs the power plants.

 3     Q.     Okay.   And do you have any power plants in Texas?

 4     A.     We have four and a coal mine, as well.

 5     Q.     Okay.   So when you got to Mitsubishi in 2001, you

 6     started -- what were your duties and responsibilities as the

 7     Vice President of Sales?

 8     A.     So my job was to go ahead and set up the sales team and

 9     then to bring the Japanese products to the U.S. power market

10     in -- not U.S., but really the full North American power market,

11     including Canada as well as Mexico -- and to try to then get up

12     the organization such that Mitsubishi became well known and

13     respected and then to deliver the product that they made into

14     that market, so my job was to try to help to facilitate making

15     the sales.     And then after that, I was promoted really to take

16     over the sales as well as the execution side of the businesses

17     where I would absolutely deliver the equipment and make it work,

18     too.

19     Q.     Who was your boss?

20     A.     My boss, uh, when I first got there, they were both

21     Japanese.      There was two.   The first boss was a Japanese fellow

22     that left after I was there about five or six years.           And then

23     they brought in another Japanese president.         So I was the

24     highest American that you could be on the new equipment side,

25     but we always had a Japanese boss.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 226 of 293
       DIRECT EXAMINATION ADAMS                                                226


 1     Q.    And who is Hector Ponce?

 2     A.    So Hector Ponce was an employee and he was actually the

 3     Executive Vice President when I started at Mitsubishi.             And then

 4     Hector left and then I hired him back to be one of the sales

 5     managers or sales people to help us with sales into Latin

 6     America.

 7     Q.    Okay.   So when you started and he was the Executive Vice

 8     President --

 9     A.    Yes.

10     Q.    -- was he in any kind of a supervisory position over you at

11     that time?

12     A.    Yes.    Actually, when I first joined, he was for the first,

13     say, six months or a year or so of my work or maybe even two

14     years of working there, he was then the E.V.P. position and I

15     was the S.V.P. underneath him, but mostly I was reporting to the

16     President.

17     Q.    Okay.   And Mr. Ponce left within several months after --

18     left Mitsubishi within several months after you arrived?

19     A.    Yes, within some time after.       It was probably more like a

20     year, but it was that order of magnitude.

21     Q.    Okay.   You said you hired him back.       What do you mean?

22     A.    Mr. Ponce went off and opened up a restaurant and ran that

23     for a couple of years, and after a while he decided that he

24     wanted to get out of the restaurant business and come back to

25     Mitsubishi, so I brought him back in to be the salesperson to


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 227 of 293
       DIRECT EXAMINATION ADAMS                                               227


 1     help facilitate sales in Latin America.

 2     Q.    As an employee or contract?

 3     A.    He was a contractor.

 4     Q.    Or a consultant.

 5     A.    Consultant.    Yes, exactly.

 6     Q.    As the Vice President of sales, could you tell the grand

 7     [sic] jury how normally you get involved in contracting for the

 8     sale of generation equipment?

 9     A.    Sure.   For generation equipment, we would have the sales

10     people around the country, North America, that would have the

11     direct contact with the customers.        Most of these customers are

12     large utilities, so they would know the utilities or the owners

13     that would own the power plants.

14     Q.    Do those salespeople live in those communities or do they

15     all live in Florida?

16     A.    No.   My philosophy was to have salespeople in their region,

17     so they could be directly connected to their customers.            There

18     was a few support people in Florida that worked with me, but

19     predominantly we would have the salespeople out near their

20     customers all across North America.

21     Q.    So, basically, their ears were to the ground?

22     A.    Their ears to the ground, listening for when the next

23     project would be coming, when there was a need for a new power

24     to come into a different area and they would then communicate

25     back to us and get ready, and then the owner generally would


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 228 of 293
       DIRECT EXAMINATION ADAMS                                             228


 1     issue something called a request for quotation or request for

 2     proposal.

 3     Q.    And that's usually called an R.F.P.?

 4     A.    Yes, R.F.P. or R.F.Q., depending on who the customer is.

 5     Q.    What is a request for proposal or a request for

 6     qualifications?     What is that?

 7     A.    Those are really a specification for going out to buy the

 8     generation equipment that they're looking for.          So it's I need

 9     this gas turbine or I need a wind turbine or I need a solar cell

10     or I need one of these things and I want this many of them and I

11     want it on such and such a date, and I want it delivered to here

12     and I want it up and running, et cetera.         So we'd get the

13     specifications associated with when a power plant was going to

14     be needed and what was needed.

15     Q.    Do people sometimes mislabel that as a request for a bid?

16     A.    Sometimes.    And they tended it to be request for bid,

17     request for quotation, request for proposal, somewhat are

18     interchanged as saying -- meaning the same thing.

19     Q.    And in a request for proposal, what information is issued

20     by the entity that is wanting somebody to supply goods?

21     A.    For this kind of solicitation, if you will, they would tell

22     you how big their power plant was that they needed, how many

23     megawatts or kilowatts, how many different units they wanted,

24     how efficiently they wanted it, when they wanted it delivered,

25     when they wanted it up and running, and sometimes could go into


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 229 of 293
       DIRECT EXAMINATION ADAMS                                                 229


 1     very big detail as far as they wanted green with certain kind of

 2     wiring, they wanted it some ways other times not.

 3     Q.    What is gray market?

 4     A.    So gray market developed in and around the 2000 period when

 5     there was a lot of gas turbine power plants being built.           And

 6     what happened was in 2000 and 2001, there were many, many

 7     gas-fired power plants built that use new style of gas turbines

 8     in a big combined cycle, very efficient, very clean power

 9     plants.      And in 2001 and 2000, 2001 and even in 2002, there was

10     a flurry of activity where many of these power plants were

11     built.    Roughly 20 percent of the power plants in the United

12     States were replaced in that time period and then it actually

13     was so many that they actually overbuilt.         So what happened was

14     a number of these gas turbines that were put on order were

15     effectively put in a warehouse, because they didn't need them;

16     they overbuilt them in that short window.         So those gas turbines

17     that never got sold were put into inventory, if you will,

18     waiting for the next customer to look for them.

19     Q.    Were you employed as Vice President of Sales at Mitsubishi

20     Power Systems America in 2009 and 20 -- until April of 2010?

21     A.    Yes, I was.

22     Q.    Okay.    And did a possible project come to your attention

23     regarding the gray market during that time?

24     A.    Yes.    Yes, there was.    There was a number of them, but this

25     one in particular, yes.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 230 of 293
       DIRECT EXAMINATION ADAMS                                               230


 1     Q.    Who is Rick Williamson?

 2     A.    Rick Williamson is a broker that works out of Ft. Worth

 3     that we'd worked with before that would have -- his primary

 4     function in life was to buy gray market or assist in buying gray

 5     market turbines and then finding homes for them, finding

 6     customers that would buy them.       And I did work with Rick on a

 7     couple of other occasions where he found us customers or found

 8     us turbines in need that were gray market that we could use and

 9     re-do and resell.     Particularly, most of these gray markets were

10     never operated.     They were like a brand new turbine that really

11     never ran, so they were brand new.

12     Q.    Did Rick Williamson -- or how did you get involved with a

13     company called F.G.G. in El Paso?

14     A.    Rick Williamson called one day in the middle of the summer

15     July-ish and say, hey, I got this opportunity.          These people

16     from F.G.G. believe that they've got an opportunity to help work

17     with us to sell some turbines on this project in Mexico and

18     would you care about or listen to what the project is.

19     Q.    Did you -- and did he tell you what kind of turbines they

20     were looking for?

21     A.    Yes.   He knew pretty much that we had these turbines,

22     because Rick and I had worked on these turbines in the past, and

23     he said, hey, this is a good opportunity for these 501 gas

24     turbines and a steam turbine and these highly efficient machines

25     were what they were looking for that application.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 231 of 293
       DIRECT EXAMINATION ADAMS                                           231


 1     Q.    So what happened next after he communicated to you that he

 2     might have a buyer for your turbines?

 3     A.    He introduced us to this company F.G.G. that was

 4     effectively qualified to submit a bid.

 5                   In the process that we had in this project, in

 6     particular, you had to be pre-qualified to bid, and there were

 7     only three pre-qualified bidding companies were allowed at that

 8     time; general electric, Westinghouse and F.G.G., so they had the

 9     opportunity for us to offer this equipment.

10     Q.    You said Westinghouse?

11     A.    I'm sorry.    Yes, Westinghouse Electric, yes.

12     Q.    Okay.    Are you sure it was General Electric and

13     Westinghouse?

14     A.    Siemens-Westinghouse.      Sorry.   Siemens Westinghouse,

15     they're in my mind the same company as Siemens bought

16     Westinghouse, yes.

17     Q.    Westinghouse used to be very involved, but they sold the

18     electrical portion of their turbines to Siemens?

19     A.    Not that long ago, but yes.       Siemens bought Westinghouse,

20     so Siemens or Westinghouse was a competitor.

21     Q.    Siemens, S-I-E-M-E-N-S?

22     A.    Siemens out of Germany, yes, as the owner of that

23     technology.

24     Q.    So it was General Electric, Siemens and F.G.G. of El Paso?

25     A.    Correct.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 232 of 293
       DIRECT EXAMINATION ADAMS                                             232


 1     Q.    And those were the three companies that were permitted by

 2     Mexico to respond to the R.F.P.?

 3     A.    Correct.

 4     Q.    So did you go to the meeting?

 5     A.    We did.    We met with the F.G.G. people in Ft. Worth and

 6     talked about how we could possibly team together to be able to

 7     go after this opportunity.

 8     Q.    Who did you meet with?

 9     A.    Rick Williamson, Fernando Gireud was there.         There was, I

10     believe, Mace was at that same meeting, myself and then another

11     of our salespeople that cover the Texas market was there as

12     well.

13     Q.    Okay.   You met in Ft. Worth.      Now do you remember when this

14     meeting might have been approximately?

15     A.    It was approximately the end of July, that era of time

16     period.

17     Q.    Of what year, 2009?

18     A.    Of 2009, yes.    Uh-huh.

19     Q.    And it was that a productive meeting?

20     A.    Yes.    It sounded like it was a good fit for us and it

21     really prompted us to look at coming together and making teaming

22     agreement where we would team exclusively with this F.G.G. to

23     offer the equipment that we had.

24     Q.    How many other teaming agreements had you been involved in?

25     A.    We've done a few in the past where we found applications.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 233 of 293
       DIRECT EXAMINATION ADAMS                                           233


 1     Not that many, but a few in the past where we would team with

 2     another customer or another company to help to offer our goods,

 3     but not that many, but I would say one or two or three in my

 4     nine or in my career at Mitsubishi.

 5     Q.    Do you have a -- the whole time that you are at Mitsubishi

 6     Power Systems America, was there a legal department?

 7     A.    There was.    We had our own full legal staff, roughly, five

 8     or six people on the new equipment side and then a few people on

 9     the services side as well.

10     Q.    Was there an attorney by the name of Patrick Altamura?

11     A.    Yes.    Patrick was one of the attorneys that was working

12     closely with us.

13     Q.    Was Marco Delgado at that meeting?

14     A.    He was not.

15     Q.    Do you know Marco Delgado?

16     A.    I've met Marco sense then, but not at that time.

17     Q.    Would you recognize him today?

18     A.    I think so.

19     Q.    Is he here in the courtroom?

20     A.    I don't know.    Let me get my glasses on.

21                   I don't see him, actually.    I thought I would

22     recognize him, but I don't see him here.

23     Q.    Okay.    Now what did you do after you left the meeting in

24     Ft. Worth?

25     A.    We went ahead back to Orlando and drafted and worked on or


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 234 of 293
       DIRECT EXAMINATION ADAMS                                              234


 1     teaming agreement.

 2     Q.    Who is we?

 3     A.    My legal team and the salesperson with us.         And we worked

 4     with Rick Williamson and we developed kind of a methodology or

 5     team methodology for us to go forward.

 6     Q.    Was -- do you know the equipment that Mr. Williamson was

 7     recommending might fit the needs for this particular power

 8     plant, was this the Agua Prieta II?

 9     A.    This was Agua Prieta II, yes.

10     Q.    Did you -- do you know what the original purpose or what

11     the original destination was for these three turbines before it

12     was Agua Prieta?

13     A.    Yes.   Yeah.   We had worked this project was with E.D.F.

14     originally and we had worked with E.D.F. for placing these

15     turbines into a -- and to, again, a foreign location for a

16     similar kind of project.

17     Q.    So you drafted a teaming agreement in anticipation of the

18     potential of what?

19     A.    In anticipation of them offering this for that specific

20     application, because it looked like it was a very nice fit.

21     Q.    Well, did you think that a company like F.G.G. would win

22     this bid?

23     A.    We didn't know that F.G.G. would win.        We knew that our

24     equipment should be favorable for this opportunity, so we

25     thought if we put our best foot forward with F.G.G. that we


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 235 of 293
       DIRECT EXAMINATION ADAMS                                             235


 1     might have a shot at it.      We thought we would have a pretty good

 2     opportunity.

 3     Q.    I'm going to turn your attention to the screen now to

 4     Government's Exhibit Number 5.       And you're not on this exhibit.

 5     I don't believe your name is on this exhibit, but do you

 6     recognize the information as referring to the meeting that you

 7     had or to another meeting?

 8     A.    No, this looks like the information for a couple of

 9     productive long days and meetings, so it sounds like it was the

10     meeting that we had.

11     Q.    Okay.   So after your first meeting, did you do the

12     teaming -- did you draft the teaming agreement or did you have

13     other meetings?

14     A.    I didn't have any other meetings that I recall, but I mean

15     other than discussions with my team, but I don't recall any

16     other meetings that I am went to, but I'm sure there were other

17     of my staff that would have.

18     Q.    Okay.   At what point did you bring Hector Ponce in?

19     A.    Hector became involved in and around the time that we got

20     this opportunity, so it was roughly in that same time period.

21     It was after we had, I think, finished the teaming agreement,

22     but Hector was right in around that time period.          Because he was

23     a South American guy, he was brought in to -- brought up to date

24     on the project so they could learn more about it.

25     Q.    What did you need him for?      You said you had 2000


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 236 of 293
       DIRECT EXAMINATION ADAMS                                               236


 1     employees.    What did you need --

 2     A.     Well, we had 2000 employees in North America and

 3     predominantly those were factory people to build the turbines.

 4     Hector was our salesman for South America.         So when we had an

 5     opportunity to go build a project in South America, it was up to

 6     him to understand what was the project, where were we going,

 7     what were we building.

 8     Q.     Is he fluent in Spanish?

 9     A.     Very much so, that's why we chose him for South America.

10     Q.     Was there anyone else in Mitsubishi that was fluent in

11     Spanish that had these qualifications?

12     A.     Not to the degree that Hector did.       Hector had good

13     Spanish, but he also had good people skills.          He was on the

14     sales team with the specific charter.         He had been brought in to

15     the sales team earlier, but he was brought on this project after

16     we found out about it, so it became then his target project to

17     go after.

18     Q.     And did you enter into a formal consulting agreement with

19     him?

20     A.     Hector had a consulting agreement, yes.       I think he had a

21     previous to this as we were doing projects in Venezuela and

22     other areas, but it was when we brought Hector to this one after

23     we found out about it from F.G.G.

24     Q.     On the screen is Government's Exhibit Number 7, which has

25     been admitted into evidence already.        I don't know how familiar


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 237 of 293
       DIRECT EXAMINATION ADAMS                                                237


 1     you are or if you recall, but did you write this teaming

 2     agreement yourself?

 3     A.    No.   I would have my legal team write it.        We would have

 4     some basic concepts that we would talk through as a group and we

 5     would come up with the teaming agreement based on, you know,

 6     basic business principles and then the legal team would draft it

 7     for us.

 8                 MS. KANOF:    Isn't it -- is it not been admitted?

 9                 COURTROOM DEPUTY DUEÑAS:      I'm sorry?

10                 MS. KANOF:    Okay.

11                 THE COURT:    It's conditionally admitted.

12                 MS. KANOF:    Now I would move admission, Your Honor.

13     BY MS. KANOF:

14     Q.    Is Government's Exhibit Number 7 the teaming agreement that

15     you entered into with F.G.G.?

16     A.    This looks like the agreement, yes, uh-huh.

17                 MS. KANOF:    Now I move admission, Your Honor.

18                 MS. FRANCO:    No, objection.

19                 THE COURT:    All right.    G-7 is admitted for all

20     purposes.

21     BY MS. KANOF:

22     Q.    So what was the purpose of the teaming agreement?

23     A.    The teaming agreement was to aline us together with F.G.G.

24     such that we would be exclusive with each other.          That means

25     that they would offer our equipment as it was and we would


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 238 of 293
       DIRECT EXAMINATION ADAMS                                              238


 1     effectively dictate to them what price we needed for it and what

 2     the conditions of the sale would be and how we would be, you

 3     know, safe, if you will, for making this offer together.           So the

 4     teaming agreement made sure there wasn't anything funny going

 5     on, that we were trying to offer just our equipment and really

 6     that we could effectively control the offer as it went in.

 7     Q.    What do you mean that there wasn't anything funny going on?

 8     A.    Having worked in foreign countries before, we are cognizant

 9     of making sure that there's no -- nothing illegal going on, so

10     we were very careful to make sure that the teaming agreement

11     said that nothing like that could happen, Foreign Corrupt

12     Practices Acts, and then also that the offer that we would make

13     would be very specifically tailored to the equipment that was

14     already there.

15                   The interesting thing for us was this equipment was

16     already made, so we had to make sure that it fit the -- you

17     know, it's like buying a blue car; if the customer wanted a red

18     car, you had -- you know, we were offering a blue car, that was

19     the color that the car was.       And in fact that's what we had with

20     our gas turbines.

21     Q.    Okay.    And so with regard -- let's start with the first

22     page of the teaming agreement.       The 8th of August, do you recall

23     that that was signed on the 8th of August?

24     A.    Yes, it sounds the right period, yes.

25     Q.    Where was it signed?     Do you recall?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 239 of 293
       DIRECT EXAMINATION ADAMS                                            239


 1     A.    I don't recall.     I think I signed it in Lake Mary, but I

 2     don't recall exactly.

 3     Q.    Did you ever come to El Paso?

 4     A.    Never.    First trip hear was today or yesterday.

 5     Q.    And this is the first time we've met face-to-face; is that

 6     correct?

 7     A.    Yes, uh-huh.

 8     Q.    And with regard to the first paragraph, it appears:

 9     Whereas F.G.G. has been qualified as a bidder, on -- by the 8th

10     of August of 2009, was this just in anticipation that they were

11     going to be qualified or they had already been qualified as a

12     bidder?

13     A.    We were led to believe they were going to be a bidder, they

14     were going to be qualified as a bidder.         They told us they

15     would.      We didn't have any means of checking it, but we heard it

16     was going to be one of the three bidders.

17     Q.    But they had not submitted a bid yet?

18     A.    No.

19     Q.    The purpose of the teaming agreement was in the first

20     paragraph; the intent of the aforementioned R.F.P. is to award a

21     contract.      So the first thing that you did in the teaming

22     agreement was what, define Mitsubishi's equipment; is that

23     correct?

24     A.    We defined Mitsubishi's equipment and we also defined that

25     we wanted the service agreement to go with it.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 240 of 293
       DIRECT EXAMINATION ADAMS                                           240


 1                   So, the way these work, these are very large gas

 2     turbines which are like a jet engine, and you need to maintain

 3     those as well.      So our intent and what we understood the intent

 4     of the request for proposal, the R.F.P., was to offer the

 5     equipment, but then also to offer the service agreement that

 6     went with it for multiple years afterwards.

 7     Q.    Okay.    So lets -- was there a dual purpose in this

 8     agreement?      Because I see and "I" and then I see and "II"?

 9     A.    Exactly, there was both.      It was a dual purpose which was

10     to define that we were going to team together to offer the

11     equipment and the service as two separate contracts for this

12     project.

13     Q.    So with regard to the contract to provide the equipment,

14     was you were going to team together.        And who was the seller and

15     who was the buyer?

16     A.    So our understanding was that for the equipment that F.G.G.

17     would sell to C.F.E. and we would sell our equipment from

18     Mitsubishi Power Systems to F.G.G.        So it was two steps, if you

19     will.    And that's somewhat different than what the L.T.S.A.

20     intent was.

21     Q.    The long term service agreement, are you familiar with

22     basically all of these contracts relating to Agua Prieta before

23     you left in April of 2010?

24     A.    Basically, yes.     Uh-huh.

25     Q.    And the long term service agreement, is that referred to in


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 241 of 293
       DIRECT EXAMINATION ADAMS                                              241


 1     the contracts in capital letters, L.T.S.A.?

 2     A.    It is, yes.

 3     Q.    So save somebody some typing?

 4     A.    Yes, correct.

 5     Q.    So the second purpose of the teaming agreement is the "II";

 6     is that correct?

 7     A.    Correct.

 8     Q.    And what is that purpose?

 9     A.    The second purpose was the long term service agreement for

10     maintaining of these gas turbines, maintaining of these jet

11     engines over a period of time, and that was the purpose.

12     Q.    Okay.    What -- maintaining them.     So would that be -- at

13     what point would a long term service agreement start?

14     A.    Typically a long term service agreement starts when the

15     warranty ends on the new equipment.        The way a gas turbine

16     works, generally has a one-year warranty to it, and one year

17     depending on how you run it is 8600 hours-ish, if you will.

18                   These gas turbines every 8,000 hours of operation if

19     you were to run it continuously, you would go in and replace

20     certain components every 8,000 hours.         So that was what the

21     service agreement was, was to bring the replacement parts and

22     the people to go in and do this maintenance that would occur

23     8,000, 16,000, 24,000 hours.

24     Q.    These were gray market turbines though, right?

25     A.    Yes.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 242 of 293
       DIRECT EXAMINATION ADAMS                                             242


 1     Q.    But they had never run?

 2     A.    They had never run, and since we were part of the -- of

 3     Mitsubishi, we were able to give a warrant with that.

 4     Q.    That was my question.      Did they still come that one-year

 5     warranty?

 6     A.    Yes.   We provided it with a one-year warranty.

 7     Q.    And so when were you going to make a determination of

 8     whether or not Mitsubishi would also contract for the long term

 9     service agreement?

10     A.    It was always our intent from the very beginning to offer

11     both.    And that's what the teaming agreement basically said was

12     that we really wanted to offer the gas turbines, but then to

13     offer the service agreement with it, because the service

14     agreement is a long term commitment for making sure that the

15     equipment runs right, but it was a profit setter for the

16     organization as well.

17     Q.    A long term service agreement is pretty lucrative, right?

18     A.    They can be, yes, uh-huh.

19     Q.    Now that long term service agreement, would F.G.G. have

20     anything to do with it?

21     A.    We didn't intend for them to do, because our -- you know,

22     the idea was we wanted to have F.G.G. put in the offer, and we

23     specifically drafted the teaming agreement such that we would

24     effectively contract directly with C.F.E., because this

25     agreement would go for as many as 12 years or more and we didn't


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 243 of 293
       DIRECT EXAMINATION ADAMS                                           243


 1     want to have to go through F.G.G. for the next 12 years as we

 2     continued to maintain the equipment.

 3     Q.    Were you aware whether or not F.G.G. had any expertise with

 4     regard to servicing turbines?

 5     A.    We believed they did not and that was one of the reasons

 6     why we certainly didn't need to go through them with anything.

 7     Q.    Okay.    Now, there are many terms with regard to the teaming

 8     agreement.      And I think you previously testified your legal

 9     department was integral in developing this; is that correct?

10     A.    Correct.

11     Q.    What, to you, looking at, for example, under general on

12     page two, we do see the L.T.S.A. and is -- that's what we're

13     talking about, correct?

14     A.    Correct.

15     Q.    Okay.    So the relationship of the parties, does that

16     define -- what does that define, the relationship of the

17     parties?

18     A.    So I guess, you know, the idea, and again this was a few

19     years ago, but the relationship was that F.G.G. would be the

20     deliverer of the proposals and the prime contract for the

21     equipment sale and we would be, if you will, the seller to them

22     and they would effectively resell to C.F.E.

23                   So that's what that first section would define and

24     then the second section, I believe, was intended to define how

25     the L.T.S.A. would go directly to the C.F.E.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 244 of 293
       DIRECT EXAMINATION ADAMS                                           244


 1     Q.    So the, A. requires that F.G.G. be the prime contractor

 2     with C.F.E., correct?

 3     A.    Yes.

 4     Q.    But the B. regards the long term service agreement; is that

 5     correct?

 6     A.    Correct.    And they were the bidding entity that introduced

 7     us so that we could have a direct negotiation with C.F.E.

 8     Q.    Okay.   And so then you start defining the terms required

 9     for the teaming agreement for the equipment; is that correct?

10     A.    Correct, uh-huh.

11     Q.    And that is separate and apart than the terms from the

12     teaming equipment for the bidding of the long term service

13     agreement, correct?

14     A.    Correct.

15     Q.    With regard to the prime contract, were there anything --

16     any terms that were particularly significant to be included by

17     Mitsubishi?      Was there anything that legal was particularly or

18     you were particularly concerned about?

19     A.    For a project like this, and again I'm remembering kind of

20     without looking into too deep, into too much detail, there was a

21     couple of items that we were particularly careful on; one was to

22     make sure that we get paid, because again getting shipping

23     equipment and not having the money in advance would put us into

24     a position where we could be without the equipment and without

25     getting paid, so we had to have surety of payment.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 245 of 293
       DIRECT EXAMINATION ADAMS                                            245


 1                 The other was that the equipment being pre-made

 2     technically it had to be as it was.        We couldn't remanufacture

 3     something that was already made, so we had to make sure that the

 4     specifications were close enough and that we could take

 5     exception to what things were not within the specification.

 6     Q.    Looking at page four, and I've scrolled to page four,

 7     number two, mutual obligation.       And in discussing -- by this

 8     time had you met Mr. Delgado?

 9     A.    I do not believe so at this time, yet.

10     Q.    So this is -- basically who related to you that Mr. Delgado

11     was the outside legal counsel for F.G.G.?

12     A.    I think this came back from F.G.G. that they were going to

13     use Marco Delgado to help to assemble.

14     Q.    According to the agreement, his responsibility was to

15     assemble all of the documentation required for the R.F.P.; is

16     that correct?

17     A.    Correct, uh-huh.

18     Q.    And ensure all of the certifications and formalities were

19     incorporated into the proposal; is that right?

20     A.    Correct, uh-huh.

21     Q.    And then the next sentence, is that of particular

22     importance to Mitsubishi; are consistent and in strict

23     conformity with the Mitsubishi proposal?

24     A.    Yeah, very much so.     There was a couple of items on there,

25     again being that the equipment was already made, it had to be


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 246 of 293
       DIRECT EXAMINATION ADAMS                                                  246


 1     exactly what we were offering because we couldn't remake it.

 2     The other areas that we were worried about was our price is our

 3     price and our terms and conditions were our terms and

 4     conditions.    So we needed to make sure that what we offered in

 5     our proposal the conditions of sale, the price, the payment

 6     terms and then the technical specs and technical aspects were

 7     matching what we offered because that's what we had.           We

 8     couldn't sell something that we didn't have.

 9     Q.    What is the Mitsubishi proposal?       Who were you proposing

10     what to?

11     A.    We proposed our gas turbines and steam turbine -- gas

12     turbines and steam turbine on the equipment side to F.G.G.               And

13     again, we were selling to them and then they were selling as the

14     prime to C.F.E., so we needed to make sure that it passed

15     through in accordance that was exactly the same.

16     Q.    Did you make that proposal in writing?

17     A.    Yes.

18     Q.    Is that what the subcontract is?

19     A.    The proposal is different than the subcontract.          A proposal

20     is a proposal.

21     Q.    And what was the substance of the proposal?

22     A.    Proposal defined Mitsubishi's equipment.         It defined what

23     price we wanted for it.      It defined the terms of payment, when

24     we wanted to get paid.      It defined when it would ship.          It

25     defined how many megawatts and how much -- what the efficiency


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 247 of 293
       DIRECT EXAMINATION ADAMS                                              247


 1     was of the equipment and when it would deliver, et cetera.         It

 2     gave really the, you know, all of the terms associated with

 3     bringing the power plant equipment to the power station.

 4     Q.    And with regard to this language, the word "strict," was

 5     that an important word?

 6     A.    Very important.     We needed it to be exactly the way it was,

 7     because we couldn't -- we were not going to take a contract that

 8     didn't conform to the equipment that we had or the price that we

 9     had or the terms and conditions that we needed to make sure that

10     we were safe in doing business in a foreign country.

11     Q.    All right.    And then in the next sentence -- I'm going to

12     try to get rid of this yellow so that I can use other yellow.

13                 In the next sentence, F.G.G. will also provide any

14     letters -- sorry -- of credit required by the R.F.P. for the

15     supply and equipment service.       What does that mean?

16     A.    So, in doing business in -- anywhere, sometimes you have to

17     put some type of credit, some type of bond.         This was a specific

18     letter of credit and we had no intentions with the gas turbine

19     with the equipment supply contract to offer any sureties at all.

20     We were not going to offer letter of credit or a bank guarantee

21     or anything.     We were going to offer the equipment and we

22     believed that it was F.G.G.'s obligation as part of the teaming

23     agreement to provide any letters of credit or any bank

24     guarantees or anything associated with the equipment contract

25     for -- you know, for their needs.        We were not providing any.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 248 of 293
       DIRECT EXAMINATION ADAMS                                                248


 1     Q.    Generally, in your industry, if you are the direct supplier

 2     to the end user without an intermediary company, who is

 3     responsible for the letters of credit?

 4     A.    Generally, the equipment supplier would do or could do some

 5     letter of credit.     Usually that was -- that was not usual for

 6     that to happen for the equipment supplier to bring a letter of

 7     credit.    And that tended to be the general way.

 8     Q.    Who was the equipment supplier to C.F.E., you or F.G.G.?

 9     A.    F.G.G. was.

10     Q.    With regard to the rest of this sentence:         And cause the

11     financing?

12     A.    Again, similarly, if there was any financing required to

13     happen where -- some projects would require the seller of the

14     equipment to help to go to the bank to solicit financing for the

15     owner, and if there was any that was needed, we intended for

16     F.G.G. to do that.      We had no provisions in our contract to

17     provide letters of credit or assistance for the financing of

18     this equipment.

19     Q.    So say El Paso Electric Company needed to borrow money to

20     pay for a new power plant, is that what you are talking about?

21     A.    Yeah, in those kind of cases that would be what would

22     happen.    If they were to borrow it, sometimes they would want

23     the supplier of the equipment to help them go to the bank and

24     get the financing.

25     Q.    So you were just covering your bases?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 249 of 293
       DIRECT EXAMINATION ADAMS                                               249


 1     A.     We didn't.    We didn't have any -- we had no intentions of

 2     supplying either of those.         We were covering our bases for both,

 3     yes.

 4     Q.     And -- or cause C.F.E. to waive such requirements as

 5     appropriate?

 6     A.     Exactly.     If they didn't need it, then that's fine.

 7     Q.     Does that clause modify both the letters of credit for the

 8     equipment and service and any financing required?

 9     A.     That was our intent, yes.

10     Q.     Do you know if either in the prime contract in this case

11     between F.G.G. and C.F.E., if either the letters of credit or

12     the financing requirement were waived?

13     A.     I do not believe they were.       I don't know for sure --

14     Q.     Okay.

15     A.     -- because we weren't in that contract.

16     Q.     Now new topic, because --

17                    THE COURT:    Before you get to that Ms. Kanof, let's

18     take a ten-minute recess.         That'll be our last for today.    We'll

19     be in recess till 5 o'clock.         We'll resume our proceedings at

20     5 o'clock.

21                    COURTROOM SECURITY OFFICER HEIDTMAN:     All rise.

22                    (Break at 4:53 p.m. to 5:03 p.m.)

23                    THE COURT:    Let the record reflect that all members of

24     the jury are present, the United State's through its assistant

25     United States attorneys is present, the defendant and his


                                   KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 250 of 293
       DIRECT EXAMINATION ADAMS                                                  250


 1     counsel is present.

 2                   The witness, Mr. Adams, is on the witness stand.

 3                   Ms. Kanof?

 4                   MS. KANOF:    Thank you, Your Honor.

 5     BY MS. KANOF:

 6     Q.    Mr. Adams, I'm still on that paragraph.        With regard to

 7     your representation between or your representation of Mitsubishi

 8     by F.G.G. with C.F.E., does Mitsubishi try to cover themselves

 9     by saying they will have the active support.          What is this part

10     about?

11     A.    So the idea was on this section Mitsubishi will actively

12     support F.G.G. by furnishing our Mitsubishi's proposal.            They

13     would help with the strategy in how to win.          They would be the

14     ones putting in the proposal.        And whatever was needed from a

15     technical standpoint, F.G.G. was really the ones delivering the

16     proposal and acting on the behalf of delivering it.

17     Q.    Okay.    Now, bullet point number one, why is this important?

18     A.    We wanted to be -- you know, if there was any change in the

19     direction, if the project was changing we wanted to know

20     immediately if our equipment would work or not work.           We wanted

21     to be kept aware of what might happen, you know, if there was

22     any change that could impact us during this project.

23     Q.    Okay.    With regard to the bullet point that I'm

24     highlighting, was communications important?

25     A.    Very much.    We wanted to be very careful and make sure that


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 251 of 293
       DIRECT EXAMINATION ADAMS                                                251


 1     they were delivering the proposal as we offered it, again to

 2     make sure that it matched with the commercial terms and

 3     technical terms that we'd given.        Yes, communication was very

 4     important.

 5     Q.    Did you have an opportunity to do what it says in this

 6     bullet part to review in comment on F.G.G.'s proposal to C.F.E.?

 7     A.    We did not.

 8     Q.    Can you explain why you went through with it if you didn't

 9     have an opportunity to do that?

10     A.    We were led to believe that they had offered our proposal

11     as it was, but we never really saw it till it went in, so we

12     thought it's still going to be -- it's going to be our proposal.

13     We just never got it as we had requested that we would get it,

14     we never got it and before it was actually submitted.              We

15     thought it would still be okay.        We thought we were still being

16     offered, our offer was still being offered as it was.

17     Q.    Was it?

18     A.    Turned out it was not.

19     Q.    How do you know that?

20     A.    We later found out that they had changed some of the

21     commercial terms, in particular, the payment terms were a little

22     bit different from what we found.

23     Q.    How did you find that out?

24     A.    They came back to us after the award and said here's -- you

25     know, here's what our payment terms are and here's how much


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 252 of 293
       DIRECT EXAMINATION ADAMS                                           252


 1     money you are going to get.       Both the price of the payment terms

 2     were somewhat different than what our proposal was when we had

 3     originally offered.

 4     Q.    Were they significantly different?

 5     A.    Yes.    Yes, they were.

 6     Q.    Okay.    Give us some examples of how they were different?

 7     A.    Well, we originally offered the equipment for $121 million

 8     and the payment terms, I believe the first payment was 20

 9     million.      When it came back to us, you know, considerably later

10     in time, they had taken away of a number of the scope items like

11     the delivery and they had also changed some of the payment terms

12     to a lower payment term that were not sufficient for us.

13     Q.    Okay.    One of the last bullet points here has to do with

14     Mr. Delgado, does it not?

15     A.    Yes.

16     Q.    And what is that?

17     A.    That it -- that F.G.G. was fully responsible for Marco,

18     that he was under their watch and under their payment, that

19     Mitsubishi in no way had intended to hire Marco or pay for

20     Marco.

21     Q.    And does it give certain responsibilities that he has with

22     regard to the teaming agreement, Mr. Delgado --

23     A.    Yes.

24     Q.    -- cause its legal counsel too?

25     A.    Yes, it does.    He was to do a number of things associated


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 253 of 293
       DIRECT EXAMINATION ADAMS                                           253


 1     with it.      And again I don't have the document other than you

 2     just scroll down, but, yes, he was to do a number of things; to

 3     do the translation, you know, as it says in here, to be

 4     responsible to the delivery of the proposal.

 5     Q.    Without -- we don't need to go through all of them, but

 6     look at E. or we can do it later -- the document's in

 7     evidence -- but look at E. --

 8     A.    Uh-huh.

 9     Q.    -- and tell me what that's about.

10     A.    So Mr. Delgado was responsible in developing the

11     relationship with C.F.E., so he was the one that was having some

12     of the direct discussions with C.F.E. and support the team, you

13     know, through the whole project through the equipment contract

14     so he was to have that relationship.

15     Q.    Okay.    And did you want to commune- -- did Mitsubishi need

16     to communicate with C.F.E.?

17     A.    Yes.    We would need to communicate with them as well as the

18     project.

19     Q.    And were they supposed to assist you in developing a

20     relationship with C.F.E. so you could do that?

21     A.    Yes, that was the purpose.      He was supposed to help us to

22     develop the relationship, thus we would execute the project.

23     Q.    Did he?

24     A.    Not really, no.

25     Q.    At the very -- I think I might need to go to the Spanish


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 254 of 293
       DIRECT EXAMINATION ADAMS                                              254


 1     document.      Okay.

 2                   In this subcontract on page seven, does it have who

 3     the contact point for F.G.G. was for all purposes in the teaming

 4     agreement?

 5     A.    Yes.    Can you scroll down a little bit?      But it was

 6     Fernando who was the -- for the purposes of the teaming

 7     agreement, we were working with Fernando.

 8     Q.    Okay.    And it wasn't Mr. Delgado?

 9     A.    No, it was not.

10     Q.    And for Mitsubishi, the Senior Vice President of Projects?

11     A.    That would be me.

12     Q.    That would be you?

13     A.    Uh-huh.

14     Q.    Was this supposed to expire, this teaming agreement, at any

15     time?

16     A.    When we lost the project, the teaming agreement would have

17     expired.      Yes, there was expirations to it.

18     Q.    Okay.    Let me go down to signatures.      On the right-hand

19     side, is that your signature?

20     A.    Yes, it is.

21     Q.    And I think you previously said that you signed this in

22     Florida?

23     A.    I believe so, yes.

24     Q.    And was Mr. Gireud there as well?

25     A.    I do not believe he was.      I don't think we signed it


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 255 of 293
       DIRECT EXAMINATION ADAMS                                             255


 1     directly with each other.       I think we, you know, had

 2     electronically transmitted back and forth.

 3     Q.    Oh, so you electronically sent your documents with your

 4     signature on it?

 5     A.    Yes.    What we would -- we would fax and scan and fax some

 6     documents, yes, uh-huh.

 7     Q.    And was -- so was there anybody from F.G.G. in Orlando when

 8     you signed this document?

 9     A.    I don't recall anybody there, no.

10     Q.    Let me try to get the Mexican version up.         Oh, that's the

11     subcontract.      We're doing fine.

12                   Okay.   So once the teaming agreement was signed, what

13     happened next?

14     A.    Then we waited to go ahead and submit the proposal, our

15     proposal for the equipment to F.G.G. such that they could go

16     ahead an submit their proposal to C.F.E.

17     Q.    Okay.    With regard to -- once you had signed the teaming

18     agreement, what were your duties and responsibilities with

19     regard to this particular project?

20     A.    Our duties we had, according to the teaming agreement, the

21     intent and obligation to supply the equipment to F.G.G. and then

22     to provide the bid for the L.T.S.A. to F.G.G. for their help to

23     get us to work directly with them for the L.T.S.A.

24     Q.    At some point in time, did F.G.G. win the R.F.P.?

25     A.    Yes.


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 256 of 293
       DIRECT EXAMINATION ADAMS                                             256


 1     Q.    Do you remember when that was?

 2     A.    I believe it was in the November time period.

 3     Q.    Maybe, approximately, November 19th of 2009?

 4     A.    Roughly, yes.

 5     Q.    Did they communicate that to you?

 6     A.    Yes.

 7     Q.    And upon communication to the fact that you now had a

 8     teaming agreement and with a company that had now won a bid,

 9     what did you do next?

10     A.    We wanted to get more details and to figure out what it is

11     that we want, and we requested F.G.G. to help us to understand

12     more and to go into contract with them.

13     Q.    And I'm going to show you the exhibit number --

14     Government's Exhibit 11 that you're viewing.

15     A.    Yes.

16     Q.    And is it an e-mail from you to Mr. Gireud, copied to

17     Hector Ponce, Patrick Altamura and another individual?

18     A.    Yes, it was.    We were -- yes, it was.

19     Q.    And does it have a letter attached to it?         Just by looking

20     at the word attachment does it appear to?

21     A.    It should, yes, uh-huh.

22     Q.    Okay.

23                   MS. KANOF:    We'd move Government's Exhibit Number 11

24     into evidence.

25                   MS. FRANCO:    No, objection.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 257 of 293
       DIRECT EXAMINATION ADAMS                                           257


 1                   THE COURT:    GX-11 is admitted.

 2     BY MS. KANOF:

 3     Q.    So what's this e-mail about?

 4     A.    So as we were notified that we had won, we were concerned

 5     about finishing up the deal, which was, you know, going ahead

 6     and making our contract, you know, with F.G.G. for the equipment

 7     such -- and making sure that it matched with what it was being

 8     offered to C.F.E.

 9     Q.    Did you write a letter to Mr. Gireud?

10     A.    Yes.

11     Q.    Is this the letter that's being displayed that was attached

12     to the e-mail, Government's Exhibit 11?

13     A.    Yes.

14     Q.    Okay.    So can you tell the jury about this letter?

15     A.    So this letter was, you know, thank you for, you know,

16     telling us that we won, but we were very worried about the lack

17     of communication and we wanted to get all of the documents and

18     try to get everything together such that we could collectively

19     do what we said we would to do.

20     Q.    You just won the bid in November and you are already

21     concerned about lack of communication?

22     A.    Yes, uh-huh.

23     Q.    Tell the jury about that.

24     A.    Well, we had hoped that we would have gotten a copy of the

25     proposal that they submitted to C.F.E., which was what requested


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 258 of 293
       DIRECT EXAMINATION ADAMS                                             258


 1     in the team agreement, and we never did.         We never got --

 2     Q.    Did you ask for it?

 3     A.    We did ask for it.

 4     Q.    Who asked for it?

 5     A.    Hector Ponce asked for it a number of times as well as

 6     myself.

 7     Q.    Okay.

 8     A.    Uh-huh.

 9     Q.    And who did you ask?

10     A.    Fernando, who would be, you know, the contact that we would

11     go to.

12     Q.    And what would he reply?

13     A.    He would always be that it's coming, it's coming, but it

14     never can came.

15     Q.    Okay.   What else -- so this is less than ten days after the

16     award of the contract and you are already concerned about

17     communications.      And so are you writing this letter?

18     A.    Yes, uh-huh.

19     Q.    And you say, pattern of poor communications.         I think

20     that's where we are.

21     A.    Correct, uh-huh.

22     Q.    And what is this reluctance thing?

23     A.    Just we would ask for and they would not give us the

24     information, you know, that we'd asked for, which was their

25     proposal to C.F.E.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 259 of 293
       DIRECT EXAMINATION ADAMS                                             259


 1     Q.    And you explained that in that paragraph, correct?

 2     A.    Correct, uh-huh.

 3     Q.    And the next paragraph?

 4     A.    Again, the same thing, that we'd had under our teaming

 5     agreement a number of requests and, you know, we wanted to get,

 6     you know, copies to make sure that they were complying with what

 7     the teaming agreement said.       We wanted to make sure they were

 8     giving us what we were entitled to under that agreement.

 9     Q.    Do you consider this strong language?

10     A.    Yes, for me, this is pretty strong language.         You know, in

11     order for us to have a chance to be working together, yes.

12     Q.    Why were you concerned so quickly?

13     A.    Because we were told they wanted something.         And it was a

14     pretty good size contract, $121 million, and we didn't know what

15     we had won, so it was concerning for us that we might be having

16     something that we couldn't deliver and we didn't want to have

17     our representation at risk.

18     Q.    Was there anything about the fact that they were not

19     General Electric or Siemens that concerned you?

20     A.    They were a smaller company, so we were very much concerned

21     that they -- we were concerned that they didn't have the ability

22     to do this without us, that you know they didn't necessarily

23     have the depth to be able to work through this.          We were

24     concerned with their size, yes.

25     Q.    Do you know anything about the qualifications of


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 260 of 293
       DIRECT EXAMINATION ADAMS                                                260


 1     Mr. Gireud?

 2     A.    Very little.    We knew a little bit of his background.      We

 3     had met shortly, but we also knew he was an expert in the power

 4     industry.

 5     Q.    Do you know anything about the qualifications of

 6     Mr. Delgado?

 7     A.    Not really, at that time.      We knew he was a lawyer, but we

 8     didn't know much beyond that.

 9     Q.    Do you know anything about the qualifications of

10     Mr. Miller?

11     A.    No, not so much.     Again, we met him and we had no idea

12     whether -- of the qualifications, so...

13     Q.    Why did you think this was a sound idea if you knew nothing

14     about the company that was the intermediary between you and the

15     Commisión?

16     A.    Because we were selling directly to them for resale.         We

17     thought they would just pass through exactly what we offered.

18     So we didn't think there was much risk for us, provided they

19     followed the teaming agreement that, you know, as long as here's

20     what we offer, here's the terms and conditions, here's the

21     price, here's what it is that we offer, it was a pure resale.

22     We did not anticipate any big issues there, because the

23     equipment was what it was.       It was just a passthrough and we

24     didn't expect that they would cause any issues.          We thought they

25     would just, you know, pass it through.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 261 of 293
       DIRECT EXAMINATION ADAMS                                                261


 1     Q.    You then in this letter recite letters in verse, some of

 2     the clauses from the teaming agreement?

 3     A.    Yes.

 4     Q.    Looking at the second paragraph, do you talk about

 5     submitting the proposal agreement unchanged?

 6     A.    Yes.

 7     Q.    Okay.   And you already had a concern about that?

 8     A.    Yes.    Uh-huh.

 9     Q.    With regard to -- the next paragraph as well talks about

10     not making any changes in price, right?

11     A.    Correct.

12     Q.    What about payment terms?

13     A.    Same thing; price, payment terms, scope of work, terms and

14     conditions.

15     Q.    What about Mitsubishi being afforded an opportunity to

16     review and comment on the proposal that they already submitted

17     their proposal and won and now you are reminding them that you

18     should have because it's a little too late, isn't it?

19     A.    Well, we reminded them we didn't know yet that it was too

20     late and we didn't know what they had offered, so we had hoped

21     that they had offered what we had, but we didn't -- we were

22     hoping that they'd offer it exactly as we had given it.            We

23     wanted to look at that and see.

24     Q.    Okay.   With regard -- like I said, it's pretty strong

25     language, but was that intentional on your part?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 262 of 293
       DIRECT EXAMINATION ADAMS                                              262


 1     A.    Yes, very much so.

 2     Q.    I've scrolled down to a paragraph that starts with:          It is

 3     especially important.      What was especially important?

 4     A.    That they complied with the terms under the teaming

 5     agreement, which meant that we would get direct payment which

 6     was very important.      So again, the things that were important to

 7     Mitsubishi as a company were that we didn't have any liability,

 8     that we got paid and that the equipment was what we offered, so

 9     we were very careful to make sure that they -- that the

10     requirements for the direct payment, the requirements for

11     exclusion of risk for us, waivers and separation, et cetera,

12     were all per our offer.      We wanted to make sure that they again

13     passed through the terms and conditions that we were not going

14     to get stuck with any liability.

15     Q.    Perhaps you can explain who the Fideicomiso is?

16     A.    The Fideicomiso, we believe to being the agency for C.F.E.

17     that would process the payments and the contracts.

18     Q.    Okay.   And direct payment, do you mean the right?

19     A.    Yeah, we were -- so, again, being that F.G.G. was a small

20     company, we wanted to be sure that we were going to get paid.

21     That was one of the specific intents of what we were trying to

22     do.   So what we had asked for was and what we wanted and what we

23     believed was fair was a direct payment from C.F.E., because

24     F.G.G. didn't have the money so we didn't want to have to pass

25     money through them.      We wanted a direct payment.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 263 of 293
       DIRECT EXAMINATION ADAMS                                              263


 1     Q.    And what is the formal term for that in most of these

 2     communications, the assignment of --

 3     A.    The assignment of payment rights is what we would want

 4     from -- you know, since they were getting paid from F.G.G., we

 5     wanted them -- from C.F.E. to F.G.G., we wanted them to assign

 6     their rights of payment direct to us, since we were the ones

 7     making the equipment, and we could therefore rely that the money

 8     would be coming to us.

 9     Q.    And was it assigned directly to you or was the agreement

10     that they would provide a letter to C.F.E. requesting that the

11     assignment go to you?

12     A.    We requested directive full assignment.        We wanted -- and

13     specifically in our agreement, we wanted the rights for the full

14     assignment, not just them to ask, but for them to get us the

15     assignment of the payment to us.

16     Q.    Okay.    The next paragraph starting with:       One example that

17     illustrates, what's that about?

18     A.    So we had heard or thought that in some of the discussions

19     that we were having that M.P.S.A. was to -- you know, somebody

20     had suggested that we were to prepare a letter of credit for

21     $20 million.      And we very specifically in our equipment contract

22     didn't have any letters of credit.        We very specifically made

23     sure that we were not going to offer any letters of credit.           We

24     were offering the equipment.

25                   So again the two pieces were the letter that we had no


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 264 of 293
       DIRECT EXAMINATION ADAMS                                              264


 1     intentions of, would put no money in and we -- and you have

 2     to -- you know, letters of credit cost money.          It's like putting

 3     money in the bank and you have to pay the interest payment on

 4     that as well.     We didn't have a proviso to do that.        That's part

 5     of what F.G.G. was offering in their offer to us, so we were

 6     very concerned that they were trying to confuse the issue.          So

 7     for the equipment -- for the equipment bid, there was no letters

 8     of credit offered.

 9                  For the L.T.S.A., we were looking at a direct contract

10     with C.F.E., we would -- therefore, we would do so there.           There

11     was a difference, a distinct difference between the two.

12     Q.    Mr. Adams, did you ever go to Mexico prior to the contract

13     being signed between F.G.G. and C.F.E.?

14     A.    Yes.   I went one time, uh-huh.

15     Q.    You went one time.     When was that?

16     A.    I went one time -- I went in December of -- well, the one

17     time before, I can't remember exactly, it was September-ish and

18     then I went one more time in December.

19     Q.    When you traveled, did you travel at the expense of

20     Mitsubishi?

21     A.    Yes.

22     Q.    Who set up your travel?

23     A.    We had an in-house travel agent called I.A.C.E. Travel.

24     They did all of my travel for me.

25     Q.    Did somebody keep your calendar of travel?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 265 of 293
       DIRECT EXAMINATION ADAMS                                             265


 1     A.    Yes.     I.A.C.E. people would give me travel documents.     And

 2     then I had an assistant that would help we with a lot of that,

 3     so both.

 4     Q.    When you traveled to Mexico, did you -- just working at

 5     Mitsubishi, did they provide you a cell phone?

 6     A.    Yes.     I had a company-provided cell phone.

 7     Q.    And when did you use that company-provided cell phone?

 8     A.    Wherever I was on business, whether it was Mexico or

 9     whether it was any country, I would use the cell phone

10     forever -- for wherever I was, I would use it as a business

11     phone.

12     Q.    Did you ever use a personal cell phone for business?

13     A.    Never.

14     Q.    Did you ever -- did your business phone ever or your

15     Mitsubishi phone ever conk out so you had to use your personal

16     phone?

17     A.    I didn't have a personal phone.

18     Q.    Neither do I.

19                  So who paid the bill?

20     A.    Mitsubishi direct paid all of the cell phone bills.

21     Q.    It's going to take me a second to find this.

22                  I have Government's Exhibit Number 27.       What does it

23     look like to you?

24     A.    Looks like Mitsubishi Power System's cell -- it looks like

25     a cell phone charge account, if you will.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 266 of 293
       DIRECT EXAMINATION ADAMS                                                    266


 1     Q.    Did you ever review the charges that you made on your cell

 2     phone?

 3     A.    No, I never did actually.

 4     Q.    Okay.    And I'm looking for your -- for a cell phone number

 5     on here.

 6                   Page three of this document, and it's Government's

 7     Exhibit Number 27, there's a phone number at the top.              Do you

 8     recognize that phone number?

 9     A.    Yes.    That was my cell phone number.

10     Q.    And could you tell us what that number was?

11     A.    That was my business cell phone with Mitsubishi.

12     Q.    And what's the number?

13     A.    407-221-9508.

14     Q.    Okay.    And they didn't let you review them to see if they

15     were correct or anything like that, but the customer for that

16     phone was actually Mitsubishi, correct?

17     A.    Correct.

18     Q.    When you -- so who kept your calendar now?

19     A.    Uh, I had an assistant, Sharon Prader.        She was my

20     assistant that kept my calendar and the then the travel agent

21     would manage the travel, too.

22     Q.    When you would go -- so we started to talk about you going

23     to Mexico for this contract.       Where in Mexico did you go?

24     A.    Mexico City.

25     Q.    How did you get there?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 267 of 293
       DIRECT EXAMINATION ADAMS                                              267


 1     A.    I flew.

 2     Q.    Okay.    And how did you get from Mexico City -- well when

 3     you left -- how many times did you go to Mexico before January

 4     1st or before you left between the time this contract began and

 5     the time you left Mitsubishi in April of 2010?          How many times

 6     did you go to Mexico?

 7     A.    Before the contract actually or before the proposal?

 8     Sorry.

 9     Q.    Okay.    Let's start --

10     A.    Before the contract?      I didn't go any -- I went one time in

11     December and then one time before that.

12     Q.    Okay.    I'm sorry one time when?

13     A.    In December and one time before that.

14     Q.    Did you ever go any time after December?

15     A.    No.

16     Q.    Did you ever go in the year 2010?

17     A.    No, not at all.

18     Q.    Let's talk about the two times that you went in 2009.

19                   What airport did you fly out of?

20     A.    The first trip I believe I flew out of Orlando.          The second

21     trip I flew out of Las Vegas.

22     Q.    And the first trip when you flew out of Orlando, when you

23     returned to the United States from Mexico, what airport did you

24     fly into?

25     A.    I believe it was Miami, but I think it was, but I'm not


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 268 of 293
       DIRECT EXAMINATION ADAMS                                              268


 1     really clear on it.      It was a few years ago.

 2     Q.    And when you came into the United States for the trip that

 3     you had departed from Las Vegas, what airport did you fly into?

 4     A.    I believe Miami, but I'm not 100 percent --

 5     Q.    Miami International Airport, correct?

 6     A.    Correct, uh-huh.

 7     Q.    Do you -- you fly -- you've flown for years

 8     internationally, correct?

 9     A.    Correct, uh-huh.

10     Q.    I understand at some point did you have to fill out any

11     kind of a form or anything coming into the United States as an

12     American citizen?

13     A.    Usually, you do customs.      I always do a customs declaration

14     when I come back into the United States.

15     Q.    Okay.    Back to the -- we were talking about your letter,

16     the November 27th letter -- I forgot which exhibit it was.

17                   So you were pretty adamant in this and we were talking

18     about the letters of credit.       Right here.    So, how do you --

19     when you have to -- when you are responsible in any projects for

20     letters of credit, how do you obtain letters of credit?

21     A.    So letters of credit, first off, before I could do one, I

22     would have to go back to M.H.I. in Japan and ask is it okay to

23     get one, because it ties up some of the company's money, so you

24     go to the treasurer, you would ask for that.          So it's something

25     I couldn't do without permission.        So we would go to our parent


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 269 of 293
       DIRECT EXAMINATION ADAMS                                           269


 1     and we would ask for a letter of credit, and if they would give

 2     you one, then you'd have to go ahead and pay for it and spend

 3     money to get it.

 4     Q.    Not your money.

 5     A.    Excuse me?

 6     Q.    Not your money.

 7     A.    The company's money, yes.

 8     Q.    Okay.   And $20 million in a letter of credit would cost

 9     about how much?

10     A.    As much as much as a million dollars a year, that

11     magnitude.

12     Q.    Okay.   So for 20, if you wanted to buy letters of a credit

13     valued at $20 million, it might cost a million dollars?

14     A.    Yes.

15     Q.    Okay.   And you know that, also, because you were prepared

16     if you got the long term service agreement to submit letters of

17     credit to C.F.E., correct?

18     A.    Correct.

19     Q.    But not for the prime contract for the equipment?

20     A.    Correct, because we were not in contract with the prime.

21     So we were not with C.F.E.       We didn't have a contract with them.

22     Q.    Okay.   In the middle of that paragraph, you're talking

23     about the long term service agreement and Mitsubishi Heavy

24     Industries in Japan.      What is this about?     Does this have

25     anything to do, first of all, with the prime equipment


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 270 of 293
       DIRECT EXAMINATION ADAMS                                                270


 1     agreement?

 2     A.    It does not from our perspective.

 3     Q.    Okay.    So this was discussed with you and addressed:       In

 4     our long term service agreement proposal in which we propose to

 5     provide assurance through a parent guarantee for Mitsubishi

 6     Heavy Industries Japan, explain to the jury what that's about?

 7     A.    So instead of a letter of credit for the service agreement,

 8     we thought it might save ourselves money collectively as a group

 9     if in direct contract with C.F.E., if we could get our parent

10     Mitsubishi Heavy, to put a guarantee out that they would

11     guarantee this project.      So they would -- they put out a

12     parental guarantee and that assures that they would backstop

13     this project for us if anything would happen and it saves

14     monies.    It's done fairly frequently to save money.

15     Q.    What's a parental guarantee?

16     A.    A parental guarantee is your subsidiary Mitsubishi Heavy

17     Industries, the big Japanese Heavy Industries, and they would

18     put a company guarantee out that would way that they would step

19     in and do what needs to be done to fulfill this contract should

20     we fail.      So that was what the guarantee does is that instead of

21     allowing the buyer to go ahead and collect your money from the

22     bank, it really obligated our parent to fulfill what was needed

23     under the contract.

24     Q.    Does the guarantee require a separate contract?

25     A.    A parental guarantee?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 271 of 293
       DIRECT EXAMINATION ADAMS                                           271


 1     Q.     Yes.

 2     A.     You wouldn't -- it doesn't necessarily require a separate

 3     contract.

 4     Q.     It would have to be in writing?

 5     A.     It would have to have a written guarantee, yes.

 6     Q.     Okay.   In some document?

 7     A.     In some form, an attachment or something from our parent,

 8     yes.

 9     Q.     So is that because Mitsubishi or M.H.I. is just so wealthy?

10     They're worth a lot of money.

11     A.     No, I don't think so.

12     Q.     Why is a parent guarantee better than a Mitsubishi Power

13     Systems America's guarantee?

14     A.     Well, they were a bigger company and they did have more

15     assets than Mitsubishi Power Systems, so it would, also, being

16     the parent, would obligate them to put their money in or their

17     fulfillment obligation as well.

18     Q.     Okay.   So you were willing to do that on the L.T.S.A.?

19     A.     Yes, because we were in -- yes, we were.

20     Q.     Suppose F.G.G. could not provide the $20-million letter of

21     credit on the prime contract and came to you and said they

22     couldn't do it, what would you have done?

23     A.     I don't know.   I have -- I don't have a good answer for

24     that, because we certainly didn't have a contract with C.F.E.

25     We would not have provided that for them.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 272 of 293
       DIRECT EXAMINATION ADAMS                                               272


 1     Q.    Would you have pledged Mitsubishi's three turbines?

 2     A.    Absolutely not.

 3     Q.    Why?

 4     A.    We have no way of assuring that we would get paid, so

 5     unless we had this surety of payment and a contract direct with

 6     C.F.E., we would never pledge our equipment to someone else.           We

 7     would not do that.

 8     Q.    Did you ever agree to pledge the Mitsubishi equipment?

 9     A.    No.    I would have been fired had I done that.

10     Q.    Did you have the authority to pledge the Mitsubishi

11     equipment?

12     A.    Not at all.

13     Q.    What would it have taken to actually get the authority to

14     pledge the Mitsubishi equipment?

15     A.    We would have had to go directly to Japan and had at least

16     the management in Japan sign off that we would have that right

17     to do that.

18     Q.    Was -- was there any reason -- okay.

19                  So you went to Mexico City twice; is that correct?

20     A.    Correct.

21     Q.    And the first time, what was the purpose of the meeting?

22     A.    First time was just to hear more about the project and to

23     meet some of the people that we could meet in C.F.E.

24     Q.    And who did you meet?

25     A.    I can't really recall.      I really don't remember.         I


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 273 of 293
       DIRECT EXAMINATION ADAMS                                           273


 1     remember we had a dinner, a dinner out, but I don't recall the

 2     peoples' names actually.

 3     Q.    Did you go to one of the C.F.E. buildings?

 4     A.    I believe we went to one of the C.F.E. buildings and then

 5     we had dinner.

 6     Q.    Who was with you from Mitsubishi?

 7     A.    I think it was Hector, but I can't quite recall.

 8     Q.    Did you walk to the C.F.E. building?

 9     A.    Yes.    In one of the meetings we did, correct.

10     Q.    And did Mr. Delgado ever approach you about the letters of

11     credit when you were walking to the C.F.E. building?

12     A.    Not that I recall.

13     Q.    Okay.   The second time that you went to Mexico, did he

14     approach you about letters of credit that you recall?

15     A.    I don't recall, no.

16     Q.    You don't remember?

17     A.    No.

18     Q.    If he had asked you if you could pledge the equipment in

19     lieu of the $20-million letter of credit, what would you have

20     said?

21     A.    It's impossible.     I have no authority to do so and

22     couldn't.

23     Q.    Okay.   And again you couldn't identify Mr. Delgado today?

24     A.    Well, I think he's here.      He looks different, but I think

25     he -- he may be here, but yeah.        He doesn't look like the same


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 274 of 293
       DIRECT EXAMINATION ADAMS                                              274


 1     person.

 2     Q.    Okay.   With regard back to your letter, you also talk about

 3     an incentive.      We offered an incentive.     What is this about?

 4     A.    So this was with regard to the L.T.S.A. that we could

 5     conceivably drop the price somehow, whether it be the equipment

 6     price or the L.T.S.A. price, if we didn't have to post that

 7     letter of credit for the L.T.S.A., so we were very specific for

 8     that.    If we would get a parental guarantee it saved us a

 9     million dollars.

10     Q.    Do you remember what the original price of the equipment

11     was to F.G.G.?

12     A.    121 million.

13     Q.    No, to F.G.G.

14     A.    To F.G.G.?    I believe it was 1-0-6-6, but I believe that

15     was the number.

16     Q.    At some point in time did that drop to 103 million?

17     A.    It was pushed to that point, yes.

18     Q.    And then to 102 million?

19     A.    That was the push.

20     Q.    So this incentive has -- really has to do with long term

21     service?

22     A.    The $1-million drop from 103 to 102 I believe was with

23     regard to not having to supply an L.T.S.A. -- or with the

24     L.T.S.A. and not having to supply any kind of L.O.C.           We would

25     give a parent guarantee instead.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 275 of 293
       DIRECT EXAMINATION ADAMS                                           275


 1     Q.    So in this letter you are telling what your concerns are

 2     that have quickly developed.       What's your second example?

 3     A.    In this one it was duties paid.       We had no money and to pay

 4     for duties or taxes, so we thought again we didn't have any

 5     ability to do could that.

 6     Q.    You were concerned that they might try to include that?

 7     A.    Yes.

 8     Q.    And third example?

 9     A.    That they were changing potentially the terms of the

10     service agreement, so the service agreement had its own specific

11     payment terms, and we were worried that that wasn't being again

12     reflected as it should be.

13     Q.    Okay.   It says, a third example is the apparent change in

14     the rates of payment which F.G.G. finally proposed to C.F.E.;

15     and this is the L.T.S.A. or this is the prime contract?

16     A.    This is the L.T.S.A. specifically.

17     Q.    Okay.   And then you said there may be additional concerns

18     about delivery dates?

19     A.    You know, we had specific dates in the contract and we

20     wanted to make sure that we'd matched what we offered in our

21     proposal; we're going to deliver this project on such and such a

22     date.    We wanted to make sure they didn't change that.

23     Q.    In the next paragraph does that basically -- is that what

24     you're talking about, that you really just -- you didn't have a

25     copy and you didn't know what they offered?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 276 of 293
       DIRECT EXAMINATION ADAMS                                              276


 1     A.    Exactly.     We had no idea if it matched what we had offered.

 2     Q.    And because you didn't know, you never got to see their

 3     proposal, you didn't even know what other issues may exist.

 4     A.    Correct.

 5     Q.    But regardless of that were you willing to go ahead?

 6     A.    Yes.    We were, if we could verify again that we were

 7     offering the equipment as we had offered it, if it was -- as

 8     long as our offer to F.G.G. was our offer and as long as that

 9     was unchanged, we were willing to go ahead, provided they could

10     eventually show us that everything matched.

11     Q.    Okay.    And was this letter sent electronically?

12     A.    I believe this was e-mailed, yes.

13     Q.    Did you receive a response to Government's Exhibit

14     Number 11?

15     A.    I think so, but again I don't have the documents in front

16     of me.

17     Q.    So you never saw their proposal?

18     A.    Never did, no.

19     Q.    Okay.    Did you then enter into a subcontract?

20     A.    Mitsubishi did enter into a subcontract with F.G.G., yes.

21     Q.    Okay.    And I'm going to first pull up the Spanish.

22                   Did you participate in drafting this subcontract?

23     A.    I did not.

24     Q.    Why is it in Spanish?      Do you know?

25     A.    I actually -- we had big problems with that.         I do not


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 277 of 293
       DIRECT EXAMINATION ADAMS                                               277


 1     know.

 2     Q.    What do you mean you had big problems?

 3     A.    Well, we -- you know our language for working with F.G.G.

 4     was English, so when it came through in Spanish, it was a

 5     surprise.

 6     Q.    What did you do when you saw it in Spanish?         Did you

 7     complain or...

 8     A.    We complained and then we translated it.

 9     Q.    Okay.   Who translated it?     Do you know?

10     A.    I don't recall.

11     Q.    Hector Ponce speaks fluent Spanish.

12     A.    Yeah, yeah, uh-huh.

13     Q.    But it was executed -- the original was executed in

14     Spanish, correct?

15     A.    I believe it was, yes.

16     Q.    And I'm going to scroll down to the bottom of Government's

17     Exhibit Number 12.      And look at the signature.      You said you

18     didn't have anything to do with generating the subcontract?

19     A.    Did not.

20     Q.    Well, do you speak Spanish?

21     A.    Very little.

22     Q.    Not well enough to generate?

23     A.    Not well enough to write anything in Spanish.

24     Q.    And signator for Mitsubishi Power Systems was who?

25     A.    It was -- I believe it was Greg Wunder, who was in the


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 278 of 293
       DIRECT EXAMINATION ADAMS                                            278


 1     sales department.

 2     Q.    Okay.    And do you know anything about -- do you know

 3     where -- this looks like it was signed in person.

 4     A.    I believe Greg signed it in person, but I believe there was

 5     a letter or a handwritten piece behind it that he had that he

 6     put in specifically to make sure that with the signed

 7     subcontract that it would be adjusted to make it match the

 8     proposal that we had.

 9     Q.    So I have in front of you -- do you recognize that as

10     Mr. Wunder's scrawl?

11     A.    It looks like it, yes.

12     Q.    And did you know about this at the time that he put it in

13     or did you learn about it after it had been signed?

14     A.    He had called me afterwards and said, look, I needed to

15     sign this, but I wrote a very specific handwritten piece at the

16     end of it that allowed us to make adjustments to the subcontract

17     to make sure it is in accordance with what we offered, and he

18     had then -- he signed that, as did Fernando at the same time.

19                   So this -- you know, we believed or he believed and

20     referred to me that we had this ability to make the adjustments

21     to make it match, that it was just a formality to sign it, but

22     we would then match up the contracts in accordance to what our

23     proposal was.

24     Q.    So this little handwritten part was still as a result of

25     the fact that you had never seen what they gave C.F.E.?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 279 of 293
       DIRECT EXAMINATION ADAMS                                                279


 1     A.    Correct, uh-huh.

 2     Q.    Okay.   And when did you -- did you even read the

 3     subcontract before it was signed?

 4     A.    No.   We were given it and signed it, but then he used this

 5     letter in the end to go ahead and to cover us was the intent.

 6     Q.    Okay.   Did you become familiar with the payment schedule?

 7     A.    Eventually, yes, uh-huh.

 8     Q.    Okay.   So I'm displaying to you Government's Exhibit

 9     Number 19, a Spanish document.       And do you know what these are?

10     It says anexo.     Do you know what an anexo is?

11     A.    An attachment.

12     Q.    Do you have any input into the anexo?

13     A.    No.

14     Q.    I'm going to scroll down.      Can you tell me if you -- have

15     you ever seen this document before?

16     A.    I have recently, yes.

17     Q.    Okay.   Any of the initials -- the date of this is the 6th

18     of January of 2010, correct?

19     A.    Correct.

20     Q.    And I'm showing you the first page with initials.            Are any

21     of those yours?

22     A.    No.

23     Q.    Are any of them Hector Ponce?

24     A.    Not that I know of, no.

25     Q.    Were you present when this contract was signed?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 280 of 293
       DIRECT EXAMINATION ADAMS                                           280


 1     A.    No.

 2     Q.    Do you know where it was signed?

 3     A.    No, I do not.

 4     Q.    Okay.   I'm just going to try to scroll down very slowly and

 5     ask you, next page, are any of those your initials?

 6     A.    Not at all.

 7     Q.    Are any of them Hector Ponce's initials?

 8     A.    Not that I know of, no.

 9     Q.    And the next page?

10     A.    No.

11     Q.    The next page?

12     A.    No.

13     Q.    The next page?

14     A.    No, not at all.

15     Q.    The next page?

16     A.    No.

17     Q.    Next page?

18     A.    No.

19     Q.    Next page?

20     A.    Not at you all, no.

21     Q.    Same?

22     A.    Same.

23     Q.    Page 11 now?

24     A.    Not at all.     I have a very specific initial.

25     Q.    Page 12?


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 281 of 293
       DIRECT EXAMINATION ADAMS                                                281


 1     A.    Not at all.

 2     Q.    Page 13?

 3     A.    No.

 4     Q.    Getting there.       That's page 13.   I'm not going to go

 5     through every page.        You weren't present during the signing of

 6     this contract?

 7     A.    I was not, no.

 8     Q.    Did you put your initials on this contract?

 9     A.    Not at all.

10     Q.    Okay.    Or it's an anexo and I understand it's not a

11     contract, but I am looking for the prime contract.

12                   I showed you the teaming agreement.      Do you recall

13     whether or not your initials were on the teaming agreement?

14     A.    I do not believe they were.

15     Q.    Do you ever remember initialing any -- every page of any

16     document in this case?

17     A.    No.

18     Q.    With regard to Government's Exhibit Number 13, who is Ueki?

19     A.    Ueki was one of the vice presidents in the commercial

20     department that the proposals would be         signed off through.

21     Q.    And Government's Exhibit Number 13, is that an e-mail on

22     which you are copied that is from Marco Delgado?          Look at the

23     signature.

24     A.    Yes, it was, uh-huh.       Yes.

25                   MS. KANOF:    Move Government's Exhibit Number 13 into


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 282 of 293
       DIRECT EXAMINATION ADAMS                                            282


 1     evidence, Your Honor.

 2                   MS. FRANCO:    No, objection.

 3                   THE COURT:    GX-13 is admitted.

 4     BY MS. KANOF:

 5     Q.    The starting with the e-mail chain at the very bottom, is

 6     that an e-mail from Mr. Ueki?

 7     A.    Yes, uh-huh.

 8     Q.    Okay.    And that's to who?

 9     A.    It was to Hector Ponce.

10     Q.    And go ahead and read it.

11     A.    Thank you very much for your support on this project.        As I

12     mentioned before, Hasegawa-san will be back in the office

13     December 28th.      Could I expect to receive some parts of the

14     English version of the prime agreement by them?

15     Q.    Okay.    So Mr. Ueki, does he speak English?

16     A.    Yes.

17     Q.    Does he speak Spanish?

18     A.    Uh, I don't believe so.

19     Q.    Mr. Ponce, does he speak Japanese?

20     A.    Yes.

21     Q.    Because he's referred to Ponce-san, so...

22     A.    Yes.

23     Q.    And so the next e-mail in this chain, if you'll note

24     Christmas Eve, December 24th of 2009, and it appears to be from

25     Hector Ponce to Marco Delgado, correct?


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 283 of 293
       DIRECT EXAMINATION ADAMS                                             283


 1     A.    Correct, uh-huh.

 2     Q.    And what is Mr. Ponce telling Mr. Delgado?

 3     A.    He needs a copy of the prime agreement and the payment and

 4     the critical dates, annexes by today.         He has to put a summary

 5     together for Monday morning for a request for Mr. Ueki and

 6     Mr. Hasegawa.

 7     Q.    Okay.   Who is Mr. Hasegawa?

 8     A.    Hasegawa-san was the President.

 9     Q.    Of Mitsubishi Power Systems Americas?

10     A.    Mitsubishi Power Systems Americas, yes.

11     Q.    Here in the United States?

12     A.    Yes, uh-huh.

13     Q.    And how does an e-mail have you come to know is Mr. Delgado

14     [sic]?

15     A.    (Nodding head affirmatively.)

16     Q.    Is that is yes or a no?

17     A.    Yes, uh-huh.

18     Q.    Okay.   And how does he respond?

19     A.    He was in a hurry.     They were verifying, so he was in a

20     hurry to fly back.      He will call.    And then he responds back

21     that he needs, you know, verification of the equipment and so he

22     ignored the request.

23     Q.    That was my question.      Does he even address the fact that

24     the President and Vice President of Mitsubishi Power Systems

25     Americas would like a copy of the prime agreement and payment


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 284 of 293
       DIRECT EXAMINATION ADAMS                                             284


 1     and critical dates?

 2     A.    He totally ignored it.

 3     Q.    Instead what does he talk about?

 4     A.    Providing certification and verification of where the

 5     equipment is.

 6     Q.    Okay.    You've been in this business how long?

 7     A.    36 years.

 8     Q.    Why would someone request a certification of the existence

 9     and their location after a contract has just been signed?

10     A.    It's a good question.       I have no idea.

11     Q.    Ever seen that before?

12     A.    I have not, other than to go inspect it, maybe, but I have

13     no idea, yeah.

14     Q.    Had there been a request for inspection yet at this time?

15     A.    Not that I recall.

16     Q.    Okay.    Let me show you Government's Exhibit Number 14?

17     A.    Uh-huh.

18     Q.    I have to show the exhibit number first, so you can verify.

19     Is this Government's Exhibit 14?

20     A.    Yes, it is.    Uh-huh.

21     Q.    And do you recognize that it's an e-mail to you from Hector

22     Ponce, copied to Mr. Delgado?

23     A.    Yes, to me, and yes.       Uh-huh.

24                   MS. KANOF:    Government moves to admit Government's

25     Exhibit Number 14.


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 285 of 293
       DIRECT EXAMINATION ADAMS                                                285


 1                   THE COURT:    Ms. Franco?

 2                   MS. FRANCO:    No, objection.

 3                   THE COURT:    GX-14 is admitted.

 4     BY MS. KANOF:

 5     Q.    Okay.    Mr. Ponce is now -- this is four days later.

 6     Initially Mr. Ponce writes to Mr. Gireud, what?

 7     A.    Let me just read it again and remind myself.

 8                   Oh, again, he's asking, please give us the

 9     documentation.      The failure -- it's a significant concern that

10     we haven't gotten the requested documentation, well, the

11     contract.

12     Q.    Okay.    And there's a letter that's attached to this.       Is

13     that correct?

14     A.    Yes.

15     Q.    And the letter is forwarded from Hector to both Mr. Gireud

16     and to Mr. Delgado, correct?

17     A.    Correct.

18     Q.    Okay.    Now, with regard to the letter, what is the date?

19     A.    December 28th, 2009.

20     Q.    And is the letter from you?

21     A.    Yes, it is.

22     Q.    Do you recall writing this letter?

23     A.    Yes, I do.

24     Q.    And why did you write this letter?

25     A.    We were very concerned.       Again, we were not getting any


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 286 of 293
       DIRECT EXAMINATION ADAMS                                                    286


 1     confirmation of the contracts.       We were not getting any

 2     information.     We were not getting good communication.           And we

 3     were very worried that -- where this contract was headed, that

 4     it was, you know, we were not working together per the teaming

 5     agreement.

 6     Q.    So on the 24th on Christmas Eve, there's an e-mail wanting

 7     to know the location of the equipment, correct?

 8     A.    Correct.

 9     Q.    And four days later, there's this letter from you, correct?

10     A.    Correct.

11     Q.    And the letter begins about you being very concerned for

12     failure of Mitsubishi providing information, correct?

13     A.    Correct.

14     Q.    And then what are you specifically suspicious about?

15     A.    That they were in such a quick hurry to go look at this

16     equipment and why would they want to do that, what was -- what

17     were they trying to do over the holiday, why -- what was the

18     reason all of a sudden that they needed to go do that.

19     Q.    And also you addressed, in that first paragraph, the

20     failure to provide the prime contract documentation?

21     A.    Correct.

22     Q.    So let's talk about the inspections first.         When our --

23     when is equipment usually inspected?

24     A.    Usually right before it ships.       That's the typical time for

25     it.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 287 of 293
       DIRECT EXAMINATION ADAMS                                            287


 1     Q.    Was this right before it was going to ship?

 2     A.    No.   This was six months before it was going to ship.

 3     Q.    And who usually inspects it?

 4     A.    Usually, you would have an engineering firm go out and look

 5     at it in detail and get a good look to make sure that it is in

 6     accordance to what it's supposed to be.

 7     Q.    Okay.   Would it be inspected before -- this is gray market

 8     equipment, correct?

 9     A.    Correct.

10     Q.    And does gray market equipment have to be refurbished

11     before it was shipped?

12     A.    Yes, that's why it took some period of time before we

13     shipped it there.      As part of our contract, we wanted to make

14     sure that we had to give a warranty.        By giving a warranty, all

15     of the equipment stored was still in workable condition.

16     Q.    With regard to the -- this inspection, would they want to

17     inspect it after it's been refurbished or before it's been

18     refurbished?

19     A.    Certainly after would make more sense.

20     Q.    And of course refurbishing had not begun?

21     A.    Not begun, no.

22     Q.    Okay.   What are you especially concerned about?

23     A.    About them going ahead and continuing to negotiate and not

24     coordinating with us what was going on and not -- negotiating

25     beyond what we had offered in our proposal without our consent


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 288 of 293
       DIRECT EXAMINATION ADAMS                                                   288


 1     or agreement.

 2     Q.    Are you referencing that this is an ongoing problem, that

 3     it occurred during the bid process as well?

 4     A.    Yes.    Again, we were specifically hoping and expected to

 5     see that proposal.      We didn't and we were worried that they were

 6     continuing to do discussions and negotiations outside of the

 7     teaming agreement and proposal.

 8     Q.    So as a result, are you asking for them to give you certain

 9     documents?

10     A.    Yes, uh-huh.    We requested documents from before.

11     Q.    Okay.   So let's look at number one.

12     A.    Yeah, the -- we -- at that point, when they very much

13     jumped out and said, hey, we need to go see your equipment at an

14     odd time, it triggered us to think, well, what could be going on

15     here.    And that was the first time that we had considered that,

16     you know, they might be trying to put equipment that they didn't

17     own up as collateral and that's what we were starting to get

18     suspicious about at that time.

19     Q.    Who is we?

20     A.    Me and M.P.S.A. team; Hector, myself and the other

21     commercial people.

22     Q.    Okay.   And why were you -- you were suspecting what?

23     A.    Well, we were asking -- you know, there were questions back

24     and forth on the prime contract and letters of credit.             There

25     was allusions that they were supposed to bring whatever


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 289 of 293
       DIRECT EXAMINATION ADAMS                                                289


 1     financing and letters of credit were required.          They were not

 2     able to show us their prime documents.         They were trying to get

 3     the letters of credit.      And then all of a sudden out of the

 4     blue, we get this, hey, let's go look at equipment request, and

 5     it made us wonder, well, why would you do that now.           So it kind

 6     of triggered some suspicion.

 7     Q.    The next sentence -- okay.      So the next sentence is this is

 8     unacceptable to M.P.S.A.?

 9     A.    Yeah.   It's again, as a company, we were not going to give

10     our equipment as collateral.       We were not going to ship our

11     equipment.      We were not going to give anybody any rights to that

12     equipment, not until it was paid for.

13     Q.    Therefore, please confirm that Mitsubishi's equipment is

14     not being negotiated or offered to anyone as collateral,

15     correct?

16     A.    Correct.

17     Q.    Okay.   So I want to go back to the top, to the e-mail.

18     A.    Uh-huh.

19     Q.    And Mr. Ponce is sending this to who?

20     A.    To Fernando and copying me as well and copying Marco and

21     then all of the Japanese management as well.

22     Q.    Did you get an e-mail after you sent this to Mr. Gireud or

23     for Fernando saying, what do you mean, you promised we could

24     pledge you the equipment?

25     A.    Did not.


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 290 of 293
       DIRECT EXAMINATION ADAMS                                             290


 1     Q.    Did you ever get any kind of communication arguing with you

 2     that when you were in Mexico you promised to pledge the

 3     equipment?

 4     A.    I did not.

 5     Q.    And number two:     Related to the above, what are you telling

 6     them?

 7     A.    It's their responsibility to provide those letters of a

 8     credit for the prime equipment, for the equipment prime

 9     contract.    We were not going to do that.

10     Q.    And what are you requesting?       Please provide?

11     A.    Show us a copy of that, so you can show that you've done

12     it.

13     Q.    I'm looking for my pointer.       I can't find it.

14                 Please provide a copy of the equipment letter.

15     L.O.C., does that stand for letters of credit?

16     A.    Letters of credit, yes.

17     Q.    As evidenced that this arrangement has been made without

18     liens or restrictions on Mitsubishi's equipment?

19     A.    Correct.

20     Q.    So let me ask you, are you saying, well, what we're really

21     just concerned about is that title does not change to our

22     turbines.    It's okay to pledge it, just as long as title doesn't

23     change?

24     A.    No.   No, we were not going to allow any -- for that

25     equipment to be used as collateral in any way.          We -- you know,


                               KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 291 of 293
       DIRECT EXAMINATION ADAMS                                               291


 1     it's not our contract.        We had no obligation and we had no

 2     intent and we weren't going to do it.

 3     Q.    And you were selling it for $106 million?

 4     A.    Yes.

 5     Q.    Would you ever pledge $106 million for $20-million

 6     valued --

 7     A.    Absolutely not.

 8     Q.    Does that even make good business sense?

 9     A.    Doesn't make sense.       It's not something we would be allowed

10     to do and we would never do it.

11     Q.    In your own personal business life, would that make any

12     kind of sense?

13     A.    Doesn't make any sense.

14     Q.    Okay.    And then number three -- oh, here it is -- finally

15     provide what?

16     A.    A complete copy of the prime contract, again, for

17     finalization of our equipment supply contract, so that we could

18     make sure that it matched up.

19     Q.    Okay.

20                   MS. KANOF:    I'm sorry, Your Honor.   I can't get the

21     mouse to work.

22                   THE COURT:    It's because it's 6 o'clock.

23                   MS. KANOF:    The mouse tells better time than I do.

24                   THE COURT:    Let's go ahead -- can we break here or do

25     you want --


                                  KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 292 of 293
                                                                              292


 1                 MS. KANOF:    Yes, absolutely.

 2                 THE COURT:    All right.

 3                 Ladies and gentlemen of the jury, we'll recess for the

 4     evening.    Please remember the instructions I gave you yesterday

 5     about not discussing the case with any of your family members or

 6     friends or even amongst yourselves.         And with that, we'll see

 7     you tomorrow morning at 9 o'clock.         We're in recess till

 8     tomorrow at 9 o'clock.

 9                 COURTROOM SECURITY OFFICER HEIDTMAN:        All rise.

10                 (Jury recessed.)

11                 THE COURT:    Mr. Adams, if you would be back at 9:00

12     tomorrow morning please.

13                 THE WITNESS:    Yes, sir.

14                 THE COURT:    Thank you, sir.    We're in recess until

15     then.

16                 (Proceedings conclude for the evening.)

17                                        * * *

18

19

20

21

22

23

24

25                                     * * * * *


                                KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 340 Filed 01/07/19 Page 293 of 293
                                                                           293


 1                 I certify that the foregoing is a correct transcript

 2     from the record of proceedings in the above-entitled matter.        I

 3     further certify that the transcript fees and format comply with

 4     those prescribed by the Court and the Judicial Conference of the

 5     United States.

 6     Signature:/S/KATHLEEN A. SUPNET                 December 31, 2018
                 Kathleen A. Supnet, CSR               Date
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                               KATHLEEN A. SUPNET, CSR
